               Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 1 of 70
                                                                                   FILED
                                                                                        FEB26      Z019
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DWISION             BY
                                                                                                DEPUTY CLERK


DR. LAKSHMI ARUNACHALAM                             §
          PlaintfJ;                                 §
                                                                                Y1190A172
v.                                                  §                JURY DEMAND
INTUIT, INC.,                                       §
          Defendant.                                §



                         COMPLAINT FOR PATENT INFRINGEMENT


                                         I.      THE PARTLES

     1.   Plaintiff, Dr. Lakshmi Arunachalam, ("Dr. Arunachalam"), is an individual that

          maintains her principal place of business at 222 Stanford Avenue, Menlo Park, CA

          94025.

     2. Defendant Intuit, Inc. is a Delaware corporation that maintains its principal place   of
          business at 2700 Coast Avenue, Mountain View, CA 94043. Its General Counsel is Kerry

          McLean.

     3. Defendant Intuit, Inc. does business in Texas and can be served with process through its

          Registered Agent for Service, Corporation Service Company, located at 701 Brazos St,

          Ste 1050, Austin, TX 78701; and 251 Little Falls Drive, Wilmington, DE 19808.

                                II.     JURISDICTION AND VENUE

     4. This action arises under the patent laws   of the United States, Title 35 of the United States
          Code. The Court's jurisdiction over this action is proper under the above statutes,

          including 35 U.S.C. § 271 et seq. and 28 U.S.C. § 1338.




                                                 -1-
        Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 2 of 70




5. Personal jurisdiction exists over the Defendant because there exists sufficient contact

   with the forum as a result of business conducted within the State of Texas and within this

   district. Personal jurisdiction also exists specifically over the Defendant because of

   Defendant's conduct in making and using infringing products and practices within the

   State of Texas and this district, wherein it has a regular, established place of business.

6. Venue is proper in this Court under 28 U.S.C.    §139(b), (c), and (d), as well as 28 U.s.c.

   §   1400(b).

                            III.    PATENT INFRINGEMENT

7. Plaintiff, Dr. Arunachalam, is the inventor and assignee   of all rights, title and interest in

   and under United States Patent No. 7,930,340 ("the '340 patent"), which duly and legally

   issued on April 19, 2011, with Plaintiff Dr. Arunachalam, as the named inventor for a

   Network Transaction Portal.

8. Defendant has been and continues to infringe the    '340 patent by at least making and

   using, without authority, products and practices regarding at least its TurboTax,

   QuickBooks, Quicken and other mobile and other Web apps, for IRS filing and

   payment services, accounting and financial services, and systems and methods that fall

   within the scope of the claims of the '340 patent. Defendant    will   continue to infringe the

   '340 patent unless enjoined by this Court. Plaintiff is without an adequate remedy at law.

9. Defendant's infringement   of the '340 patent has been and continues to be willful. Its

   Senior Executive Al Ko was put on notice in 2018, who stated he provided it to its

   General Counsel.

10. Defendant has and is actively inducing and/or contributing to the infringement of the

   '340 patent among itself and by others.




                                             -2-
       Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 3 of 70




11. This is an exceptional case within the meaning of 35 U.S.C. § 285.

                                  IV.     PRAYER FOR RELIEF

12. Plaintiff respectfully requests this Court to enter judgment against Defendant and against

   Defendant's subsidiaries, affiliates, agents, servants, employees and all persons in active

   concert or participation with Defendant, granting the following relief:

           A.        An award of damages adequate to compensate Plaintiff for the

   infringement that has occurred, based on per Web transaction per Web application

   together with prejudgment interest from the date infringement of the '340 Patent began;

           B. An award to Plaintiff of all remedies available under 35 U.S.C. § 284;

           C. An award to Plaintiff of all remedies available under 35 U.S.C. § 285;

           D.        A preliminary and thereafter a permanent injunction under 35 U.S.C.    §

   283 against Defendant's infringement of the '340 Patent, and, in the alternative, in the

   event injunctive relief is not granted as requested by Plaintiff, an award of a compulsory

   future royalty;

           B.        That the Court award to Plaintiff her costs and attorneys' fees incurred in

   this action; and

           F. Such other and further relief as the Court or a jury deems just and proper.

                             V.         DEMAND FOR JuRY TRIAL

13. Plaintiff demands a jury trial on all issues.

14. Exhibit I: U.S. Patent No. 7,930,340 is incorporated by reference herein, as if fully

   incorporated herein, and is attached herewith.

                                            Respectfully submitted,


   DATED: February 14, 2019                 Dr. Lakshmi Arunachalam



                                              -3-
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 4 of 70




                                                  222 Stanford Avenue, Menlo Park, CA 94025
                                                  Tel: 650 690 0995; Fax: 650 854 3393
                                                  Laks22002@yahoo.com
                                                 Pro Se PlainrffParent Owner

                                                VERIFICATION

   I, Dr. Lakshmi Arunachalam, Plaintiff in the above entitled action, hereby verify under
   penalty of perjury, under the laws of the United States of America, that the above statement
   of facts and laws is true and correct, according to the best of my current information,
   knowledge, and belief, so help me God, pursuant to 28 U.S.C. 1746(1). See the Supremacy
   Clause in the Constitution for the United States of America, as lawfully amended (hereinafter
   "U. S. Constitution").
Dated: February 14, 2019

Signed:    '-
Printed: Dr. Lakshmi Arunachalam


    DECLARATION OF DR. LAKSHMI ARUNACHALAM IN SUPPORT OF
         PLAINTIFF'S PATENT INFRINGEMENT COMPLAINT

I, Dr. LAKSHMI ARUNACHALAM, declare:

I am the inventor and assignee     of the patent-in-suit, U.S. Patent No. 7,930,340 ('340). I reside at

222 Stanford Avenue, Menlo Park, CA 94025. I am pro se Plaintiff in the above-captioned

action. I make this declaration based on personal knowledge and, if called upon to do so, could

testify competently thereto.

    1.   Attached as Exhibit   1   is a true and correct copy of Plaintiffs U.S. Patent No. 7,930,340.

I declare under the penalty   of perjury under the laws of the United States and the State of

California and Texas that the foregoing is true and correct. Executed this 14th day of February,

2019 in Menlo Park, California.


                                                         Q-J-L-                 &k&a
                                                 Dr. Lakshmi Arunachalam
                                                 222 Stanford Avenue, Menlo Park, CA 94025
                                                 Tel: 650 690 0995; Fax: 650 854 3393
                                                 Laks22002@yahoo.com


                                                   -4-
           Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 5 of 70




                               CERTIFICATE OF MAILING


I, Dr. Lakshmi Arunachalam, hereby certify that on February 14, 2019, I sent via Express Mail
via the U.S. Post Office an original and 4 copies of the attached Complaint, Dr. Arunachalam's
Declaration and Verification in support thereof, Exhibit 1, Civil Cover Sheet and 1 copy of Form
A0-440, Summons in a Civil Action, to the Clerk of the Court, United States District Court for
the Western District of Texas, Waco Division at 800 Franklin Avenue, Room 380, Waco, Texas
76701 for filing and docketing in this case.

February 14,2019



                                            /s/Lakshmi Arunachalam/
                                            Signature of Plaintiff
                                            Dr. Lakshmi Arunachalam
                                            222 Stanford Aye, Menlo Park, CA 94025
                                            650 690 0995
                                            Laks22002yahoo.com

                             Exhibit 1: U.S. Patent No. 7,930,340
                 Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 6 of 70

                                                                     IIuIuhiIIIIpIhI                 US00793034082



(12)   United States Patent                                                    (10) Patent No.:                           US      7,930,340               B2
       Arunachalain                                                            (45) Date of Patent:                                  Apr. 19, 2011


(54)    NETWORK TRANSACTION PORTAL TO                                           4,984.155 A             1/1991        Geieretat.
        CONTROL MIJLTI-SERVICE PROVIDER                                         5,125.091 A             6/1992 Staas. Jr. etal.
                                                                                5,148,474 A             9/1992 Haralanthopoulos
        TRANSACTIONS
                                                                                                                      eta!.............................. 379/111
                                                                                5,159,632   A         10/1992 Ctandall
(76)    Inventor:    Lakshml Arunachalarn, Menlo Park,                          5,231.566   A          7/1993 Blutinger et at.
                     CA (US)                                                    5,239,662   A    *     8/1993 DanieLson et al ............. 709/246
                                                                                5,285,383   A          2/1994 Lindsey et a].
(5)     Notice:      Subject to any disclaimer, the term of this                5,297,249   A          3/t994 Bernstein etal.
                     patent is extended or adjusted under 35                    5,329,589   A          7/1994 Fraseretal.
                                                                                5,329,619   A    *     7/1994 Pageetal ...................... 709/203
                     U.S.C. 154(b) by 577 days.                                 5,347,632   A          9/1994 Fileppetal.
                                                                                5.367,635   A         11/1994 Baueretal.
(21)    Appl. No.: 09/863,704                                                   5.383.113   A          1/1995 Kightetal.
                                                                                                          (Continued)
(22)    Filed:       May 23, 2001
                                                                                      FOREIGN PATENT DOCUMENTS
(65)                    Prior Publication Data
                                                                         WO              97/18515 Al    5/1997
        US 200310069922Al            Apr. 10, 2003                                               (Continued)
                  Related U.S. Application Data
                                                                                            OTHER PUBLICATIONS
(60) Continuation-in-part of application No. 09/792,323,
     filed on Feb. 23, 2001 ,now Pat. No. 7,340.506, which               Banks, Michael A., "Amejica Online: A Graphics-based Success"
     is a continuation-in-part of application No.                        Link-Up. Jan./Feb. 1992.
     08/879.958, filed on Jun. 20, 1997, now Pat. No.                                                     (Continued)
     5.987,500. which is a division of application No.
     08/700.726, filed on Aug. 5, 1996, now Pat. No.
     5.778,178.                                                          Primary Examiner               Hassan Phillips
                                                                         (74) Attorney Agent,          or Firm    Lakshmi Arunachalam
(60) Provisional application No. 64Y006.634, filed on Nov.
     13, 1995.
                                                                         (57)                            ABSTRACT
(51)    Int.CL
                                                                         The present invention provides a system and method for
        G(16F 15/16           (2006.01)
                                                                         providing controlled service transactions involving multiple
(52)    US. CL ........ 709/203; 709/202; 709/206; 709/217,              service providers on a service network. A client access device
                                                          709/2 19       links to the service network via a network enhly point and
(58)    FIeld of Classlilcation Search .................. 709/200,       pertbrms the multi-service provider transaction under the
                 709/201, 202,203,204. 205, 217. 218, 219;               control of a network transactional application at a hub that
                                                            705/8        holds the transaction captive and includes a router to mute to
        See application file for complete search history.                remote distributed software objects at nodes of the service
                                                                         providers. The software objects include methods that may be
(56)                    References Cited                                 remotely executed under the control of the transactional
                                                                         application at the hub.
                  U.S. PATENT DOCUMENTS
       4.829,372 A       5/1989 MeCalley et al.
       4,851,988 A       7/1989 Trottieretal.                                           40 Claims, 33 Drawing Sheets

                                                                                                                3D
                                                                     /
                                                                                  -(
                                                                                    A                P?.Ds%ne
                                                                                                                 I
                                                            7                                        1-
                                                          J               '.
                                                                           \

                                                                                                LJ
                                                                                                It.i5aJcsI,l




                                                     '7
                                                                     f;'

                                                                                                        N
                                                                                                        5t.*u,
                                                                                                 *!Uur4         A1#
         Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 7 of 70



                                                             US 7,930,340 B2


              U.S.    PATENT DOCUMENTS                                       5,897,621 A       4/1999 Boesehet aL
5.404323 A             4/1995 Dellaferaetal,                                 5909492 A         6/1999     Payneeta! .................... 380/24
5.408,619 A               1995    (
                                                                             5,910,987 A       6/1999     Ginter
 .414,812     A         5/1995    Filipetal.                                 5913061 A         6/1999     Guptartal ................... 395/680
5,428,792     A         6/1995    Conneretal.                                5931967 A         8/1999     Shiinizuetal.
5,432,937     A         7/1995    Tevanian et a!                             5,946,509 A       811999 Morton
5.434,974     A         7/1995    Loucksetal,                                5956400     A      9/1999    Chaumetal.
5,440,744     A         8/ 1995 Jacobson     Ot al.
                                                                             5,956,509 A *      9/1999    Kevner ......................... 709/219
5.442,771     A         8/1995  Fileppetal.                                  5,958,004 A        9/1999    Hellandetal.
5,442,791     A         8/1995  Wrabetzetal.                                 5909411 A          9/1999    Hartmanetal.
5,444,192     A         8/1995  Shetyeetal.                                  5,987,500 A       11/1999    Aiunacbalam
5.446,896     A         8/1995  Hegaityetal.                                 6,003,085 A       12/1999    Ratneretal.
5,452,433     A         9/1995  Nihartetal.                                  6,014,651 A        1/2000    Crawford
5,455,903     A        10i1995  Jolissaintetal.                              6,014,666 A         1/2000   Heflandetal.
5,475,819     A        12/ 1995 Miller etal.                                 6,049,785 A        4/2000    Gifford ......................... 705/39
5,491,800     A         2/1996    Go!      theta!                            6,049.819 A        4/2000    Buckleetal .................. 709/202
5,517,645     A         5/1996    Stutzetal.                                 6,055,514 A *      4/2000    Wren ............................ 705/27
5,519,868     A         5/1996    Allenetal.                                 6,055,567 A        4/2000    Ganesanetal.
5,537,464     A         7/1996    Lewisetal .................... 379)114     6,073,237 A        6/2000    Ellisonetal.
5,539,909     A         7/1996    lanaka Ct at.                              6,092,053 A        7/2000    Booseh eta! ................. 705/26
5557,780 A              9/1996    Edwards eta!.......... 395/500.48          6 094,673 A        7/2000    Dilip et   *1.
5,560,005 A             9/1996    Hooveretal.                                6,101,482 A        8/2000    DiAgeloetal.
5,577,251 A            1111996    Hamiltonetal.                              6,101,527 A        8/2000    Lejeuneetal.
5,592,378 A             1/1997    Cameronetal.                               6,119,152 A        9/2000    Carlinetal.
5,604,905 A             2/1997    Tevanianetal.                              6,125,185 A        9/2000    Boesch
5.613,148 A             3/1997    Bezvineretal.                              6,125.352 A        9/2000    Franklinetal.
5,664,111 A             9/1997    Nahanetal,                                 6,128,315 A       10/2000    Takeuchi ...................... 370/466
5,671,279 A             9/1997 Llgaxna!                                      6,134.594 A       10/2000    Hellandet al.
5,677,708 A       '    10/1997 Matthewsetal .............. 345/684           6,135,646 A       10/2000 Kahnetal.
5,694,549 A            1211997 Carlinetal,                                   6,145,090 A *     11/2000 Yamaguchieta!                   714/4
5,703,344 A            12/1997 Bezyctal.                                     6,185,609 BI       2/200! Rangarajanetal                709/219
5.706.442 A             1/1998    Anderson Ct at.                            6,192,250 BI       2/2001 Buskens eta! ................ 455/463
5.708.780 A             1/1998    Levergood etal.                            6,205,433 B!       3/2001 Boesch etal.
5,710,887 A       *     1/1998    Chelliahetal .................. 705/26     6,212,556 BI       4/2001    Arunachalam
5.712.913 A             1/1998    Chaum                                      6,212,634 BI       4/2001    Gerr, Jr. eta! ................ 713/156
5.715,314 A             2/1998    Payneetal ...................... 380/24    6,249,291 B!       6/2001    Poppetal,
5.715,444 A             211998    Danish etal.                               6,279,001 B!       8/2001    DeBettencourt etal.
5.724.424 A             3/1998  Gifford ........................... 380/24   6,289,322 81       9/200 1   Kitchen Ct at.
5.742.762 A             4/1998 SchoIl etal.                                  6,295.522 81       9/2001    Boesch
5.742,768 A             4)1998 Gennaro etal.                                 6,301,601 B1      10/2001    Hellandetal.
5.745.681 A             4/1998 Levineetal.                                   6,327,577 BI      12/2001    Garrisonetal.
5.754,939 A             5/1998 Herzetal.                                     6,327,579 B!      12/2001 Crawford
5.757,917 A             5/1998 Rose etal.                                    6,334,116 BI      12/2001 Ganesan etal.
5.758.072 A             5/1998 Filepp etal.                                  6,360,262 BI       3/2002    Guenthner etal.
5.758,327 A             5/1998 Gardneretal.                                  6,363,362 BI       3/2002    Burfieldetal.
5.771,354 A             6/1998 Crawford                                      6,411,943 B!       6/2002    Crawford
5.778,178 A             7/1998 Arunachalam                                   6,453,426 131      9/2002    Gamacheetal.
5.780,780 A             7/1998 Ajuned                                        6.457,066 B!       9/2002    Meinetal.
5.781,631 A             7/1998 ChSWfl                                        6,473,740 B2      10/2002    Cockrill etal.
5.793.964 A             8/1998 Rogers Cl al.                                 6,473,791 31      10/2002    At4lhosein etal.
5.794.234 A             8/1998 Church eta! ..................... 707'4       6,490,567   B!    12/2002    Gregory
5,809,483 A             9/1998 Brokaetal.                                    6,553,427   B!     4/2003    Changetal.
5,812,779 A             9/1998 Cisconetal.                                   6,574,607   B!     6/2003    Carteretal.
5,822,569 A            10/1998 McPartlan etal.                               6,625.581   B!     9/2003    PCtkowski
5,826,085 A            10/1998 Bennett etal.                                 6,678,664   B!     1/2004    Ganesan
5,826,241 A            10/1998 Steinetal.                                    6,678,696   13!    1/2004    Hellandetal.
5,828,666 A            10/1998 Focsaneanu eta!.......... 370/389             6 714,962   BI     3/2004    Helland etal.
5,835.726 A            11/1998 Shwed                                         6,839,677          1/2005    Mathureta! .................     705/1
                                                                                         B2
5,845,061 A       *    12/1998 Miyamoto eta!............. 709/203            6,850,996   B2     2/2005    Wagner
5,845,073 A            12/1998 Carlinetal.                                   6,856,974   B!     212005 Cianesanetal.
5,845,265 A            12/1998 Woolston                                      6,932,268   B!     8/2005 McCoy et al.
5,856,974 A              1/1999 Cjervais etal.                               6,948,063   131    9/2005    Ganesan etal.
5.859,978 A              1/1999 Sondereggeretal.                             7,076,784   B!     7/2006    Russelletal.
5,864,866 A              1/1999 Henckel eta! ................ 707/103        7,080,051   BI     7/2006    Crawford
5.870.473 A             2/1999 !3oesch et a! ................... 580/21      7,107,244   B2     9/2006    Kight etal.
5.870,724 A       *     211999 Lawlor eta!.................... 705/42        7,120,602   B2    10/2006    Kitchen eta'.
5.873,072 A             2/1999 Kightetal.                                    7,146.338   B2    12/2006    Kightetal.
5.873,093 A             2/1999 Williamson etal.                              7,175,074   B2     2(2007    Mejias etal.
5.878,043 A             3/1999 Casey                                         7,177,846   B2     2/2007    Moenickheimetal.
5.878,140 A             3i1999 Chaum
5.878,141 A             3/1999 Dalyetal.                                     7213003 BI         5/2007    Kightetal.
5.878,403 A             3/1999 DeFmncescoetal .......... 705/38              7240031 13!        7/2007    Kightelal.
5,884,301 A             3/1999 Takano                                        7251656 B2         7/2007    KeoiiCta1.
5,889,957 A             3/1999 Ratneretal,                                   7 296 004 B!      11/2007    Garrison etal.
5,890,137 A             311999                                               7:302,408 B2      11/2007    Engdahletal.
5,890,161 A             3 199 UIIAe             i .                          7,302,411 B2      11/2007    Ganesanetal.
5   89' S'l   A         4/1999 Turner .......................... 379/220                                   di et a!
5893076 A               4/1999 Hafnereta! .................... 705/28        7,334,128 B2       2/2008 Ganesanetal.
5:895,454 A             4/1999 Harrington                                    7.340,506 B2       3/2008 Arunachalam
              Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 8 of 70



                                                             US 7,930340 B2
                                                                        Page 3


      7,366,696 81       4/2008   Cianesan et al.                            Claim Construction Opening Brief [Defendants' Opening Brief in
      7,366,697 B2       4/2008   Kitchen ci aL                              Support of Their Proposed Claim Constructions] filed by Allstate
      7383,226 B2        6/2008   Kight et al.                               Insurance Company. Allstate Life Insurance Company, Allstate
      7.389.514 B2       6/2008   Russell ci al.                             Financial Services LLC. (Moore, David) (Entered: Oct. 29, 2008).
    7392.223 BI          6/2008   Ganesan et al.                             Allstate Docket #61.
    7,395,243 Bl         7/2008   Zielke et aL
    7.395.319 B2         7/2008   Han'isetal.                                Claim Construction Opening Brief filed by WebXchange Inc..
 2002/0152200 Al *      10/2002   Krichilsky Ct al ................ 70713    (Attachments: 4 1 Exhibits A-BXHeaney, Julia) (Entered: Oct. 29,
 2003/0069922 Al         4/2003   Aninachalam                                2008), Allstate Docket #62.
 2008/0091801 Al         4/2008   Amnachalam                                 First Amended Answer, Affimsative Defenses, and Counterclaims to
                                                                             I Complaint by Allstate Corporation, Allstate Insurance Company.
             FOREIGN PATENT DOCUMENTS                                        Allstate Life insurance Company, Allstate Financial Services LLC.
WO              00/63781 Al 10/2000                                          Allstate Financial LLC. (nms) (nms). (Entered: Jan. 14, 2009),
                                                                             (Three Parts) Allstate Docket #90.
                   OTHER PUBLICATIONS                                        Answer to 90 Amended Answer to Complaint, Counterclaim by
                                                                             WebXchange Inc..(Heane Julia) (Entered: Feb. 2, 2009). Allstate
Hicke "Shopping at Home: One Modem Line, No Waiting:' Home                   Docket #96.
PC. Dec. 1, 1994, p.307, Dialog, File 647, Acc# 01038162.                    Motion to Bitlrrcate and for Early Trial on the Issue of Inequitable
Lang, "Cashingin: TheRitah isonto Buy and Sell on the Internet But           Conductfiled by FedEx Corporation, FedEx Kinkos Office &
Conflicting Schemes Leave Marketers on Sidelines for Now," Adver-            Print Services, Inc.. FedEx Corporate Services Inc.. (Gaza, Anne)
tising Age, Dcc. 19, 1994, p1 Il, Dialog, File 16, Acc# 05419137.            Modified on Mar. 23, 2009 (nms). (Entered: Mar. 19,2009), Allstate
Lichty Tom, "America Online Tour Guide," MacIntosh Edition, Ver-             Docket #107.
sion 2, Preface. Chapter 1, Ventana Press, 1992.                             Notice ofMotionre 107 Motion to Bifurcateandfor EarlyTrialon the
Lichty, Tom, "America Online Tour Guide," MacIntosh Edition, Ver-            Issueof Inequitable Conduct; Requesting the followingMotion Day:
sion 2. Preface, Chapter 3, Ventana Press, 1992.                             Apr. 17, 2009 (Gaza, Anne) Modified on Mar. 23, 2009 (nms).
Lichty. Tom, "America Online Tour Guide." Macintosh Edition, Ver-            (Entered: Mar. 19, 2009), Allstate Docket #108.
sion 2. Preface, Chapter 8, Venlana Press, 1992.                             7.1.1 Statement re 107 Motion to BifUrcate and for Early Trial on the
Lichty, Tom, "America Online Tour Guide," MacIntosh Edition, Ver-            Issue of Inequitable Conduct by FedEx Corporation, FedEx Kinkos
                                                                             Office & Print Services, Inc., FedEx Corporate Services Inc.. (Gaza,
sion 2, Preface, Chapter 10, Ventana Press, 1992.
                                                                             Anne) Modified on Mar. 23, 2009 (nms). (Entered: Mar. 19, 2009),
"Tymnet,"Wiidpedia, the free encyclopedia, http://en.wikipedia.org/
                                                                             Allstate Docket #109.
wiki/tymnet, Oct. 2006.                                                      Redacted Version of 110 Opening Brief in Support by,, FedEx Cor-
"Tymnct",Wikipedia, the free encyclopedia, http://en.wikipedia.org/          poration, FedEx Kinko's Office & Print Services, Inc., Fedlix Cor-
wiki/tymnet, May 2007.                                                       porate Services Inc., (Attachments: 4 1 Exhibit 1, #2 Exhibit 2,43
Cox, Beiamin et al., "NetBill Security and Transaction Protocol",            Exhibit 3, #4 Exhibit 4, #5 ExhibitS, #6 Exhibit 6,47 Exhibit 7,4
Carnegie Milion University, Pittsburgh, PA 15212-3890.                       8 Exhibit 8, #9 Exhibit 9, 4 10 Exhibit 10, 4 11 Exhibit 11,4 12
Larnond, Keith, "Credit Card Transactions Real World and Online",            Exhibit 12,4 13 Exhibit l3XGaza, Anne) (Entered: Mar. 23, 2009),
http://ww.virtualschool.edulmon/ElectronProperty/klamondl                    (Four Parts) Allstate Docket #111.
crediL.canthtm, pp. 1-16, 1996.                                              Claim Construction Opening Brief Defendants' Opening Brief in
"Hotjava", Wikipedia, the free encylcopedia, http:i/en.wikipedia.            Support of Their Proposed Claim Constructions filed by Allstate
org/wikifHotjava. May2007.                                                   Insurance Company Allstate Life Insurance Company, Allstate
Microsoft Corporation's Notice of Motion and Motion for Leave to             Financial Services LLC. (McGeever, Elizabeth) (Entered: Mar. 23,
Amend (Complaint) US District CourtNoithem l)isctrict of Cali-               2009), Allstate Docket #112.
fornia.                                                                      Claim Construction Opening Brief filed by WebXchange Inc..
Order Granting Detndant'Motion to DismissNorthern District of                (Attachments: 4 I Exhibits A-BXHeaney, Julia) (Additional attach-
California Feb. 17.2009.                                                     ment(s) added on Mar. 25, 2009: 4 2 Main Document) (nms).
Complaint for Declaratory Judgment of Patent Non/Infringement,               (Entered: Mar. 23, 2009), (Two Parts) Allstate Docket #114.
Invalidity, and Unenforceability (Dated Jul. 2, 2009) Microsoft              Plaintiff WebXchange Inc.'s Corrected Answering Brief in Opposi-
Docket #001 (219 pages).                                                     tion to Defendants' Motion to Bifurcatn, and for Early Trial on, the
'Defendant Webxchange Inc.'S Motion to Dismiss Microsoft'sCom-               issue of Ineouitable Conduct 11/ Certificate of Service I. the under-
plaint With Prejudice for Lack of Subject-Matter Jurisdiction, and for       signed, hereby certify that on May 13,2009,1 electronically filed the
AttorneyS' Fees (entered Aug, 26,2009) Microsoft Docket #009.                foregoingwiththe Clerkofthe Courtusing CM/ECF. which will send
'Microsoft's Opposition to WebXcbange, Inc.'s Motion to Dismiss              notification of' such filing(s) to the following: 11/ Certificate of Service
Microsoft's Complaint(dated Sep. 14,2009) Microsoft Docket #0 12.            I, the undersigned, hereby certify that on May 13,2009,1 electroni-
Order DismissIng Microsoft (Oct. 30,2009) Judge Alsup Microsoft              cally filed the foregoing.
Docket #017.                                                                 "Declaration of Eric 3. Stieglitz in Support OfplaintiffWebXchange
Memorandum Opinion Microsoft (Oct. 30, 2009) Judge Farnan                    Inc.'sAnswering Brief in Oppositionto Defendants' Motion toBiftir-
Microsoft Docket #018.                                                       cate, and for Early Trial on,the Issue of Inequitable Conduct II
Complaint filed with Jury Demand against Allstate Corporation,               RedactedPublic Version 1 signed Apr. 27, 2009Certificate of
Allstate Insurance Company, Allstate Life Insurance Company                  Servicel, the undersigned, hereby certi1' that on May 13, 2009, I
Allstate Financial Services LLC, Allstate Financial LLC- . ( Filing          electronically filed the foregoing with the Clerk of the Court using
fee $ 350, receipt No, 03110000000000419775.)filed by                        CMIECF, which will send notification of such filing(s) to the follow-
WebXchange Inc.. (Attachments: 111 Exhibit A, #2 Exhibit B, 4 3              ing: (Two Parts)", Allstate Docket #132.
Exhibit C, 4 4 Civil Cover SheetXlid) (Entered: Mar. 5, 2008),               Case l:08-cv-0013l-JJF Document 142 Filed Jun. 1, 2009 p. 1 of
Allstate Docket #1.                                                          19//Reply Brief in Support of Defendants' Motion to Bifurcate, and
Answer to 1 Complaint, with Juiy Demand, Counterclaim against                11011 F.arly Trial on, the Issue of Inequitable Conduct i/i Redacted
WebXcbange Inc. by Allstate Corporation, Allstate Insurance Com-             Public Version/// Certificate of Service lhereby certify that on Jun. 1.
pany, Allstate Life Insurance Company, Allstate Financial Services           2009,1 caused to be served by electronic mail the foregoing døcu.
LLC, Allstate Financial LLC. (McGeever, Elizabeth) (Entered: Apr.            meat and electronically filed the same with the Cleric of Court using
25, 2008), Allstate Docket #15.                                              CMJECF which will send notification of such filing(s) to the follow-
Answer to 15 Answer to Complaint, Counterclaim Plaintiff                     ing: 'Exhibits A-W to Redacted Reply.
WebXchange Inc.s Answer to Defendant Allstate's Counterclaims                "Case l:08-cv-0013l-JJF Document 146 Filed Jun. 18, 2009p. 1 of
by WebXchange Inc..(Heaney, Julia) (Entered: May 19, 2008),                  51/ Motion for Leave to Amend Anawer,Affirmative Defenses, and
Allstate Docket #26.                                                         Counterclaims// Filed: Jun. 18, 2009", Allstate Docket #146.
              Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 9 of 70



                                                          US    7,930,340    B2
                                                                   Page 4


"Defendants' Opening Brief in Support of Its Motion for Leave           Defendant Dell Inc.'s Motion for Leave to Amend Its Answer(to file
Toamend Answej Affirmative Defenses, and Counterclaims II Case          a Second Amended Answer); Juiy Trial Demanded (entered Jul. 23,
1:08-cv-00l31-JJF, Filed Jun. 18, 2009 p. 1 of 12 ", Allstate Docket    2009) Dell Docket#130.
#147.                                                                   Plaintiff WebXchanges Inc.'s Answering Brief in Opposition to
Plaintiff WcbXchange Inc.'s Answering Brief in Opposition to            Dell's Second Motion for Leave to Amend its Answer (entered Aug.
Allstate's Second Motion for Leave to Amend Its Answer, CA. No.         10, 2009) Dell Docket #134.
08-131 (JJF), Allstate Docket #148.                                     Defendant Dell Inc.'s Opening Brief in Support of Its Motion for
Complaint filed with Jwy Demand against Dell Inc.. (Filing fee $        Leave to Amend Answer (entered Aug. 11,2009) Dell Docket #136.
350, receipt No. 031 10000000000419782,)flled by WebXchange             Declaration of Charlotte Pontillo in Support of WebXchange Inc.'s
Inc.. (Attachments: # I Exhibit A, 4 2 Exhibit B, #3 Exhibit C, #4      Answering Brief in Opposition to Dell's Second Motion for Leave to
Civil Cover ShcetXlid) (Entered: Mar. 5, 2008), Dell Docket #1.         Amend Its Answer; (entered Aug. 12, 2009) Dell Docket #137.
Answer to 1 Complaint with Jwy Demand, Counterclaim fDell Inc.'s        Defendant Dell Inc.'s Reply Brief in Support of Its Motion for Leave
Answer, Defenses and Counterclaims to WebXchange Inc.'s Com-            to Amend Answer (entered Aug. 20, 2009) Dell Docket 11138.
plaint for Patent Infringement] against Dell Inc. By Dell Inc..         Order, Judge Stark, Dell Docket #139.
(Horwitz, Richard) (Entered: Mar. 26, 2008), Dell Docket #8.            Complaint filed with Juiy Demand against FedEx Corporation.
Answer to S Answer to Complaint, Counterclaim Plaintiff                 FedEx Kinko's Office & Print Services Inc., FedEx Corporate Ser-
WebXchange Inc.'s Answer to Defendant Dell's Counterclaims by           vices Inc.. (Filing            fee $      350, receipt number
WebXchange lnc,.(Heaney, Julia) (Entered: Apr. 18, 2008), Dell          031 10000000000419793)filed by WebXchange Inc., (Attach-
Docket #11.                                                             ments: 11 1 Exhibit A, 11 2 Exhibit B, #3 Exhibit C, #4 Civil Cover
Claim Construction Opening Brief [Defendants' Opening Brief in          SheetXlid) (Entered: Mar. 5,2008), FedEx Docket #1.
Support of Their Proposed Claim Constructions] filed by Dell Inc..      Answer to I Complaint with July Demand, COUNTERCLAIM
(Moore, David) (Entered: Oct. 29. 2008), Dell Docket #45.               against WebXchange Inc. by FedEx Corporation, FedEx Kinko's
Claim Construction Opening Brief filed by WebXchange Inc..              Office & Print Services Inc., FedEx Corporate Services Inc..(Gaza,
(Attachments: 11 I Exhibits A-BXHeaney, Julia) (Entered: Oct. 29,       Anne) (Entered: Apr. 25, 2008), FedEx Docket #13.
2008), Dell Docket #46.                                                 Answer to 13 Answer to Complaint. Counterclaim Plaintiff
Reply Brief re 37 Motion for Discovesy filed by Dell Inc.. (Attach-     WebXchange Inc.'sAnswerto Defendant FedEx's Counterclaims by
ments: #1 F.xbibitA-L. #2 Exhibit M-SXGaza, Anne) (Entered: Oct.        WebXchange !nc..(Heaney. Julia) (Entered: May 19, 2008), FedEx
31,2008), Dell Docket #47.                                              Docket #24.
Motion to Amend/Correct Answer and Counterclaims to Complaint           Claim Construction Opening Brief (Defendants' Opening Brief in
(Unopposed)flled by Dell Inc., (Attachments: 11 I Notice of             Support of Their Proposed Claim Constructions] filed by FedEx
Motion, #2 Text of Proposed Order, #3 Exhibit A (First Amended          Corportation, FedEx Kinko's 0111cc & Print Services Inc., FedEx
Answer), 11 4 Exhibit B (I3lackline of First Amended                    Corporate Services Inc.. (Moore, David) (Entered: Oct. 29, 2008),
Answer)XMoore, David) Modified on Jan. 13,2009 (nms). (Entered:         FedEx Docket #58.
Jan. 12, 2009), Dell Docket #72.                                        Claim Construction Opening Brief filed by WebXchange Inc.,
Order Granting 72 Defendant Dell Inc.'s Unopposed Motion to             (Attachments: 4 1 Exhibits A-BXHeaney, Julia) (Entered: Oct. 29,
Amend its Answer and Counterclaims to Webexchange Inc's Origi-          2008). FedEx Docket #59.
nal Complaint for Patent Infringement. Signed by Judge Joseph J.        Motion to Amend/Correct 13 Answer to Complaint, Counterclaim
Farnan. Jr. on Jan. 13. 2009. (nina) (Entered: Jan. 14, 2009), Dell     filed by FedEx Corporation, FedEx Kinko's Office & Punt Services
Docket #74.                                                             Inc., FedEx Corporate Services Inc.. (Attachments: 11 1 Exhibit A, #
Dell Inc.'s First AmendedAnswer and Counterclaims to I Complaint        2 Exhibit B, #3 Exhibit CXGaza, Anne) (Entered: Jan. 12, 2009),
by Dell Inc.. (nms) (Entered: Jan. 14, 2009), Dell Docket #75.          FedEx Docket #89.
Answer to 75 Amended Answer to Complaint, Counterclaim by               Notice of Motion by FedEx Corporation, FedEx Kinko's Office &
WebXcbange Inc..(Heaney. Julia) (Entered: Feb. 2, 2009), Dell           Print Services Inc., FedF.x Corporate Services Inc. re 89 Motion to
Docket #79.                                                             Amend/Correct 13 Answer to Complaint, Counterclaim Motion to
Motion to Bifurcate and for Early Trial on, the Issue of Inequitable    Amend/Correct 13 Answer to Complaint, Counterclaim; Requesting
Conduct --tiled by FedEx Corporation, Fedilx Kinko's Office &           the following Motion Day: Feb. 19,2009 (Gaza, AnnE) (Entered: Jan.
Print Services, Inc., FedEx Corporate Services Inc.. (Gaza, Anne)       12, 2009). FetiEx Docket #90.
Modified on Mar. 23, 2009 (nms), (Entered: Mar. 19, 2009), Dell         Sealed Opening Brief in Support in 89 Motion to Amend/Correct 13
Docket #85.                                                             Answer to Complaint. Counterclaim Motion to Amend/Correct 13
Notice of Motion re 85 Motion to Bifurcate and for Early Trial on the   Answer to Complaint. Counterclaim filed by FedEx Corporation.
Issue ofInequitable Conduct; Requesting the following Motion Day:       FedEx Kinko's Office & Print Services Inc., FedEx Corporate Ser-
Apr. 17, 2009 (Gaza, Anne) Modified on Mar. 23, 2009 (nms).             vices Inc..Answering BrieflResponse due dateper Local Rules is Jan.
(Entered: Mar. 19,2009), Dell Docket #86.                               30,2009. (Gaza, Anne) (Entered: Jan. 12,2009), FedEx Docket #91.
7.1.1 Statement re 85 Motion to Bifurcate and for Early Trial on the    Order Granting 89 Unopposed Motion for Leave to Amend Answer.
Issue of Inequitable Conduct byFedEx Corporation, FedEx Kinko's         Signed by Judge Joseph J. Farnan. Jr. on Jan. 13, 2009. (nina)
Oflice & Print Services, Inc., FedEx Corporate Services Inc.. (Gaza,    (Entered: Jan. 14. 2009), FedEx Docket #96.
Anne) Modified on Mar. 23. 2009 (nms). (Entered: Mar. 19, 2009),        First Amended Answer, Affirmative Defenses, and Counterclaims to
Dell Docket #87.                                                        Plaintiff re 1 Complaint, with Jwy Demand by FedEx Corporation,
Redacted Version of 88 Opening Brief in Support by FedEx Corpo-         FedEx Kinko's Office & Print Services Inc., FedEx Corporate Ser-
ration, FedEx Kinko'sOfllce& Print Services, Inc., FedEx Corporate      vices Inc..(nms) (Entered Jan. 14, 2009). FedEx Docket #97.
Services Inc.. (Attachments: 11 1 Exhibit I. #2 Exhibit 2,43 Exhibit    Redacted Version of9l Opening Brief in Support, by FedEx Corpo-
3,114 Exhibit 4,115 Exhibit 5, #6 Exhibit 6,117 Exhibit 7,118 Exhibit   ration, FedEx Kinko's Office & Print Services Inc., FedEx Corporate
8 #9Exh,bit9 11 lOF.xhibit 10 #11 Exhibit II #12 Exhibit 12 11          Services Inc.. (Attachments: #1 F.xhibitA-DXGaza, Anne) (Entered:
 13 F.xhibit l3XGaza, Anne) (Entereth Mar. 23, 2009), (Three Parts)     Jan. 21,2009), FedEx Docket #98.
Dell Docket 1189.                                                       Amended Answer to 97 Answer to Complaint, Counterclaim by
Claim Construction Opening Brief Defendants' Opening Brief in           WebXchange lnc..(Beaney, Julia) (Entered: Feb. 02, 2009). Fedhx
Support of Their Proposed Claim Constructions filed by Dell Inc.,       Docket #100.
(McGeever, Elizabeth) (Entered: Mar. 23, 2009), Dell Docket #90.        Motion to Bifurcate and for Early Trial on, The Issue of Inequitable
Claim Construction Opening Brief filed by WebXchange Inc..              Conductfiled by FedEx Corporation, FedEx Kinko's 0111cc &
(Attachments: 11 1 Exhibits A-BXHeaney, Julia) (Additional attach-      Print Services Inc., FedEx Corporate Services Inc.. (Gaza. Anne)
ment(s) added on Mar. 25, 2009: 11 2 Main Document) (nms).              Modified on Mar. 23, 2009 (inns). (Entered: Mar. 19, 2009), FedEx
(Entered: Mar. 23,2009), (Two parts) Dell Docket #92.                   Docket #108.
              Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 10 of 70



                                                          US    7,930,340    B2
                                                                  Page 5


Notice of Motion re 108 Motion to Bifurcate and for Early Trial on,    Broadvision, "Broadvision One-to-One: On-Line Marketing and
The Issue of Inequitable Conduct; Requesting the following Motion      Selling Application System: Installation and System Administration
 Day: Apr. 17, 2009 (Gaza, Anne) Modified on Mar. 23, 2009 (runs).     Guide" 1995, WBXO22.
(Entered: Mar. 19,2009), FedEx Docket #109.                            Broadvision, "Broadvision One-to-One: On-Line Marketing and
 Statement re 108 Motion to Bifurcate and for Early Trial on, The      Selling Application System: Technical Overview", 1995, WBXO23.
issue of Inequitable Conduct by Fedlix Corporation, FedEx Kinko's      Microsoft, 7,340.506Appendix B to the Request for Inter Partes
Office & Print Services Inc., FedEx Corporate Services Inc.. (Gaza,    Re-examination of, Ginter, Dec. 2008, WBXO24.
Anne Modified on Mar. 23. 2009 (rims). (Entered: Mar. 19, 2009),       Business Wire , "Open Market releases first complete software solu-
FedEx Docket #110.                                                     tion" 1995. WBXO25.
Claim Construction Opening Brief Defendants' Opening Brief in          Business Wire, "Sunsoft delivers early access release of Distributed
Support of Their Proposed Claim Constructionsfiled by FedEx Cor-       Objects Environment", Jun. 14, 1995, W13X026.
poration, FedEx Kinko's Office & Print Services Inc., FedEx Corpo-     Case, J. et al.,"Network Management and the Design of SNMP".
                                                                       Connexxions(ISSN 0894-5926), vol.3, No.3, Mar. 1989, W13X027.
rate Services Inc.. (McGeever, Elizabeth) (Entered: Mar. 23, 2009),
                                                                       Microsoft, 7,340,506Appendix C to the Request for lAter Pastes
FedEx Docket #113.
                                                                       Re-examination of, Popp, Dec. 2008, WBXO28.
Claim Construction Opening Brief filed by WebXcbange Inc.,             Cbung, S. etal. , "A Heterogeneous Distributed Information System",
(Attachments: # I Exhibits A-B)(Heaney. Julia) (Additional attach-     IEEE, pp. 443-447, 1993, WBXO29.
ment(s) added on Mar. 25, 2009: # 2 Main Document) (nms).              Cowtne A. , "Phantom: An Interpreted Language for Distributed
(Entered: Mar. 23, 2009), (Two parts) FedEx Docket #115.               Programming", Proceedings of the !JSENIX Conference on Object-
Defendants' Motion for Leave to Amend Its Answer, FedEx Docket         Oriented Technologies, Monterey, CA, Jun. 1995, WBXO3O.
#145.                                                                  Cybercaa!i, "Affiliate Marketing Service", http://www.cybercash.
Defendants' Brief in Support of Its Motion for Leave to Amend          com/products/affiliatemarketing.html [retrieved on May 23, 2001]
Answer 1/ C.A No, 08-133 (J1F) II Dated: Jun. 12, 2009, FedEx          1996, WBXO3 1.
Docket #147.                                                           "CyberCash B2B Payment Services", http://www.cybercash.com/
UTUC ,"The Common Gateway Interface", ppl_4, http:/hoohoo.             b2b pp. l-2[retrieved May 23, 20011 1996, WBXO32.
ncsa.uiuc.edu/cgi/primer.html, Retrieved on May 22. 2001               "CyberCash B2BServices". 1996, W[3X033.
WBX000.                                                                "CyberCash Cash Register Internet Payment Service", Web Page
Arnold, K et al. , "Media-Independent Interfaces in a Media-I)epen-    [online]. Cybercash Cash RegisterOnline Secure Payment Ser-
dent World", Proceedings of the USENIX Conference on Object-           vice [retrieved on May 23, 2001] Retrieved from the
Oriented Technologies, Montere>c CA, Jun. 1995. WBXOOI.                Internet:<URL:hEip:/!www.cybercasb.comlcasbregister pp. 1-2,
Arshad, K.M et al. , "A Corba based framework for trusted F-Com-       1996, WBXO34.
merce Transactions", Enterprise Distributed Object Computing Con-      "CyberCash--Cash RegisterHow it Works" [retrieved on May 23,
ference, pp. 18-25, EDOC '99. Proceedings, 3rd International, Sep.     2001] Retrieved from the lnternet:<URL:http:/Iwww.cybercash.
27, 1999, WBXOO2.                                                      comlcashregisterihowitworks.htmlpp. 1-3. 1996, WBXO35.
Atkinson. R., RFC 1825: "Security Architecture for the Internet        "CyberCashJnduslry Leading Features" Web Page [online].
Protocol", Naval Research Laboratory, Category: Standards Track,       [retrieved on May 23.            2001] Retrieved ftom the
Network Working Group, Aug. 1, 1995, WBXOO7.                           Internet:<URL:hup:llwww.cybercash.comlcashregister/features.
Banks, M. , "America Online: A Graphics-based Success', Link-Up,       html pp. 1-4. 1996. WBXO36.
Jan./Feb. 1992, WBXOO8.                                                "CyberCash Cash RegisterOnline Secure Payment Services"
Banks, M.,"Compuserve for Windows". M.I.S Press, 1994,                 CashRegister Demos. Web Page [online]. [retrieved on May 23,
WBXOO9,                                                                2001] Retrieved from the Internet:<URL:http://www.webdata.
Baquero, C. et a! .,"Integration   of Concumency Control in a Lan-     cybercash.com/demoa'pp. 1-2. 1996, WBXO38.
guage with Subtyping and Subclassing", Proceedings oftheUSENIX         "CyberCash FraudPatrol,TM. Service" Web Page [online]. [retrieved
Conference on Object-oriented Technologies, Monterey, CA, Jun.         on May 23, 2001] Retrieved from the lnternet:<URL:bttp:/Jwww.
1995,WBXOIO.                                                           cybercash.com/fraudpatrol/ pp. 1-2 1996, WBXO39.
Barron. C. and Well, B., "Dr. Dobbs Portal: Implementing a Web         "CyberCash FraudPatrolHow It Works" Web Page [online].
Shopping Cart", Online Transactions in PERI., Sep. 1. 1996             [retrieved on May 23, 2001) Retrieved from the Internet:
WBXOII.                                                                <URL:http:Uwww.cybercash.com/fraudpalrollhowitworks.htmlpp.
Bharat, K. et al. , "Vimal Obliq: A System for BuIlding Distributed,   1-2 1996, WBXO4O.
Multi-User Applications by Direct Manipulation", SRC 130a, DEC,        "CyberCash Home", htlp://www.cybercash.com fretrieved on May
Oct. 31, 1995, WBXOI2.                                                 23, 2001] 1996, WBXO4I.
Bharat, K. et al.."Distributed Applications in a Hypermedia Set-       Microsoft, 7,340,506 Inter Pastes Re-examination Exlu'bit 2, File
ting", Proc. of the International Workshop on Hypermedia Design,       History, Dec. 2008, (Two parts) WBXO42.
Montpellier, http.www,cc.gatech. edugvupeoplePhdKiishnalWHD.           "CyberCash ICVerit for Windows" Version 2.5 Upgrads, http:i/
html, Jun. 1, 1995,WBXOI3.                                             www.cybercash.com/icverifyIupgrade.htnil pp. 1-2 [retrieved on
Birrell A. et al. , "Network Objects", SRC Research Report Feb. 28,    May 23,200111996, WBXO43.
1994, WBXOI4.                                                          Cybercash, "IC VERIFYFeatures" Web Page [online] [retrieved on
Birrell A. et al., "Implementing Remote Procedure Calls", Xerox        May 23, 20011 Retrieved from the Internet: <URL:http://www.
Palo Alto Research Center, ACM Transactions, Feb. 1, 1994,             cybercash.eonilicveril'/features.htm1. 1996, pp. 1-3, WBXO44.
WBXOI5.                                                                Cybercash, "Payment Software for Brick and Mortar Merchants"
Bowen, C. et al. , "How to Get the Most out of Compuserve" 5th Ed.     http:/fwww.cybercash.com/pcauthorize1996-2001, WBXO46.
199!, Random House, Inc. 1991,WBXOI6.                                  Delaware WebXchange Claim Construction Introductory Brief, Mar.
Braden, R. et al., RFC 1122: "Requirements for Internet Hosts-         26,2009, W13X047.
Communication Layers" Oct. 1, 1989, WBXOI7.                            Cybercash, "Products" Web Page[onlinej. CyberCash, 1996.
Brando, T., 'comparing DCE and CORBA", Mitre Document MP               [retrieved on      May 23, 20011. Retrieved from the
95B-93, Mar. 1,1995, WBXOI8.                                           lnternet<IJRL:http://www.CybezCash.com/products/, 1996, pp. 1-2,
Microsoft, 7,340,506-Appendix A to the Request for Inter Pastes        cited by other, WBXO4S.
Re-examination of, Payne, Dec. 2008, WBXOI9.                           Microsoft, 7,340,506 Inter Pastes Re-examination Request, Dec.
Broadvision, "&oadvision One-to-One: On-line Marketing and Sell-       2008, WBXO49.
ing Application System Developers' Guide", 1995, WBXO2O.               Cybercash. "WebAuthorizeEnterprise and Hosting Payment Pro-
Broadvision, "Broadvision One-to-One: On-Line Marketing and            cessing". Web Page [onuine].[retrieved on May 23, 2001] Retrieved
Selling Application System: Dynamic Command Center User's              from the lnternet<URL:http://www.cybercash. com/webauthorize!,
Guide", 1995, WBXO2I.                                                  1996, pp. 1-2, WBXO50.
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 11 of 70



                                                          US 7,930,340 B2
                                                                    Page 6


Davis et aL, "A Protocol and Server for a Distributed Digital Tech-      Business Wire, High Beam Wire, "Open Market releases first com-
nical Report Library", Apr. 25, 1994. WBXOSI.                            plete software solution" Oct. 16, 1995, WBXO7O.
Davison, A. "Coding with HTML forms HTML goes interactive",              McCloghrie. K. etal. , RFC 1156, "Management Information Base
(hypertext markup language)(utorial), Dr. Dobb's Journal, Jun. 6,        forNetwork ManagementofTCP/lP-based internets", May 1, 1990.
1995. vol. 20, No.6, 19 pages, WBXO52a.                                  WBXO7I.
Davison,               with HTML fonns: HTMl. goes interactive",         Case, i. etal., RFC 1157 May 1, 1990, WBXO72.
Dr. Dobb's Journal, Jun. 6, 1995, vol. 20, No. 6, pp. 70-79.             Rose, M.. RFC I283:"SNMP over 051", Dec. 1, l99l,W13X073.
WBXO52b..                                                                Rose, M. etal. ,RFC 1155: "Structure and Identification of Manage-
"Distributed Object Technology in the Financial Services Industry:       ment Information for TCP/IP-based intesnets", May 1, 1990.
Trading and Risk Management", A White Paper, Sun Microsystems,           WBXO74.
1995, WBXO53.                                                            Case, J, etal. ,RFC 1442: "Structure of Management Information for
Deng, RH. etal. ,"Integrating Security in COR13A-based Architec-         version 2 of the Simple Network Management Protocol (SNMPv2)",
tures", IEEE, Jun. 1995, pp. 50-61, WBXOS4.                              AllState 00011394 Apr. I, 1993, WBXO75.
Detlefs, D. Ct al. . Debugging Storage Management Problems in            "ORBIX Programmer's Guide", IONA Technologies. Oct. 1, 1997.
Garbage Collected Environments, Proceedings ofthe USENIX Con-            WBXO76.
ferenceon Otect-Oriented Technologies, Monterey, CA, Jun. 1995,           'ORBIX Programmer's Guide", Release 1.3.1, IONA Technologies.
WBXO55.                                                                  Feb. 1, 1995. WBXO77.
Dietinger, f. , O1ect-Oriented Implementation of a Multiprotocol         Ito, J. et at., "Using mets-objects to support optimization in the
Hyper-G client for MS-Windows, Diplomarbeit inleleniatik,                Apertos Operating System", Proceedings of the USENIX Confer-
Graz, Sep. 1, 1995. WBXO56.                                              encc on Object-Oriented Technologies, Monterey. CA, Jun. 1995.
Dr. Gui on Components, COM and AU, http://msdn.microaofi.com             WBXO7S.
library/welcome/dsmsdnlmsd&drguionO2O298.htm, Feb. 2. 1998,              Jordan, M. et al.."Soflware Configuration Management in an
pp. 1-61 [retrieved on May 22. 2001]. WBXO57.                            Object-Oriented Database", Proceedings ofthe USENIX Conference
Edwards, N.. Olject Wrapping (for WWW)The Key to Integrated              on Object-Oriented Technologies, Monterey, CA, Jun. 1995,
Services, ANSA Phase ifi, Apr. 25, 1995, WBXO58.                         WBXO79.
Ehikioya, S.A. , "An Agent-Based System for Distributed Transac-         Kane, P., "Prodigy Made Easy". "Chapter 6, Shopping Made Easy",
tions: a Model for Internet-Based transactions", Electrical and Corn-    2nd ed., 1993, WI3XOSO.
peter Engineering, 1999 IEEE Canadian Conference on, vol. l,May          Lagoze. C. etal. , "Dienat: Implementation Reference Manual", May
9, 1999, pp. 289-294, WBXO59.                                            5,1995, WBXO8I,
Microsoft Di Order, C-OS-OS 149 WHA "Order Granting Defen-               Open Market Commerce Products, Web Page[onlinej, Open Market
dant's Motion to Dismiss", Federal Court of Northern California.         IncEnterprise Content Management Delivery. Retrieved on the
Feb. 17, 2009, WBXO6O.                                                   lnternet:'zURL:http:/!www.openmarket.com/cgi-bin!gx.cgi
"Portal Solutions, an Open Market eBusiness Solution Brief', White       AppLogicFTCont-             entServer?pagename=FutureTense/Apps;
Paper. Open Market, Forrester Research TechRankings, Feb. 2001,          Xcelerate'Render&cA_ZZZ. WBXOS2.
WBXO6I.                                                                  Lange, D.B. et al., "Program Explorer: A Program Visualizer for
"Wireless Solutions, An Open Market eBusiness Solution Brief'.           C++", Proceedings of the USENIX Conference on Object-Oriented
WhitePaper. Open Market, Forrester Research TechRankings. Feb.           Technologies, Montereç CA, Jun. 1995, WBXO83.
2001, WBXO62.                                                            Laufer. K.,"A Framework for Higher Order Functions in C++".
Fraga, J. etal., "A Programming Model for Real-Time Applications         Proceedings of the USENIX Conference on Object-Oriented Tech-
in Open Distributed Systems", IEEE, 1995, pp. 104-111, WBXO63.           nologies, Monterey, CA, Jun. 1995. WBXOS4.
Dell. Fedex, Allstate, Delaware Claim Construction Introductoiy          Li, G. and Bacon, J., "Supporting Distributed Real'Thne Objects".
BrieLDefendants_Opening Brief in Support of Their Proposed               IEEE Jul. 1994. pp. 138-143, WBXO8S.
Claim Constructions Mai 23,2009, Mar.27, 2009, WBXO64.                   I.imprecht, R. ,"Microsoft Transaction Server", IEEE, Compcon '97
Glossbrenner,   A.,"Meide           to Compuserve", "Chapter 15:         Proceedings, 1997, pp. 14-18, WBXO86.
Travel Services: Join CompuServe and See the World". Prentice Hall,      Maffeis, S., "Adding Group Communication and Fault-Tolerance to
 1987, W13X065.                                                          CORBA", Proceedings of the USENIX Conference on Object-Ori-
Gross, C.."Taking the Splash Diving into ISAPI Programming",             ented Technologies, Monterey,CA, Jun. 1995 , W3X087.
ISAPI Programming, Microsoft Interactive Developer, <URL:http:l/         Mahindra, A. etal.,"Dynamic Insertion of Object Services", Pro-
www.Microsoft.coin'mind/0197!ISAPLhIm, Jan. 1, 1997, pp. 1... 10         ceedings of the USENIX Conference on Object-Oriented Technolo-
[retrieved on May 22,20011, WBXO66.                                      gies, Monterey,CA, Jun. 1995, WBXO8S.
"Open Market Inc. Managing in a Turbulent Environment", Harvard          McCloghrie, K. et al., RFC 1213. "Management Information Base
Business School, 9-196-097, Aug. 29, 1996, WBXO67.                       for Network Management of TCP/IP-based internets: MIB-Il".
Hicke)c M., "Shopping at Home: One Modem Line, No Waiting",              SNMP Working Group. Mar. 1, 1991, WBXOS9.
Home PC, Dec. 1, 1994, p. 307. Dialog, File 647, Acc# 01038162,          McCloghrie, K. et al., RFC 1447, 'Party MIB for version 2 of the
WBXO68A.                                                                 SIMPLE Network Management Protocol", SNMP Security Working
Lang, "Cashing in: The Rush is on to Buy and Sell on the Internet But    Group, Apr. I, 1993. WBXO9O.
on SidelinesforNow",AdveztisingAge, Dec. 19, l994.p. I 1,Dialog,         McKie, S., "ERP Meets Web E-Comrnerce", DBMS, Jul. 1, 1998.
File 16, Acc# 05419137. WBXO68B.                                         WBXO9I.
Lichty, T. , "America Online Tour Guide", MacIntosh Edition. Ver-        McMasterD. Ct al., RFC 1516: "802.3 RepeaterdevicesDefinition
sion 2, Chapter 1,3. 8.10, 1992, WBXO6SC.                                of Managed Objects". Feb. 2. 1992, W13X092.
Tymnet, Wikipedia, the free encyclopedia, http:!ien.wikipedia.orgl       "Allstate Connects with Countrywide Producer Network in Seven
wiki/tymnet, Retrieved on May 1,2007, WBXO6SD.                           Months Using Microsoft Visual Studio .NET and the NET Frame-
Cox, B. etal., "Netftill Securityand Transaction Protocol", Carnegie     work", Microsoft .NET Customer Solution, Jan.2003, W13X093.
Millon University, Pittsburgh, PA 15212-3890, undated. W13X068E.         O'Brien Jones, U.S. AppI. No. 90/010,346 Application which is the
Lamond, K. et al., "Credit Card Transactions Real World and              5.778,178 Re-exam doc, Exhibits Part I-WBX1OI, Exhibits Part
OnLine",        http://www.virtualschool.edulmon/ElectronProperty/       2-WBX 102, Nov. 21,2008 Third Party Requests. WBXO94.
klamond/credit_card.htm, 1996, pp. 1-16, WBXO6SF.                        "Microsoft Component Services, Serves Operating System, A Tech-
"Open Market Catalog Centre". Page online. Open Market, lnc,             nology      Overview",     http:/twww.microsoft.comicom/wpaper!
Entetpiise Content Managnement & Deliveiy. Retrieved on the              compsvcs.asp, Aug. 15, 1998, [retrieved on May 22, 20011,
Internet45RL:http://www.openniarket.comicgi-bixilgx.cgi/                 WBXO95.
AppLogic+FT-         ContentServer?pagenameFutureTense'Apps/             Microsoft vs WebXchange Complaint CV 085149, Nov. 12. 2008.
Xcelerate/Render&c"Arti_ZZZ, WBXO69.                                     WBXO96.
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 12 of 70



                                                          US    7,930,340      B2
                                                                  Page 7


Microsoft vs WebXchange First Amended Complaint CV 085149,               Schepp et a]. ."The Complete Guide to CompuServe: Chapter 12:
Mar. 3, 2009. WBXO97.                                                    Travel Services: See the World Today the CompuserveWay", 1990,
Allstate Uses Web Services to Quickly Create Insurance Policy Man-       pp. 409-437, McGraw Hill. WBX 128.
agement Solution, Microsoft .NET Customer Solution Case Study            Schmidt, D. et at. , "Object-Oriented Components for High-Speed
Jan. 2005, WBXO98.                                                       Network Programming", Proceedings ofthe USEN1X Conference on
Mitchell ci aL, "An Overview of the Spring System", Sun                  Object-Oriented Technologies, Monterey, CA, Jun. 1995. WBX 129.
Microsystems, WBXO99.                                                    Siegel, J.,"Common ObjectServices Specification vol. 1, Rev I, First
Muckelbauer, P. and Russo, V., "Lingua Franca: An IDL for Struc-         Edition", 0MG Doc 94-1-1, Mar. 1, 1994, WBXI3O
tured Subtyping Distnhuted Object Systems" Proceedings of the            "Common Desktop Environment: Product Glossary", SunSoft.
USENIX Conference on Object-Oriented Technologies, Monterey,             1994-1995. WBXI31.
CA.. WBXIOO.                                                             "Common Desktop Environment: Applications Builder User's
O'Brien Jones . 5,778,178 Request for En Paite Re-Exam with              Guide", SunSoft, 1994-1995. WBXI32.
Exhibits Part 1, Nov. 21, 2008,WBXIOI.                                   "OpenStep Development Tools", SunSofi, 1996, WBXI33.
Resolds, J. Posting to comp doc USENET group, hltp://nyurl.com/          Porting NextStep 3.2/3.3 Applications to OpenStep on Solaris.
53a95p, RFC 1212,1213- Googlegroups on concisedefinitionsMlB             Sunsoft, 1996, WBXI34.
and MIBJI. Exhibit G, Mar. 27, 1991, WBXO45.                             "Solstice X.500 Programming Reference", SunSoft, 1996
Relihan, Let aL, "Untangling the World-WideWeb?' Proceedings of          WBXI35.
the 12th Annual International Conference on Systems Documenta-           Tatters, W.,"Navigating the Internet with Compuserve: Chapter 17:
tion. Oct. 1, 1994, pp. 17-24. published by the Association of Com-      Business on the Net", 1995, pp. 352-374. Sama Publishing.
puting Machinery, WBXIO2A.                                               WBXI36.
O'Brien Jones . 5,778,178 Request for Ex Paite Re.Exant with             Technical Staff, "The Conductor Financial Services Framework":
Exhibits Part 2. Nov. 21, 2008. WBXIO2B.                                 Distributed Objects on the Internet, A Block Financial Corporation
Rose, M. T., "The Simple Book: An Introduction to Internet Man-          White Paper, BFC Technology Center. Oct. 17.2005. WBXI37.
agement". 1994. pp. 14-15,379-387(2nd ed.) Exhibit F, WBXIO2C.           US Patent 5,778,178, Re-exam Order Granted, Jan, 23. 2009.
"Open Market Enterprise Content Management and Delivery: Con-            WBX 142.
tent Server", <URL:http://www.openmarket.comlcgi-binlgx.cgil             US Patent 7.340,506, Re-exam Order Mar. 6. 2009. WBX 143.
AppLogic+FTContentServer?pagename=FutureTense/Apps/                      Volger, H. et at.. , "The Transaction Internet Protocol in Practice:
Xcelerate/Render&c=Artic.., retrieved on May 15, 2001, pp. 1-4,          Reliability for WWW Applications", IEEE 1999 Internet Workshop
WBXIO3.                                                                  1WS99, (ISSN-0-7803-5925-9), Feb. [8, 1999, W13X146.
"Open Market Enterprise Content Management and Delivery: Con-            7,340,506 Inter Pastes Re-examination Exhibit 3 -WebXchange
tent Center", <URL:htlp://www.opennsarket.com/cgi-bin'gx.cgi/            Claim Construction Introductory Brief, in the US District Court for
AppLogic+FTContentServer?pagename-FutureTense/Apps/                      the District of Delaware, CA. No.08-131 (JJF), C. A. 08-132 (JJF),
Xcelerate/Render&c=Artic.. retrieved on May 15, 2001, WBX 104,           No. 08-133 (JJF), Microsoft, Oct. 29, 2008, WBX 148.
"Open Market Enteiprise Content Management and Delivery: Con-            Microsoft , 7,340,506 Inter Pastes Re-examination Exhibit 5-
tent-Driven eBusiness Solutions", Web Site {retrieved on May 15,         08-168,519 FH'519 Application Final, WBX 149.
2001]               <URL:http:/!www.openmaiket.comicgi-binigx.cgit       Weich, C. , "Generic Containers for a Distributed Object Store",
AppLogic+FTContentServer?pagename'FutureTense/Apps'                      Proceedings of the USEN1X Conference (Jun. 1995) on Object-
XcelerateiRender&c=Artic..re,WBX 105,                                    Oriented Technologies, Monterey, CA, May 18, 1995 ,WBXI5O.
"Open Markct ShopSite 5.0". Web Page[onlinej. [retrieved on May          WBXI5 I, "SmallTalk" Wikipedia SmallTalk http://www.objs.com/
15. 20011. Retrieved on the lnternet<ZURL:http:i/www.openmarket.         x3h7/smalltalk.htm and http://cn.wildpedia.orglwiki/Smalltalk
com/cgi-bin/gx.cgi/AppLogic+FTCont-                                      WBXI5 I.
entServer?pagename=FuturelenseiApps/, retrieved on May 15.               Wollrath, A. et al.."Simple Activation for Distributed Objects".
2001, WBXII2.                                                            Proceedings of the USENIX Conthrence on Object-Oriented Tech-
Orfali, R. etal., "Essential Client/Server Survival Guide"-John Wiley    nologies, Monterey, CA, Jun. 1995. WBX 152.
and SonsSet I, 1994. WBXI 14.                                            USENIX , "Agenda of Proceedings of the USENIX Conference on
Orfali, R. ci at., "Essential Client/Server Survival Guide"-John Wiley   Object-Oriented Technologies". Monterey, CA. Jun. 1995.
and Sons.Set 2, 1994, WBX1 IS.                                           WP,X153.
WBXII6 Orfali, R., Harkey. I).; Edwards, J., "Essential Client'          "Common Desktop Environment: Desktop Kornshell User's Guide",
Server Survival Guide" John Wiley and Sons, Sets 1-4, Jun. 16,2005,      Sun Microsystems, 1994-1995 . WBXI54.
WBX1 16.                                                                 "Common Desktop Environment: Help System Author's and Pro-
Orfali. R. ci at., "Essential Client/Server Survival Guide"-John Wiley   grammer's Guide", Sun Microsystems, 1994-1995, (Three parts)
and SonsSet 4, 1994, WEXI 17.                                            WBX 15 5.
Pavlou, G. ci at  ....   A Generic Management Infonnation Base           "Common Desktop Environment: Internationalization Program-
Browser". WBXII9.                                                        mer's Guide", Sun Microsystems. 1994-1995, WBXI56.
Peterson. L. ci at. , "Computer Networks, A Systems Approach",           "Common Desktop Environment: Tooltalk Messaging Overview".
Morgan Kautlnann Publishers, Inc., 1996, pp. 472-507. WBX 120.           Sun Microsystems. 1994-1995 ,WBXIS7.
Pitkow. J. et at.,"Using the Web as a Survey Tool: Results from the      "Common Desktop Environment: Common StyleGuide and Certifi-
Second WWW User Survey", conducted on Oct. 15 and Nov. 1994,             cation CheckList", SunSoft, 1994-1995 , WBXIS8.
presented at the Third International World-Wide-Web Conference in        "Common Desktop Environment: Programmer's Overview".
Darmstadt,Clerman)cApr. 10-14, l995,Wl3Xl2l.                             SunSoft, 1994-1995 .W13X159.
Netscape Unveils New Versions of Commercial Applications for             Developer's Guide to Internationalization,Sun Microsystems. 1994.
Enhanced Integration with Corporate Databases, NetScape Press            WBXI6O.
Release. May 13, 1996, WBX122.                                           "Dr. Gui's Gentle Guide to COM", http://www.microsoft.com/Com
Raatikainen, K. , "Database Access in Intelligent Networks", Pro-        news'drgui.asp (retrieved on May 22,20011, Nov. 1, 1999, WBXI6I.
ceedings of IFIP TC6 Workshop on Intelligent Networks. pp. 163-          "iPIN Company Info", http://www.ipia.com/Olcomp.html (retrieved
183, Wl3Xl23.                                                            on May 23, 2001(. iNN Interactive Transaction Services, Inc., 2000.
Radia, S. R. ci at. , "The Spring Object Model", Proceedings of the      WBXI62.
USENIX Conference on Object-Oriented Technologies, Monterey,             "iPIN Home", http:/'www.ipin.com Iretrieved on May 23, 20011,
CA, Jun. 1995, WBX 124.                                                   PIN Interactive Transaction Services. Inc., 2000, WBX 163.
Rosenberry, et at.,"OSF Distributed Computing Environment                "iPIN Service Options", http:!/www.ipin.com/O2prod_service.html
UnderstandingDCE"O'Reilly&Assoeiates, Jun. l993.WBXI26.                  (retrieved on May 23, 2001], 1PIN Interactive Transaction Services,
Rubin, C. "Wired: In the Bag". Jun. 1997, WBX 127.                       Inc., 2000, WBX 164.
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 13 of 70



                                                          US    7,930,340      B2
                                                                    PageS


"iNN       Solutions", http://www.ipin.com/02protLsoIution.htxnl         Orfali, R. etal., "The F.ssential Distributed Objects Survival Guide"-
 [retrieved on May 23, 2001], iPIN Interactive Transaction Services,     Pait3-3, John Wiley and Sons. 1996, WBX2O9.
Inc., 2000, WBXI65.                                                      Orfali, It. etal., "The Essential Distributed Objects Survival Guide"-
"iPlNPaitners".http://www.ipin.comio3part.html [retrieved on May         Pait4-1, John Wiley and Sons, 1996, WBX2 10.
 23. 2001], 1P1N Interactive Transaction Services, Inc., 2000,           Orfali. It. etal., "The Essential Distributed Objects Survival Guide"-
WBX 166.                                                                 Part4-2, John Wiley and Sons, 1996, WBX2 11.
'IPIN      Technology",     http://www.ipin.com/O2pro&tech.html          Orfali, It. etal., "The Essential Distributed Objects Survival Guide"-
 [retrieved on May 23. 2001]. iPIN Interactive Transaction Services,     Part4-3. John Wiley and Sons. 1996, WBX212.
 Inc.. 2000, WBXI67.                                                     Orfali, It. etal., "The Essential Distributed Objects Survival Guide"-
NetScape Products: Open and Secure Internet Software, 1995,
                                                                         Pait4-4, John Wilcy and Sons, 1996, WBX2I3.
W13X168A.
                                                                         Broadvision. "Broadvision One-to-One: Programmer's Reference,
NetScape Merchant System, Data Sheet 1995, WL3X 16813.
                                                                         Part 1" 1995 . WBX2!4.
NetScape Internet Applications, Customer Showcase 1995,
WBXI68C.                                                                 Broadvision , "Broadvision One-to-One: Programmer's Reference,
NetScape Server API, 1995, WBX 168D.                                     Part 2" 1995, WBX2I5.
NetScape Object-Oriented Pradigm of Server Configuration, 1995,          0MG , "The Common Object Request Broker: Architecture and
WBXI68E.                                                                 Specification", CORBA v2.0JNYC-#I655390-v1), Jul. 1995-
RSA: Verisign Redirection Information, Important Announcement            1996, WBX216.
1995, WBX16SF.                                                           NYC-#l579692-0-WebXchangeMar. 3_DELLComplaint.
RSA: Verisign to Provide Digital IDs for Open Market's Secure            Doe, Mar. 3, 2008, WBX217.
WebServer, 1995, WBXI68G.                                                NYC-#!579751-vl-WebXchange__Mar.                  3_Allstate_Corn-
Verisign Adds the Missing Component to Online Security Solutions         plaint.Doc, Mar. 3,2008, WBX2I8.
1995, WBXI6SH.                                                           NYC-#l579947-vl-WebXehange__Mar.                    3_FedEx_Com-
Hickman, K.E.B.; NETSCAPE "The SSL Protocol", 1995,                      plaint.Doc, Mar. 3, 2008, WBX2I9,
WBXI68I.                                                                 The Open Group, "Inter-domain Management: Specification Trans-
NetScape iStore DataSheet, 1995, WBXI68J.                                lation", 1997, WBX222.
Choudhuiy, AK. et al. , "Copynght Protection for Electronic Pub-         The Open Group, "Inter-domain Management_Summary of Simi-
lishing over Computer Networks", 1995 IEEE Netwoik, 9, May/Jun.,         larities and Differences", 1997, W13X223.
vol.3 . 12-20 (1995) WBX!68L.                                            The Open Group, "Inter-domain ManagemcnL object models com-
NSAPI Basics, (Chapter 1) http://developer.netscape.com/docsi            parison", 1997, WBX224.
manuals/enteipiisemnsapi/svrop.htm [retrieved on May 22, 2001],          Miller, M. "Managing Internetworks with SNMP", 1993, pp. 138-
                                                                                    *


 1997, WBX 174.                                                           139. M&T Books., '506 Inter Pastes Re-examination Exhibit 12.
"OpenStep User Interface Guidelines", SunSoft 1996, WBX 175.             Dec. 2008, WBX22S.
"OpenStep Programming Reference", SunSoft, 1996 , (12 pails)             Umar, A. ,"Distributed Computing: A Practical Synthesis", 'Appen-
WBXI76.                                                                  dix B: Tutorial on TCP/IP Protocol Suite", (BellCore). 1993.
"QuickStait to Using the Open Step Desktop". SunSoft, 1996,              WBX226.
WBX!77.                                                                  Ijmar,A. ,"Distributed Computing: A Practical Synthesis", "Chapter
Rose, M. et aI.,"RFC 1065:StnicWre and Identification of Manage-         5: Client-Server Systems and Application Interconnectivity".
ment Informationfor TCP/IP-based interacts", Aug. 1, 1988,               (BeilCore), 1993, WBX227.
WBXI78.                                                                  Spero, "BinryGataylnterfaceAnAPlforDynanucallyExten.
Stewart, B. ,RFC 1318: "Definition of Managed Objects for Parallel-      sible http Servers", Jul. 1, 1994, Retrieved on Apr. 5, 2009 from
printer-like Hardware Devices", Apr. 1, 1992, WBX 179.                   http:llwww.ibiblio.org'mdma-releaselBGl-spcc.txt , WBX228.
Kane, P., 'Prodigy Made Easy", "Chapter 6, Shopping Made Easy",          'Point, Click and Shop' Never So Easy The CheckFreeWallet(TM)
2nd ed., 1993, WBXORO.                                                    Allows Consumers and Merchants to Conduct Simple, Safe Internet
Lagoze, C. et al. , "Dienst: Implementation Reference Manual", May       Transactions" NewsHound, San Jose Mercwy News, PRNewswire,
5, 1995, WBXO8I.                                                         Apr. 10, 1995, Retrieved on Apr. 5,2009 from http://besser.tsoa.nyu.
Rivest, R., "REC t321: The MD5 Message-Digest Algorithm", 1997,          e& ZZZ, W13X229.
WBXI8O.                                                                  "DEC ObjectBroker Service", Comp.Objeet FAQ Version 1.0.9(04-
Solaris Common Desktop Envirnment: MOTIF Transition Guide,               02) Pail 3'13, Apr. 3, 1996, Retrieved on Apr. 5, 2009 from http:!:
Sun Microsystems, 1997, WBXI8!.                                           209.85. 173.l32/search?q=cache:c3iixZca3aW:www.faqs,org/faqs
"Solaris Common Desktop Environment: Programmer's Guide",                 object-faq/pail3/+DEC%27a+ObjectBroker+Serice&cd=9&h!-en
Sun Microsystems, 1994-1995, WBXI82.                                     &ct-clnk&g_ZZZ. WBX23O.
"The iPin Approach", http://www.ipin.com/02prodbtmI, 2000,               "Easel Corporation Introduces Comprehensive Program for Expand-
[retrieved on May 23,2001], Interactive Transaction Services, Inc.,      ing Object Technology Expertise", Mar. 13, 1995, Business Wire.
WBXI83.                                                                  Retrieved on Apr. 5, 2009 from http:I/209.85.173.132.
USPTO, 7,340,506Notice of aasignment of inter pastes reexami-            search?q=cache:McscjZC2srEJ:findarticles.comlp/azticles/mi_
nation request, Jan. 1,2009, WBX200.                                     mOEIN/ is_l995_Marc_ZZZ. WBX23I.
Orfali. R. etal., "The Essential Distnbuted Objects Survival Guide"-     "Internet Information Commerce: The First Virtual (FM)Approach",
PattI-i. John Wiley and Sons, 1996, WBX2OI.                              Jul. 1995, Proceedings ofthe First USENIX Workshop on Electronic
Orfali, R. etal. ,"TheEssentiaiflistributedObjectsSurvivalGuide"-        Commerce, New York, New York, Retrieved on Apr. 5, 20(19 from
Patti -2, John Wiley and Sons, 1996, WBX2O2,                             http://www.usenix.orglpubiications/library/proeeedingalec95/L
Orfali. R. etal., "The Essential DistributedObjects Survival Guide"-     ZZZ. WBX232.
Partl-3, John Wiley and Sons, 1996, W13X203.                             "O'Reilly Releases Website (FM) Web Server for Windows NT',
Orfali. R. etal., "The Essential Distributed Objects Survival Guide"-    WebView, EIT (Enterprise Integration Technologies), May 12, 1995,
Part2-l. John Wiley and Sons, 1996, WBX2O4.                              vol.7: Issue 4!, ISSN i004-042X, Computer underground Digest,
Orfali, It etal., "The Essential Distributed Objects Survival Guide"-    Retrieved on Apr. 5,2009 from http:/icu-digest.org/CUDS7Icud74.
Pait2-2, John Wiley and Sons, 1996, WBX2O5.                              ZZZ, WBX233.
Orfali, It. etal.. "The Essential Distributed Objects Survival Guide"-   "RSA antI EIT Joint Venture Will Make Internet Transactions
Pait2-3, John Wiley and Sons, 1996, WBX2O6.                              Secure", Terisa Systems, EIT and RSA: Secure HUE Jun. 13.1994,
Orfali, R. etal., "The Essential Distributed Objects Survival Guide"-    Retrieved on Apr. 5. 2009 from bttp://1997.webhistororgiwww.
Part3-1, John Wiley and Sons, 1996, WBX2O7.                              lists/www-talk.!994q2109801itml. WBX234.
Orfali, It. etal., "The Essential Distributed Objects Survival Guide"-   "CommerceNet The First Large-Scale Market Trial of Electronic
Pait3-2, John Wiley and Sons, 1996 , WBX2O8.                             Commerce on the Internet" Eli: CommerceNet, Aug. 3,1994. Pro-
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 14 of 70



                                                        US    7,930,340      B2
                                                                  Page 9


ceedings of the May 1994. Ties That Bind: Building Community           09863704 Copy of the Non-Final Office Action Feb. 14, 2004,
Networks conference. Retrieved on Apr. 5,2009 from http://internet.    WBXSOS.
eserZZZ. WBX235.                                                       09863704 Copy of the Non-Final Office Action Feb. 23, 2007,
Rubm. A., "IETFStockholm meeting' NetCheck: E-signatures,              WBXSO9.
                                                                       09863704 Copy of the Non-Final Office Action Apr. 14, 2008,
Aug 5, 1995, pp. 1-2, CIPHER, Newsletter of the IEEE Computer
                                                                       WBXSIO.
Society's TC on Security and PrivacyElectronic, Issue 8, Retrieved
                                                                       09863704 Copy of the Non-Final Office Action Sep. 18, 2009,
on Apr. 5.2009 from http://ww.ieecurity.os/(ipher/PastIssu             WBX5I 1.
ZZZ. WBX236.                                                           09863704 Copy of the Non-Final Office Action Dec. 6, 2005,
Open Market. "FastCGI:A High-Performance Web Server inter-             WBX5I2.
face". Apr. 1996, Retrieved on Apr. 5,2009 from http://wwwiàstcgi.     09863704 RCE Feb. 1,2008, WBX5I3.
com/devkit/docffastcgi-whitepaper/fastcgi.htm, WBX237.                 09863704 RCE Jun.30, 2009, W13X514.
Sun Microsystems, "Hotjava", Wskipedia, the free encyclopedia,         09863704 RCE Sep. 22,2005, WBX5I5.
Jun. 1995, Retrieved on Apr. 5, 2009 from http://en.wikipedia.org/     09863704 RCE Dec. 8,2006, WBX5I6.
wikifHotJava, WBX238.                                                  11980185 Copy of the Restriction Requirement Oct. 19, 2009,
W3C Status Codes, HTRESP_html_w3_org, 1992 WBX239.                     WBXSI7.
Hewlett Packard, "HP Odapter/OpenODB", Jul. 1994, Retrieved on         90010417 Determination Re-exam Ordered May 20, 2009,
Apr. 5, 2009 from http:/!web,bi1kent.edu.tr/Online/ooq/oo-faq-S-       WBXS 18.
8.13.0.5.html, WBX24O.                                                 File llistory of U.S. Patent 5,778, 178, WBX5I9.
Internet Shopping Network_ISN Business Newswire (1995)                 File History of U.S. Patent 5.987,500, WBX52O.
WBX24I.                                                                File History of U.S. Patent 6,212,556, WBX52I.
NCR Co-operative Frameworks 3, (1993) WBX242,                          File History of U.S. Patent 7,340,506, WBX522.
Distributed Objects Everywhere, NEO, Wikipedia (1996) WBX243.          Settlement with Allstateby WebXchange (2009), WBX523.
NetMarket (1996) WBX244.                                               Arunachalam, U.S.Appl.No. 09/863,704_2M_mle56_disclosure.
Enterprise Object Netorks, Wikipedia (1996) W13X245.                   pdf. Mar. 4,2009, WBXOO6.
0MG Document No. 91_12_1 Revision 1_I (1997) WBX246.                   .Anrnachalam,U.S.Appl. No. 11/980.185_Duty of Cand.or Rule 56
DigiCash Smartcards (1997) WBX247.                                     Disclosure, Feb. 11,2009, WBX22O.
IBM System Object ModeLSOM (1998) WBX24S.                              Arunachalam,U.S. Appl. No, 11/980,185_Duty of Candor Rule 56
IBM System Object M0deLSOM,DSOM (1998) WBX249.                         Disclosure, Mar. 4,2009, WBX22I.
Open Market StoreBuilder (1995) W13X250.                               U.S. AppI. No. 12/628,060, filed Nov. 30,2009, Ansnachalam.
WebXpress Web StoreFront (1996) WBX25 I.                               U.S. App!. No. 12/628,066, filed Nov. 30,2009, Arunachalam.
PNC, Industiy.Net do eCommerce (1996) WBX2S2,                          U.S. App!. No. 12/628,068, filed Nov.30, 2009, Anrnachalam.
loKPowerShip,PowerPartner (1996) WBX253.                               U.S. AppI. No, 12/628,069, filed Nov. 30.2009, Arunachalam.
T. Burners Lee Hypertext Mark up Language RFC 1866(1995) WBX           Order, Motion to Bifurcate and for early trial on the Issue of Inequi-
254.                                                                   table Conduct, on Mar. 19, 2009, Dismissal with Prejudice, order
E. Nebel RFC 1867(1995) WEBX255.                                       dated Dec. 30,2009, Denied as Moot, Order Granted, signed by JJ1
RFC 1942(1996) WEBX256.                                                C.A. No. 08-13 1 (JJF), Allstate Docket #155.
3. Seidman RFCI98O (1996) WBX257.
                                                                       Order, Motion to Bifurcate and for early trial on the Issue of Inequi-
HTMLWikipedia. the free encyclopediaNotepad (1998)                     table Conduct, on Mar, 19, 2009, Dismissal with Prejudice, order
WBX258.                                                                dated Dec. 30,2009, Deniedas Moot, C.A. No.08-132(JJF)andC.A.
Berners-Lee. T., RFC 1630. "Universal Resource Identifiers in          No. 08-133 (J),Dell Docket #155, signed byJJF, Order, Motion to
WWW". Network Working Group, CERN, Jun. 1994 WBX259.                   Bifurcate and for early trial on the Issue of Inequitable Conduct, on
Object Broker Service Middleware Sourcebook (1995) WBX26O.             Mar. 19,2009, Dismissalwith Prejudice, order dated Dec. 30,2009,
Inter Paste Re-Examination U.S. AppI. No. 95/001,129 (2008)            Denied as Moot. C.A. No. 08-132 (JJF) and C.A. No.08-133 (JJF),
WBX26I.                                                                Dell Docket #155.
6.2 12.556Re-examfilehistoryU.S. AppI. No. 90/010,417, 111ed2009       Plaintiff WebXchange Inc.'s Surreply in Opposition to Defendants'
WBX262.                                                                Motion to Bifurcate, and for Early Trial on, the Issue of Inequitable
U.S. AppI. No. 11/980,185 prosecution history filed 2008, prosecu-     Conduct (CA. No. 08-132 (JJF) and C.A. No. 08-133 (JJF), is
tion history as of Mar. 12, 2009 W13X263.                              Granted Plaintiff's Surreply in Opposition to Defendant's Motion to
WebX Opening Brief District of Delaware Mar. 23,2009 WBX264.           Bifurcate and for Early Trail on, The Issueon Inequitable Conduct is
US. Patent 5.778,178 Re_Examination of 900 10346_178 prosecu-          deemed filed (Entered Dec. 30,2009), Dell Docket #157.
tion history through Aug. 20, 2009 W13X267.                            Dell Inc.'s Second Amended Answer and Counterclaims to
WBXexeesumma*y4809new2bizplaalll (2009) WBX268.                        WebxChange Inc.'s Original Complaint for Patent Infringement
Kramer. Douglas Java Whitepaper May 1996, WBX500.                      (Entered: Jan. 20, 2010), Dell Docket #164.
09863704 Copy of Response to Non-Final Office Action Jun. 6,2006,      Plaintiff WebxCbange Inc.'Surreply in Opposition to Defendants'
WBXSOI.                                                                Motion to Bifurcate, and for Early Trial on, The Issue of Inequitable
09863704 Copy of Response to Non-Final Office Action Jul. 23,          Conduct (Entered Dee, 30. 2009), Fedex Docket #2 12.
2008 and Examiner Interview Summaries dated Jul. 2,2008 and Jul.       Memorandum Opinion CA. 08-133-JJF, and C.A. 08-132-JFF
16, 2008, WBX5O2.                                                      (Entered Dec. 30, 2009), Fedex Docket #215.
09863704 Copy of Response to Non-Final Office Action Aug. 21,          Defendant's Fedex Corporation, Fedex Kinko's Office & Print Ser-
2007, WBX5O3.                                                          vices, Inc., and Fedex Corporate Services, Inc.'s Second Amended
09863704 Copy of Response to Non-Final Office Action Nov. 28,          Answer, Aflinnative Defenses, and Counterclaims to Plaintiff
2008, WBX5O4.                                                          WebXchange, Inc.'s Complaint (Entered Jan. 20, 2010), Fedex
09863704 Copy of the Final Office Action Apr. 20,2005, WBX5O5.         Docket #2 17.
09863704 Copy of the Final Office Action Sep. 8,2006, WBX5O6.
09863704 Copy of the Final Office Action Oct. 31,2007, WBX5O7.         * cited by examiner
Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 15 of 70




               too                         &(o$TOtE




                                                          130

                                                                  I
                                       I
                                                                 9f(   rto




                                                                       p6
                                       -
                                  1G?fs'1       rio   J
            _________

           Los\m0Jt:
                     (c:Ro
                Zo
                                                                    fD
                                        BANK
                                  WEB SERVER


                               CGI          CHECKING
                            INTERFACE      APPLICATION   DATABASE

     1     1w1         /                                 LCHECM
UE   1   -4oL4E&-
                                                           LOAN2,
                       \    INT1ACE        APPLICATION




                                                                    ri




          2_.   (Sto       i\RT
                                                                         Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 16 of 70
      Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 17 of 70




                    3oO                         Ir_AsEb
                                                                        SVCE
                                                        320

                                                                                 .v1
                                                                       AWuCAflS
                                                                       bEtT5
                                         -              o
cLp.fr                                 4JCE.                                 0
ACC                                                                          o   £w



                                         pR.oc'stts\4




                                                                         Sv'z
                                                                               N
                                                                       (C.,.) StAC

       Fuce.                                                           MUctrfl&S
                                                                        6 BcT,S
  Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 18 of 70




                                            FctLIT          T*3oRS                            ço
                                 b

      CltEsr   AVLfJ.S r.F.McE
                                                                       iuStr   qe*       /p1,cq*w
               BexsjsE     '4U
                                                         OhbE   't2,


                                                                                     0
                                                                        ';c
       CELL pol.3. 4R                   1tLVO             DIAL- 'A?

4oS                                     .CATV
                                                                                     Z     '1S3

                                                          CM,iEcT1o(J i3_


      (c%o,       Al-In)                                                                 )MRD't
                                     WAL3A-ItJ   '(2.9




  F\okQ L
                                    I
                                     J
                                    p.
                                                                      fD




                                             suc        f%INE(
                      L___ CoJi*.        1

   bc'JCE.                                   (c.c)CbE/LER)
      s-ID            I




                                                                      -
                                                         rr9c
      CorL                    COMTROL




ScQE          1cJbC       I
                                                     SE&UCt   PdbL1
                                             (c.,,
      4    Z 530
                              cb,JrtoL
(c.C4..,     sK)


                                                                      CI)




              5-
                                                                            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 19 of 70




                                                                      1
     Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 20 of 70



U.S. Patent      Apr. 19,2011    Sheet 6 of 33       Us   7,930,340   B2




                                                              (I.




                                                               '7

                                                             IL
      Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 21 of 70




                                                                       -L ?JY



C')
C')
Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 22 of 70




                                                                                                o'        aoi
                                                                                    fig
                                                                                       a
                                                                                    -1ro     3$W3
                                                                                                      I
                                                                                                      I



                                                                                                          $11
                                                                                             1,r4tN   I
                                                                                    Avr&4'            L._2!!
                                                                 0
                                                                 I
                                                                      r'i°   t'4$
                                                                  t
                                                                         ijva°Wfl
                                                                 'I                            91
     Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 23 of 70



U.S. Patent      Apr. 19, 2011       Sheet 9 of 33                      Us   7,930,340   B2




                     ACtFSS SERVtCE          1)O1(
                           a'JETM)ORk. £r4T(
                                             IoiAIT
                      t/iA




                         rE          T        4SIC11   0N AL
                       ppf41C/71oPJ




                        Rb-E        fl,   A sot:
                                   creoL




                              J..$JT1 0t4



                                                               ci   o


                                   A.Jb ThE

                                                                            'L..



                                          No


                                                                        I
                                                                            ,c17O
                              Fo                                        V


                9
1000


                           I


                                 OPERATOR




                                 EXCHANGE w3o




                                                 I
  WEB     POINT-OF-      VAN         OBJECT
  PAGE      SERVICE     SWITCH       ROUTER
         APPLICATIONS
                                              1230




                                                     "C



  10
                                                          Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 24 of 70
      Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 25 of 70



U.S. Patent           Apr. 19,2011       Sheet 11 of 33        Us 7,930,340 B2




                                WEB SERVER
                                     (NODE)

                              123.123.123.123




     OBJECT 1                                                OBJECT 3

  123.123.123.123.1                                       123.123.123.123.3




                                 OBJECT 2
                              123.123.123.123.2




                                 FIG.         If
                        2.0°
                               n                               EU-
                                                   ObfQTYft'4
                                                 lRb    t'I

                                                  _________          1Z16




k                   *        _______                            1'
    ______
                                                         I


                                   IZID

                                                       FJODE



                                          IZ3L         DELtJER'(




                                                                        riu
             5r,i       OF




    F1UE
                                                                              Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 26 of 70
    Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 27 of 70



U.S. Patent      Apr. 19,2011   Sheet 13 of 33       US 7,930,340 B2


                                      OSI   MODEL




                         APPLICA11ON

                                       'QZ
                       PRESENTATION



                           SESSION



                         TRANSPORT

                                        lQ4
                           NETWORK


                           DATA UNK

                                        t302

                           PHYSICAL

                                        IQi




                         FIG.     3
     Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 28 of 70



U.S. Patent       Apr. 19,2011    Sheet 14 of 33        US   7,930,340   B2




                                                   VAr 3'JITtH   "tw
                                               I



              SWITCHiNG
               SERVICE




                                         0


           MANAGEMENT                    APPLICATION
               SERVICE                     SERVICE




                                 FIG.
                                     .4ANAEL
                                       MANAGER      I


           ------ L -----
           I



                 EXCHANGEI52D1                              -- ---
           I                     I                          MANAGEMENT
                                                        I


           I       POS
                                                               AGNT
           j   P4PLICATION !!O                                   /       1s1o1




                                      VAN SWFrCHO
                                                             /
FIG.   5                                                    INTERNET   (O
                                                                                 Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 29 of 70
     Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 30 of 70



U.S. Patent         Apr. 19,2011     Sheet 16 of 33   Us 7,930,340 B2




         DISTRIBUTED OBJECT MODEL
                                                        META
                                           Wit)
                                                      COMP1LER
    CLASS ABSTRACTiON / STUB & SKELETON

  EXCEPTION HANDUNG / ThREAD RENDEZVflUS

         CONNECTION MANAGEMENT


        MARSHALUNG I SERIALIZATION

      LINE   PROTOCOL (OlD-VALUE PAiRS)


             TRANSPORT LAYER (ICR)




                             FIG.      6
    Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 31 of 70



U.S. Patent      Apr. 19,2011       Sheet 17 of 33     Us 7,930,340 B2




                                (WXREMOTEOBJE11NT


                                              I1

 j2D cjrC(                                               T!   IY%ObEL.
       LA1F
                                                              r,qo




                                                     WXNAMESKEL
                                                     .J1AME
                GET_NAME
                SET_NAME                             GET NAME




         FiG.    n
Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 32 of 70




                                                        kO0




                      1%
     Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 33 of 70



U.S. Patent            Apr. 19, 2011         Sheet 19 of 33        US   7,930,340   B2




                                          tOO
   v.iE   BotSER           L'O.

                           iq




               bcvS

               r.CD3T0
                g1oTh4S ill
                                III   1)
                            't11'
          oc   A t3c     Thk T                  1120
                      ..fMU  %I
                                ir-
                                                                         In'



                                       'I,



          H:::
                                I                                              iqo
                                                                   BMK

                                      4   ()P4%_A                  ttI2.




                 .   lkw




                                                              lc
                                             F¼4re
Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 34 of 70




                                                         20
                                                         FIG.
     Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 35 of 70



U.S. Patent            Apr. 19, 2011      Sheet 21 of 33            Us     7,930,340 B2




     ZloO,
                                                            _DE8UG:INT
                                                            ffi..OBP&_DEBUG:INT
                                                            DOUT:INT


                                RWOLLECTABLE                WXIDRWcLASSID
                                                            HASPARENT:RWBOOLEAN
                                                            INSTANCEOF:RWBOOLEM
                               SAVEGtJTS:VOID               SET_DEBUG:VO(D
                               RESTOREGUTS:VOlD             GET_DEBUG:VOID




                                                      j'ORT:INT
      VALUE:INT           I                            REF:ING
                                                      _HOST:INT
                                                      ffiASS:INT
                                                      _OBJECTCUENT:INT
                                                      OUMP1 :VOID
                                                      LOAD1: VOID
                               MARSFIAIJABLE:INT      GEIPORT:VOID
                                                      GETHOST:VOJD
                                                      GETt.ASS:VOID




    JHREAD:1NT                                             JN:INT
    90R1:INT                    jASTIDINT                    NETADDRESS:INT
                                _OUTiNT                    .LAS11D:INT
                                _PDUS1N:INT                  OUT:INT
                                3DUSOUT:INT                _PDUSIN:INT
    UNNAMEVOID                  _PINGSIN:INT               3DtJSOUTJNT
    RUftVO(0                    j'INGSOUT:INT              j'INGSIN:INT
                                _SOCK$:INT                 j'ONGSOUT:fNT
                                ,ERRORS:INT                 .PORT:INT


                                ERROR:VOID
                                EX&XJTE:VO1D
                                LOOKtJPVOID                CTOR:VOID
                                LOOKLWNAME: VOID           EXEC(JTE:VQID
      MARSHALTABLE
                                                           MARSHALVOID
                                                           PEEK: VOID
                                                           P1NG:VOJD
                               RESULT:VOID                 RECEIVE:VOIQ
                               RUN:VO)D                    RUN:VOID
               2               SEND: VOID                  SENDVOID
    F'G
      1
          .
                   I
                               UNMARSHAL VOID              1001(UP: VOID
     Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 36 of 70



U.S. Patent        Apr. 19, 2011       Sheet 22 of 33            Us 7,930,340 B2




              REF: VOID
              UNREF:VOD




                 tkVOID            (     fSE_GET_VALUE:VOD




       _REMOTE_SEND:VOLD
                                                             ERROftINT
       _REMOTE_REcEIVE:VOID
                                                             RESULT:INT
                                                             LOOKURiNI
                                                             PING:INT
                                                             PONG:INT
                                                             MET*DLN1
                                                             JYPE:INT
                                                             JD:INT
                                                              cMWNT
                                                              DATMNT


          SETJ4AME:VOID
          GTJ4AME_SEND:VOID
          GET_NAME_REcV:VOID
          SETJ4AMESENOVOID
          SEI NAMERECV:VOID




                                                             PING:VOID
                                                             PONGVOID




     FIG. ZZ.
CLIENT             XIZ      REMOTE                    WX      WXREMOTE        WXREMOTE                                                                a
 MAIN
                                                                                                WXREMOTE             WX          XYZ         SERVER
                   STUB     CUENT              REMOTE CONNECTION CONNECTION                         SERVER       REMOTE         SKEL          MAIN
                                                 PDL)  MONITOR     SERVER                                          PDU
               -
                          -CTOR              -------- -
  2                                                       -
              CLIENTØ--
                                         -
                                    *             CTOR                                     I

                                                                                                                                       'NAME(ROOT1
                                    4-.RUNSTART()
                                             cONNECT-POPE
                                                           _              .
                                                                                 .,-

         -,                     -                          ----                            !cToR/
                                    -f                            I                        1RUNSTART
      LOOKUP('ROOV)

                                                                  WRITE       ----'                           CTOR

                             -                                            WRITE                          LOPK(IEFERENGEI
              UNMARSHAI..                     OPY-
                            _                     -
                     -. CTOR -               -.
         -                                    _                                            I




         _    '-
                   SEND-----             CTOR----                                          I
                                                                                                                                                      C
GET_NAME                                                                                                                                              a
                                        METHOO--                      WRITE                                               0
                   RECV---.                                                                                  'CTOR
                                    4-MARSHAL-                                                               RUN
                                             WRITE
                                 .............                                         .   1    .    -   .                             'ET   NAME
                   UNMARSHAL                                                                                                   ...
                                                      -
                                                                                                                          UNMARSHAL
                                                                                                             OTOR---
  r                                                                                                                                                   CM
  1                                 1
                                                                                           I
                                                                                                                                                      -1
                                ...........
                                                                                                                                       FIGS3
                                                                                                                                                      C
                                                                                                                                                           Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 37 of 70
     Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 38 of 70



U.S. Patent      Apr. 19, 2011    Sheet 24 of 33     Us 7,930,340 B2




    2400




                                 FIG1 2fl
     Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 39 of 70



US. Patent       Apr. 19, 2011    Sheet 25 of 33     US 7,930,340 B2




                                 FIG. 2
    Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 40 of 70



U.S. Patent     Apr. 19, 2011     Sheet 26 of 33            Us 7,930,340 B2




                            ASCII INPUT   Z
  zoc,
                                PARSER z6Zc-



                BYTE COD63(,              BYTE CODE ZrnO



       INTERPRETER &                                  DUMP
       STATE MACHINE
                                                      .2



                                                   ASCII   duwur
                                                           +




                            FIG.      2b
    Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 41 of 70



U.S. Patent          Apr. 19,2011   Sheet 27 of 33        Us 7,930,340 B2



     BEG1NLASS OREBUSINESSOBJECT
     BEGINDATA
     ENDDATA


     BEGINMETHOD
     INCLUDE HSKEL
     PRIVATE:
     # USED BY ThE   ANIlE STATE MACHiNE
     VIRTUAL VOID FSMJNITQ (1
    VOID FSM_AC11ONJ1MEOUT(GONST GHAR TIMEVAL);
    VOID FSM_ACTION_THROW(CONST CHARS MESSAGE);
    VOID FSM_ACTION....RETURN(cONST CHARS RESULT);
    VOID FSM_ACTION_SEND(CONST CHARS VALUE);
    PUBLIC:
    ENDINCLUDE


    # TO CONIFIGURE THE FSM
    METHOD       VOiD FSM_LOAD_DOLSIB (STRING FILENAME)
    # TO TRIGGER AN EVENT IN THE FSM
    METHOD       VOID FSI&.EVENT       {STRING NAME) (STRING VALUE)
    METhOD       STRiNG FSP&RESULT
    It TO SET/GET VARIABLES FROM FSM
    METHOD       VOID FSP&SET_STRING (STRING NAME) (STRiNG VALUE)
    METHOD CONST STRING FSM...GELSTRING (STRING NAME)
    METHOD       VOID FSM.SET_INTEGER (STRING NAME} (tNT VALUE)
    METHOD CONST 1NT FSM_GETJNTEGER (STRING NAME)
    ENDMETHOD


    ENDCLASS



                                                 FIG.   2
         RECEIVE / RETURN(RECEIVE)

                  TIMEOUTI
               )W('WAITING VAL

                EVE 1= EXPECTED_VALUE/
                W(11WAITING NAMER)
                                                             9




                             EXPECT              FOUND




                               RECEIVE == EXPECTED_VALUE /
                NCE/               TIMEOUT(MAX_WAIT)
   TIMEOUT((MAX_WAIT),
 SEND(ACCOUNT_NUMBER),
                    ERY1),
  SEND(BALANCE:QU
                                                             CI)
EXPECTED_VALUE(MAMOUNV)



                                                    F1G.3
                                                                   Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 42 of 70
                                                                                fD
                                               TIMEOUT!
                                                   ..
           N                   THAOW('EXPECTED          EXPECTED_V
TRUE / EXPECTED_VLAUE

                                                                                I.'




                  EXPECT




     RECEIVE 1=            IVE ==   EXPECTEL
  EXPECTED_VALUE




                                                                     FIG.   Z
                                                                                      Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 43 of 70
                          STEP =  1 && RECEIVE /

                          rFP = ORErLJRN(RECEIV                         STEP   =0/
                                TIMEOUT!
                                                                          STEP =1
                          =0, THROW(HWAITING VALUE

                               TIMEOUT/
                                   H
                                     EXPECTED_VALUE)




                                                     EXPECT              FOUND
IDLE




       1/

                RECEIVE 1= EXPECTED_VALUE!
               THRW(HBAD STATUSH.. RECEIVE)               1VE == EXPECTED_VALUE!
                                                          TIMEOUT(MAX_WAIT)
             METHOD   =
              TIMEOUT(MAX_WAIT),
            SEND(ACCOUNT_NUMBER),
                  SEND(EID),
              EXPECTED_VALUE(0)

                                                         FIG.    30
                                                                                     Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 44 of 70
      Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 45 of 70




v:1




                               L..J
                         S.0
                     8




                                                        C
                                            IYTt1BASL




                                                            PiR31
                                      CUEr4TJ

                                         Li
                                        1
          Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 46 of 70




                                                             TJ)




                                                                   e
                          U'
          32O
          Node
   1
$4o&s-,
    Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 47 of 70




0




                                                                            33
                                                                     '325
                                            Communication
                                                            Device




                                                                            Figure
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 48 of 70



                                                      US   7,930,340      B2
                                                                                                    2
      NETWORK TRANSACTiON PORt4L TO                                  or the web and are not available to other entities connected to
      CONTROL MULTI-SERVICE PROVIDER                                 the Internet. Typically, the car dealer 150 alone may access
              TRANSACTIONS                                           the applications 175 and the data 180, and typically this is via
                                                                      a complicated and customized procedure. The actual pur-
                                                                                                                      read by a person
    This application is a continuation in part ofapplication Ser. s chase is deferred until the email received,
                                                                                                          is
                                                           7,340,     or  system, and  purchase  processing  is performed  by a person
No. 09/792,323 filed Feb. 23. 2001,now U.S. Pat. No.
506, which was a continuation-in-part of application Set. No.         or the applications 175 and data 180. Thus, the purchase is not
08/879,958 flIed Jun. 20, 1997. now U.S. Pat. No. 5,987,500           performed in real-time and involves only the car dealer 150.
which was a divisional of application Ser. No. 08/700,726                 The user 105 may also select abankhyperlink 165 embed-
filed   Aug.  5. 1996.  now  U.S. Pat. No. 5,778,178  which  was   to dod   in web page 160. The bank hyperlink 165 causes the web
related to and claimed priority from U.S. provisional patent          browser    110 to connect to bank web server 192 presenting
application No. 60/006,634 filed Nov. 13. 1995. This appli-           bank web page 194 via hyperlink address 165. This may allow
cation is related to and claims priority from U.S. provisional        the user 105 to browse bank web page 192 to obtain informa-
patent application No. 60/206,422 filed May 23, 2000, appli-          tion about obtaining a loan, however, the association between
cation Ser. Nos. 09/792,323:08/879,958;              08/700,726;      the  car dealer 150 and the bank 190 is a limited one involving
60/006,634; and 60/206,422 are hereby incorporated by ref-            the car dealer 150 only providing easy access to bank infor-
erence. U.S. Pat. Nos. 5.987,500; 5,778,178, 7.340,506 and            mation via the bank hyperlink 165. Unfortunately, there is no
sisterU.S. Pat. No. 6,212,556 are also hereby incorporatedby          cooperation or interaction between the car dealer 150 and the
reference.                                                            bank 190 besides the hyperlink 165. In fact, the hyperlink 165
                                                                   20 disconnects the user from car dealer web server 155 and web
                       COPYRIGHT NOTICE                               page 160 and connects the user with bank web server 192 and
                                                                      bank web page 194. This lack of cooperation, control, and
    contained herein is material that is subject to copyright          interaction greatly limits the services that may be provided by
protection. The copyright owner has no objection to the fac-          the web.
 simile reproduction of the patent disclosure by any person as 25         FIG. 2 conceptually illustrates a user 205 and a bank web
 it appears in the Patent and Trademark Office patent files or         server 250 interacting dynamically through the use of Com-
 records, but otherwise reserves all rights to the copyright          mon Gateway Interface (CGI) applications. The user 205
 whatsoever.                                                           accesses the bank web server 250 via a web browser 210 to
                                                                       attempt to obtain information on a checking account and a
             BACKGROUND         OF THE   INVENTION                 30  loan account. 'rhe bank web server 250 includes a CGI inter-
                                                                       face 252 to a checking application 254 and a CGI interface
     I. Field  of the Invention                                        256 to a loan application 258 that interact with checking data
     The invention relates generally to performing transactions        272 and loan data, respectively. ma database 270. CG1 allows
 on a network. More particularly, the invention relates to a           the bank web server 250 to transfer data to the checking
 system and method for controlling a transaction involving 35 application 254 and the loan application 258 that can then
 multiple service providers.                                           perform processing on the data. 11y way of example. the user
     2. Background Information                                         205 may enter a checking account identification number in an
     The Internet and the World Wide Web, hereinafter referred         HTML form provided by the bank web server 250, and the
 to as the web, provide a viable medium for electronic corn-           server 250 may communicate the checking account identifi-
 merce and on-line services, however current systems and 40 cation number to checking application 254 that uses CGI to
 methods for using the Internet and the Web are extremely              look up the user checking account in the database 270 and
  limited. In particular, current uses are limited to either           format the checking account data 272 as an HTML page that
 bmwse-only interactions or simple "deferred" purchases                may be presented to the user 205.
 involving a single service provider.                                      However, the CGI interaction is severely limited because
     FIG. 1 conceptually illustrates a prior art use 100 of the 45 each CGI application must be customized fora particular type
  Internet and the web. A user 105 accesses a car dealer web           of application or service. That is, different CGI application
  server 155 associated with a car dealer 150 over the Internet        would have to be created for each service provided by the
  130 via a web browser 110. Web browser 110 is software that          bank. For this reason, creating and managing individual CGI
  runs on a computer system and provides a simple user inter-           scripts for each service is not a viable solution for merchants
  face to allow access to web servers via the web. in particular, so with a large number of services.
  the user 105 may input a uniform resource locator (URL),                 As the Web expands and electronic commerce becomes
  such as http://www.cars.com, which the web browser 110                more desiruble, the need increases for robust, real-time, bi-
  communicates to the Internet 130 and which corresponds to             directional transactional capabilities on the Web. A true real-
  an IP address 120 that uniquely locates the car dealer web            time, bi-directional transaction would allow a user to connect
  server 135 and a web page 160. The user 105 may view the 53 to a variety of services on the web, and perform teal-time
  web page 160 and then leave, which amounts to a simple                transactions on those services. For example, although user
  browse-only interaction.                                              100 can browse car dealer Web page 105 today, the user
      Alternatively, the  user 105 may  make   a limited. deferred      cannot  purchase the car, negotiate a car loan or perform other
  purchase of a car from the car dealer 150 and involving only          types of real-time. two-way transactions that he can perform
  the car dealer 150. For example, the user 105 may fill out a 60 with a live salesperson at the car dealership.
  form on car dealer web page 160 and email the form to car                Ideally, user 100 in FIG. IA would be able to access car
  dealer web server 155.After receiving the form, the car dealer        dealer Web page 105, select specific transactions that he
  web server 155 may perform some processing of the form,               desires to perform, such as purchase a car, and perform the
  and then send it through a gateway 170 towards applications           purchase in real-time, with two-way interaction capabilities.
  175 that perform fiuther purchase processing and read and 65 CGI applications provide user 100 with a limited ability for
  write data 180 such as to a legacy database. The applications         two-way interaction with car dealer Web page 105. but due to
   175 and the data 180 are not directly connected to the Internet      the lack of interaction and management between the car
              Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 49 of 70



                                                        US    7,930,340       B2
                                 3                                                                     4
 dealer and the bank, he will not be able to obtain a loan and              FIG. 16 conceptually illustrates software layers of an
 complete the purchase of the car via a CGI application. The             object router, according to one embodiment.
 ability to complete robust real-time, two-way transactions is              FIG. 17 conceptually illustrates data model integration for
 thus not truly available on the web today.                              an object router of one embodiment.
    In order to provide sophisticated and useful services over              FIG. 18 conceptually illustrates a single bank seMce trans-
 the web, it is desirable to control and manage cooperation and          action, according to one embodiment.
 interaction among a plurality of service providers that each               FIG. 19 conceptually illustrates a multi-service provider
 contribute to the transaction. This goal is constrained by the          transaction, according to one embodiment.
 prior art systems and methods for using the Internet. which do             FIG. 20 conceptually illustrates an exemplary architecture
 not control or manage multi-service provider transactions and           for a bank transaction, according to one embodiment.
 which do not permit sophisticated and useful joint service                 FIGS. 21-22 conceptually illustrate an exemplary class
 offerings.                                                              dingram showing object classes to implement one embodi-
                                                                         ment.
         BRIEF DESCRIPTION OF THE SEVERAL                                   FIG. 23 conceptually illustrates a timing diagram for a
              VIEWS OF THE DRAWINGS                                15    router, according to one embodiment.
                                                                            FIG. 24 conceptually illustrates a Finite State Machine
     The novel features believed characteristic of the invention         (FSM), according to one embodiment.
 are set forth in the appended claims. The present Invention is            FIG. 25 conceptually illustrates an Extended Finite State
                                                                         Machine (EFSM) counter, according to one embodiment.
 illustrated by way ofexample, and not by way oflimitation, in 20
                                                                           FIG. 26 conceptually illustrates code processing, accord-
 the figures of the accompanying drawings and in which like
                                                                         ing to one embodiment.
 reference numerals refer to similar elements. The invention               FIG. 27 conceptually illustrates code of a CoreBusines-
 itself, however, as well as a preferred mode of use, will best be      sObject. according to one embodiment.
 understood by reference to the followingdetailed description              FIG. 28 conceptually illustrates an exemplary Distributed
 of an illustrative embodiment when read in conjunction with 25         Online Service Information Base (DOLSIB) FSM diagram
 the accompanying drawings:                                             for a bank, according to one embodiment.
    FIG. 1 conceptually illustrates prior art uses of the Internet.        FIG. 29 conceptually illustrates a diagram with expect,
    FIG. 2 conceptually illustrates prior art uses of COT appli-        found, and error states.
 cations to provide a dynamic interaction between a user and a             FIG. 30 conceptually illustrates an exemplary Distributed
 web server.                                                         30 Online Service Information Base (DOLSIB) FSM diagram
    FIG. 3 conceptually illustrates a system that includes ser-         for another bank, according to one embodiment.
 vice network processing to allow a transaction involving mul-             FIG. 31 conceptually illustrates operation of a hub and
 tiple service providers, according to one embodiment of the            node service control system, according to one embodiment.
 invention.                                                                FIG. 32 conceptually illustrates an architecture, according
    FIG. 4 conceptually illustrates relationships between coni- 35      to one embodiment, to manage a hub and node system.
 ponents of a service network system, according to one                     FIG. 33 is a block diagram of a computer system upon
 embodiment.                                                            which one embodiment may be implemented.
    FIG. 5 conceptually illustrates a service network that
 allows controlled, sophisticated, interactive, "any-to-any".                DETAILED DESCRIPTION OF THE INVENTION
 real-time, services to be provided by multiple service provid- 40
era, according to one embodiment.                                          A method and apparatus are described for performing
    FIG. 6 conceptually illustrates a hub-controlled service             transactions involving multiple service providers over a ser-
network 600, according to one embodiment.                               vice network. Broadly stated, embodiments of the present
    FIG. 7 conceptually illustrates a service network system            invention seekto maintaincontrol overthe transaction includ-
 showing a hub creating controlled links to multiple nodes, 45 ing controllably and selectively routing to and involving ser-
according to one embodiment.                                            vice providers in the transaction. According to one embodi-
    FIG. 8 conceptually illustrates a service network system            ment, this may include a network transactional application
with an application environment that is connected to the ser-           including control and routing software objects and distributed
vice network.                                                           remote software objects to interface with the network trans-
    FIG. 9 conceptually illustrates in block diagram form a so actional application and perform controlled transactions.
method, according to one embodiment, to perform a transac-              Advantageously, this may allow sophisticated, real-time,
tion on a service network.                                              multi-service provider transactions to be performed while
    FIG. 10 conceptually illustrates components of a service            allowing one entity (e.g., a context owner) to control the
network, according to one embodiment.                                   transaction.
    FIG. 11 conceptually illustrates a hierarchical branching 55           In the following description, for the purpose of explana-
convention to provide network addresses for networked                   tion, numerous specificdetails are set forth in order to provide
objects, according to one embodiment.                                   a thorough understanding of the present invention. It will be
    FIG. 12 conceptually illustrates a hub-controlled service           apparent, however, to one skilled in the art that the present
network providing verified services, according to one                   invention may be practiced without some of these specific
embodiment.                                                         so details. In other instances, well-known structures and devices
    FIG, 13 conceptually illustrates the Open System Intercon-          are shown in block diagram form.
nection (OSI) reference model.                                             FIG. 3 conceptually illustrates a system 300, according to
    FIG. 14 conceptually illustrates a layered architecture of a        one embodiment, that includes service network processing
transactional network application having a value-added net-             that allows a controlled transaction involving a plurality of
work (VAN) switch, according to one embodiment.                     65 networked service providers to be performed. A client access
    FIG. 15 conceptually illustrates the potentially distributed        device 310 connects to, accesses, or otherwise communicates
nature of a VAN switch, according to one embodiment,                    with a facilities network 320 that contains service network
           Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 50 of 70



                                                      US   7,930,340         B2
                                5                                                                      6
processing 350. The term "client access device" will be used            monitoring client activity and service provider activity (e.g.,
to broadly refertoa device to access the facilities network and         to support accounting and billing policies of the service net-
may be a computer system, a computer system with a web                  work), collecting statistics, security processing, address pro-
browser, a personal digital assistant, a mobile end point, a            cessing to uniquely address and identit' network locations
cellular device (e.g., a cell phone), a screen phone, a pager, a   S    and objects by a unique network address, routing processing
home appliance (e.g., a TV, VCR, etc.), a remote control                to uniquely identil', retrieve, and mute dynamicallychanging
device to aTV orVCR. an ATM machine, a cash register and                information and software objects using multi-media, object
other devices.                                                          routing, and others. According to one embodiment, manage-
   The client access device 310 may access the facilities net-          ment includes distributed control of Events, Configuration.
work and the service network via server "switching" sites or       10   Accounting, Performance, and Security (ECAPS). Byway of
corresponding appropriate non-web switching sites such as               example, events may include responding to specific occur-
cellular provider sites. For example, a cell phone may access           rences on the network, configuration may include managing
a cell site where resides a computer system having an IP                the connections that exist within thenetwork, accounting may
address and a functional connection to a hub either on that             include measuring and recording network transaction activi-
computer system or on a connected computer system.                 Is   ties, performance may include monitoring and maintaining
   The facilities network may be any suitable facilities net-           network performance standards, and security may include
work or combination of potentially heterogeneous facilities             enabling connection and transaction privacy.
networks, including an IP-based network, a TCP/IP-based                    The service network processing 350 may support industry-
network, the Internet, the web, a non-web network, an email             standard web browsers (e.g., Internet Explorer available from
network. Integrated Services Digital Network (ISDN), Asyn-         20   Microsoft Corporation of Redmond Wash.), web servers,
chronous Transfer Mode (ATM), Personal Communications                   security protocols, and connect to applications and middle-
Services (PCS), X.25, Ethernet, frame relay, token ring, Fiber          ware, including both legacy and relational database manage-
Distributed Data Interface (FDDI), Community Antenna TV                 ment systems (RDBMSs). In an embodiment where the ser-
(CATV), an intelligent network, a public-switched network, a            vice network 350 operates over the Internet. the service
public-switched telephone network, a plain old telephone           25   network 350 may comply with open Internet standards and
system (PGFS) network, a private switched network, a wire-              protocols.
less network, a cellular network. private/leased lines, anintra-           According to various embodiments, the network process-
net, a private enterprise network, or another network suitable          ing 350 may be distributed between a hub and a plurality of
for supporting a service network such as those described in             nodes each associatedwith a service provider. The term "hub"
the present specification. For example, the client access          30   will broadly be used to refer to one or more functionally
device 310 may connect to the facilities network via a wire,            coupled computer systems (e.g., a web server server) that
cable, cellular, or PCS connection, service provider 1 360              provide software and methods to control a transaction or
may connect via a TI connection, service provider N 380 may             service involving multiple service providers. The hub may be
connect via a T3 connection, and service providerN 380 may              considered as a portal or gateway into the service networkthat
additionally have anATM/Sonet or Frame RelayIT3 connec-            35   provides selective and controlled access into the service net-
tion to a branch office to perform processing.                          work to computer systems and methods associated with ser-
   The service network processing 350 is flmctionally inter-            vice providers of the network. The term "node" will broadly
posed between the client access device 310 and multiple                 be used to refer to one or more functionally coupled computer
service providers and associated software that provides ser-            systems that provide service methods under the control of the
vices to the client access device 310. According to one            40   hub. Thus, the service network 350 may extend to software.
embodiment, the service network processing 350 provides a               objects, and methods at the service providers 360. 370. and
network transactional application that provides an overlay              380, as will be explained in more detail elsewhere. According
service network that operates on and runs on the facilities             to one embodiment, links from the client access device 310 to
network 320. Thenetworktransactional application may pro-               such software, objects. and methods is via the hub.
vide the service network according to an N-tier manager-           45      According to certain embodiments the hub includes a
agent model that achieves N-way communication by using a                router to route to and establish links to software objects at
value-added network (VAN) switch or object muter that                   nodes. The term "muter" will broadly be used to refer to
resides at the transaction network entry point to route to              software to create or allow a link to potentially remote and
software residing at remote service provider nodes. The net-            geographically distributed software. In one embodiment, the
work application may use an N-way interactive object router        50   router is an object router that uses objects and class informa-
to provide the link between the clients and the service pro-            tion rather than unrelated functions and data. For example, in
viders. The service network may provide access to a myriad              one specific embodiment, the object router provides two
of network services such as selling of products (e.g., books)           types of a class, namely a skeleton that is the functionality of
and services (e.g., shipping, pizzas delivery), banking, trad-          the object and its stub that allows remote access to the same
ing (e.g., stocks), advertising, customer service, bill manage-    55   object. Typically the stub is located on one computer system.
ment, and others.                                                       such as a client computer system or a hub computer system
   The service network processing 350 may include transac-              and the skeleton is located on a different remote and geo-
tional control and management software to control and man-              graphically distributed computer system associated with a
age one or more transactions involving the client access                service provider, a user to specify functions to be executed
device 310 and any number of service providers that are            60   remotely. According to one embodiment, the obiect router is
desired for the particular transaction. Control and manage-             part of a value-added network transactional application and
ment may include establishing a connection or link (e.g., a             resides at the network entry point (e.g., the hub) to provide an
line, channel, or thread over which data may be communi-                N-way interactive link to other software that resides at remote
cated) to service providers, making requests, activating or             and geographically distributed IP nodes. Specific exemplary
configuring transactional applications, receiving results, de-     65   embodiments of hubs, nodes, routers, object routers, and
establishing connections with service providers, fault-han-             objects will be discussed elsewhere, although other embodi-
dling, monitoring performance, monitoring transactions,                 ments are contemplated.
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 51 of 70



                                                         US 7,930,340 B2
                              7                                                                         8
   Theterm "service pmvider" will bebroadlyusedto referto                  The service network 435 may selectively and contmllably
a networkonneeted entity or piesence, such as a business.              manage the connection to and use of service provider hard-
meithant, organization, administration, networked user, or             ware and sofiware 440, which may be by direct connection
other provider that provides or participates m a seriie aso            450 or by indirect connection 460 with the service network
ciated with the service network. Typically, the service pin-           435W AS shown, applications 451. mkkileware 452, 4GL

viderparticipates injoint services involving multiple service          applications 453, operating systems 454, and hardware 455
pmviders. The multiple service providers may include a ser-            'Y        directly connected to the service network 450. Typi-
vice pmvider I 360, a service pmviderN 380. and optionally             cally data 462 (e.g., enterprise data), host TP applications
any number ofadditional service pmviders 370 Accordingly
                                                                              ad other hathware 466 (e g prmters faxes etc )will be
                                                                    10 indirectly connected to the service network 460 such as via
the total of service pmviders may be any integer number of
                                                                       theapphCtioflS 451, or middleware 452.
service pmviders. The serviceproviders 360, 380 may benny                  H(L 5 conceptually illustrates a service network 500 that
             .                      .                .

service providers suitable for the intended service network,
    .                .

                                                                                                                    .

                                                                       allows contmlled, sophisticated. interactive, any-to-any
                                                                                                 .   .      .


                                                 .           .


inciudmg merchants and businesses that desire to provide
.       .                       .



                                                                       real-time, services to be provided by multiple service provid-
their products and/or services to a client associated with the      15 ers A client access device 510 connects with the service
client access device 310. For example, the service providers            network and then receives a service involving cooperation
may be businesses that provide web servers, web pages, trans-           between a service provider #1520, a service provider #2 530,
actional applications to sell products or services, and data to         and optionally any desired number of additional service pro-
facilitate the transaction. The multiple service providers may         viders 540. The client access device 510 may hi-directionally
also include other client access devices similar to client          20 communicate and interact with the service provider #1520 by
access device3l0. Forexample, client access device 310 may              link 550. Likewise, the access device 510 may interact with
obtain services that involve other client access devices, such          the service provider #2 via link 555. As shown by link 560, the
as in a service network incorporating features similar to those         service provider #1 and service provider #2 may also interact
in an interactive chat or messaging, an online bartering, an            directly, rather than via the client access device 510. Links
online file-sharing, or other services. The service providers       25 565,570, 575 may also be provided when one or more other

are to be interpreted broadly in the present application and            service providers 540 are desired.
many exemplary service providers will be discussed in the                   Without loss of generality to other services and transac-
 specification, although others are contemplated.                       tions. and to illustrate the advantages provided by the service
    FIG. 4 conceptually illustrates a system 400, according to          network, consider an exemplary multi-provider service
one embodiment, to provide services via a service network. A        vi involving a client access device 510 purchasing a car from car
 client 405 uses a client access device 410 such as a web               dealer presence 520 by obtaining a loan for the amount of the
 browser 411, a cell phone 412, a television 413 (e.g., web-            car from bank presence 530 and insurance for the car from
 enabled television, and others), or another client access              insurance provider 540. The client access device 510 first
 device 414, such as a kiosk or an MM machine, to access a              determines the amount ofthe car from cardealerpresence 520
 facilities network 420. The facilities network may include a       35 and indicates a desire to purchase the car for the amount by
 carrier network 422 such as one or more of a telco. wireless,          obtaining a loan from bank presence 530.
 CAT or other carrier network. This may include cables,                     Then, the service network automatically establishes a con-
 radio frequency, satellite, fiber optic, and other links. Alter-       trolled link 560 with bank presence 530. Advantageously, this
 natively, a client or user may walk-in 424 to client access            may be done without losing connection to and communica-
 devices such as the kiosk or ATM machine, which may be at          40 lion with car dealer presence 520. Then, bank presence 530
 a bank. a store, a mall, or another public place. lathe case of        establishes a controlled link 555 with access device 510 to
 a web browser access device, connecting to the facilities              obtain data to process the loan. After bank presence 530
 network may include connecting to an Interact service pro-             approves the loan it may verit the loan to the client via
 vider 426 to obtain access to a web server 428 offering a web          controlled link 555 and to the car dealer presence 520 via
 page. Inthecaseofacell phoneaccessdevice4l2, connecting            45 controlled link 560.

 to the facilities network may include a dial-up connection                 The car dealer presence 520 may then connect with an
 430. In the case of a television access device 413, accessing          insurance provider 540 via controlled link 565 to advertise an
 the network may include using buttons on the television or on          insurance policy to client access device 510 via controlled
 a remote control along with optional list or menu options to            link 575 and receive an acceptanceofthe policy via controlled
 connect to the facilities network 432. In the case of a kiosk or   50 link 575. The insurance provider 540 after processing the

 ATM device, a client or user may interact with the kiosk or             insurance policy may provide verification to the client via
 ATM device, that may either connect to the facilities network          controlled link 575 and to the car dealer presence via con-
 or already be connected to the facilities network.                     trolled link 565. The car dealer presence 520 may then send a
     After accessing the facilities network, the client access           complete transaction verification and sununaiy to the client
 device 410 may access or utilize the service network 435.          55 access device 510 via controlled link 550 to finalize the par-

 This may be done in a way compatible with the client access            ticular transaction.
 device 410 and the service network 435. For example, a web                 As discussed, the transaction involves interactions
 browser access device 411 may request to access the service             between the client access device 510 and multiple service
  network to obtain one or more services by communicating a              providers 520, 530, 540 under the control of the service
 request to connect to a web serverand web page based on data        so network.Advantageously, this allows collaborative and coop-
 input into a computer system by a client or user. Alternatively,        erative transactions and interactions that are not possible in
 a cell phone access device 412 may access the service net-              prior art approaches. In this way, transactions are not limited
 work by entering a phone number associated with the service             to two-way transactions involving a client access device and
  network 435 into the cell phone access device 412, which               a single service provider, but are flexibleto include three-way.
  automatically connects to the facilities network 420 and the           four-way, or N-way transactions and interactions involving
  service network 435, which may be a call center providing              any desired number ofservice providers and the client access
  interactive voice response (IVR).                                      device. According to one aspect of the present invention.
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 52 of 70



                                                       US    7,930,340         B2
                                                                                                       10
predetermined strategies involving collaboration and coop-                a service agent and management station for the service pro-
eration among service providers may be devised to incorpo-                vider. It may also provide a channel interface to back-office
rate N service providers, where N is any desired integer                  transaction processing applications.
number of service providers that have agreed to collaborate                  According to one embodiment, the hub 630 and the nodes
and cooperate to provide the services. Thus, according to one        5    640 contain software to control and manage a plurality of
embodiment, the service network may allow for service trans-              distributed service and application software objects or com-
actions involving "any-to-any" communication and interac-                 ponents. The term "objects" will be used to refer to separable
tion, thus facilitating a large, flexible variety of robust, real-        software objects capable of being distributed over a network
time transactions on the network.                                         and operated remotely. The objects may be object-oriented
   FIG. 6 shows a hub-controlled service network 600,                io   software objects based on object class. They may be objects
according to one embodiment. A client access device 610                   conforming to standards and models, such as the Component
accesses a service network via a network entry point 620. The             Object Model (COM), Object Linking and Embedding
network entry point 620 will typically correspond to and be               (OLE), ActiveX, Distributed COM (DCOM), System Object
compatible with the client access device 610. Thus, depend-               Model (SOM), Distributed SOM (DSOM), Common Object
ing on the access device 610, the network entry point 620 may        is   Request BrokerArchitecture (CORBA), Distributed interNet
be provided by the web, a web page, a hyperlink, an applica-              Applications Architecture (DNA), COM+, Java-based com-
tion, a call center, a cell site, a TV i-lead-End Station. or             ponents, and others. For purposes of illustration, and without
others. For example, for a web-based access device, the net-              limitation, a COM object may have a "published" unvarying
work entry point 620 may be provided by a web page (e.g., a               interface that exposes its service or business functionalities
web page hyperlink), an application running on the client            20   and the parameters it accepts, and the COM object may be
access device (e.g., a Java Applet running in a web browser),             accessed in a distributed computing environment by a COM-
while fora cellular access device, the network entrypoint 620             compliant service application to use its functionalities to
may be provided by a phone number to a call center.                       deliver services or transactions to a client. Thus, the hub 630
   The network entry point 620 allows connection with a hub               and/or the nodes 640 may provide "component-oriented
630. The hub 630 may serve as a service network control              25   middleware" that controls and manages potentially distrib-
center or network operator to configure, provision, control               uted components to create distributed applications and pro-
and manage access to and services provided by multiple                    vide the service network. The middleware may include man-
potentially geographically distributed service nodes that pro-            agement instructions to use the components to deal with
vide networked services to clients or subscribers. Advanta-               transactions, component packaging, and state management.
geously, this allows control and customization of the class          30   Typically, the hub 630 will contain software to intelligently
and level of service provided over the network by the service             switch to, route to, configure, provision, track, manage, and
control nodes.                                                            control the objects or components. Such an architecture may
   Typically, the hub 630 includes software to control and                be well suited to a high throughput transactional environ-
manage transactions over the service network. According to                ment.
one embodiment, the hub may assist with providing the net-           35      According to one embodiment, the node uses an intelligent
work entry point 620 and access to point-of-service applica-              state management engine such as a Distributed Online Ser-
tions by providing software such as Java applets or ActiveX               vice Information Base (DOLSTB) to store and access trans-
controls. The hub 630 may also include multi-protocol value-              action management information. DOLSII3s will be described
added network switching software to switch between remote                 in more detail elsewhere in the specification. The node may
service provider nodes and routing software to perform con-          40   use the intelligent state management engine or DOLSIB to
trolled muting electronic transactional documents, compo-                 automatically create the associations between the clients
nents, objects, or data, in a form that may be received and               screen elements and the service objects routed to the service
interpreted by computer systems, applications, hardware, and              control nodes. Each node may have a separate I)OLSIB.
other networked components associated with the service pro-               according to one embodiment.
viders. The hub 630 may also track and store data such as            45      According to one embodiment, software for the hubs and
transaction statistics.                                                   nodes may be provided as shrink-wrapped software pack-
   The hub 630 may access a plurality of nodes 640. As                    ages. The context owners and service providers may then
shown, the plurality of nodes include a node 1 650, a node 2,             obtain these software packages, input business and manage-
optionally any desired number of additional nodes 670, and a              ment objects into the DOLSIB, and create or join service
node N 680. The node N 680 may represent any desired                 so   networks.
number of nodes. Typically, each node will be associated with             Context Owners
at least one service provider. In one case, a service provider               According to one embodiment, a context owner may pro-
may provide its services through a logical plurality of nodes             vide the hub. The term "context owner" will be used to refer
based on access device, service or product offering, other                to a service provider that provides a service network of other
service providers, and for other reasons. By way of example,         55   service providers. In one case, the context owner may use the
a service provider may provide one node for web-based                     hub and nodes to provide a virtual private network of itself
access, one node for cellular access, one node for each major             and other service providers that provide an end-to-end value-
service or product line, one node for business partners, one              added service or transaction. In this case, the hub may be
node for employees, and for other reasons. Additionally, mul-             located at the context owners web server, web site, or call
tiple service providers may share a common node. For                 so   center and the nodes may be located at the entry point into
example, the car dealer and the bank may decide to share a                private enterprise networks of the other service providers.
common node.                                                              Advantageously, context providers may use the distributed
   Each node may serve as a gateway, portal. or entry point               control and management provided by the hub and nodes to
into a private or enterprise network of the service provider.             provide control and management-added value to their service
The node may provide selective access to service related             65   offerings.
resources of the service provider such as applications, data,                Another type of context provider provides a service net-
hardware, personal, and other resources. The node may act as              work of predetermined service providers associated with a
             Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 53 of 70



                                                         US   7,930,340       B2
                                11                                                                      12
multitude of transactional and service categories, any one of              FIG. 8 shows a service network system 804) in which appli-
which maybe selected and performed on the service network.                cations are closely connected to the service network. A node
For example, the context owner may be a dynamic yellow                    810 includes a web server 815 a service network engine 820
page provider resembling a search engine with the additional              and a gateway 825 directly connected to a hub 840 and the
advantageous capability of being able to initiate a service 5 service network. The service network engine 820 represents
transaction based on a search and involve a plurality of addi-            node-side software to create and allow for the management of
tional predetermined service providers in the transaction to              the service network. According to one embodiment, the ser-
add overall value to the transaction. In this way, a user of the          vice network engine 820 is node-side TransWebTh Exchange
dynamic transactionalyellow pages may search for car deal-                 software, available from WebXchange of Scotts Valley. Calif.
ers using the dynamic transactional yellow pages (e.g., search to The gateway allows access to applications 830 and data 835.
engine), locate a predetermined car dealer of the service net-             This is in contrast to a prior art approach where the web server
work, be automatically connected with one of another prede-                alone was directly connected to the Internet and applications
termined banks of the service network, and be connected with               were indirectly connected via the web server. The node SlO
a selectable one of another predetermined number of insur-                                                              other service network
ance providers of the service network.                                 is may access the hub 840 to connect with
                                                                           connected    entities  860,  such    as  other nodes (within and
    Alternatively, the context owner may be another context
                                                                           between    service networks),   hubs,   collaborating applications
owner, such as a network service operators (e.g., AT&T,
                                                     AOL,   UUNet,         (which   maybe   geographically     dispersed), branch offices, and
Sprint, MCI), an Internet service provider (e.g.,
                                                                           others.  Thus,   there  may   be   hub-to-hub   and  node-to-node
Netcom, PSlNet), a portals (e.g., AOL, Yahoo!, ('NET, enter-
prise portals), a virtual malls (e.g.. Priceline, Shop(d)aol, 20 within and betweenservice control centers,
                                                                                                                             depending on the
ToysRUs.com), an e-marketplaces (e.g., Commerce One,                       implementation.
Ariba), a direct merchant service (e.g., Bank of America,                      FIG. 9 illustrates in block diagram form a method 900,
Fidelity, Vanguard, LL Bean, Amazon.com). an ASP (e.g.,                    according to one embodiment, to perform a transaction via a
MUM/Blockbuster), an internet brokerage firm (e.g.,                        service network. Typically, the method 900 will be ample-
Etrade, Fidelity Investments), an extranet context           owner     25  inented in logic that may include software, hardware or a
 (e.g., insurance industry, underwriters), an intranet context             combination of software and hardware.
owner (e.g., a payroll processing center for a Fortune 1000                    The method 900 commences at block 910, and then pro-
 company connecting multiple departments and banks for                     ceeds to block 920, where a service network is accessed via a
 timecard input, payroll deductionslwithholding adjust-                     network entry point. According to one embodiment, a user
 ments), a search engine (e.g., Yahoo!), and others.                       connects to a web server (or a call center or cell site) running
     FIG. 7 shows conceptually illustrates a service network               an exchange component, the user issues a request for a trans-
 system showing a hub creating controlled links to multiple                 actional application, the web server hands off the request to
 nodes, according to one embodiment. A client access device                 the exchange, the exchange activates a graphical user inter-
 710 accesses the   Internet   720  and uses  an IP address  730   to       face (GUI) to present user with a list of Point-of-Service
 access a hub 740. By way of example, without limitation, the 35 (POSvc) transactional applications, and the user makes a
 client requests or indicates to receive a service that involves            selection from the POSvc application list. POSvc applica-
 interaction with node 1 760. The hub 740 is functionally                   tions are transactional or service applications that are
 interposed between the client access device 710 and node 1                 designed to incorporate and take advantage of the capabilities
 760 and establishes link 750 to node     1760.   According   to one        provided by the present invention.
 embodiment, the link 750 is a controlled link that is controlled 40 The method 900 advances from block 920 to block 930,
 by the hub and supported or camed by the Internet 720 based                where switching to a transactional application is performed.
 on a predetermined IP address associated with node 1 760.                  Switching may include value-added network switching to
 After,  simultaneously    with,  or before   accessing  the node   1       local applications or components or remote applications or
 760, the hub establishes link 770 to node N 780 that is also               components and causing routing to those applications or
 associated with the service. The link 770 may be carried by 45 components. Switching may also include flow control, pri-
  the Internet 720 and based on a predetermined IP address, or              oritization of requests. and multiplexing. According to one
 may be carried on another facilities network typically com-                embodiment, interconnected OSI model application layer
 patible with  client access  device  710 ifdata  entry by the client       software switches may perform the switching.
  is needed but this may not be necessary if only interaction                  The method 900 advances from block 930 to block 940.
  withhub740ornodel760isneedcdbythenodeN7sflto so where a route to a node is performed under the control of the
  perform its portion of the service. The link 770 may represent            hub. Routing may include per!brming multi-protocol routing
  a hop that may be monitored and recorded by the hub 740 so                to remote components or applications by using Simple Net-
  that a hop-based fee may be     charged   from  the node  N  780.         work Management Protocol (SNMP), TransWCbTM Manage-
     Establishing the links 750, 770 are done under the control             ment Protocol (IMP), or others. Traditional security features
  and management of the hub 740. This compares favorably 55 (e.g., RSA. SET 1, SET2). and others are contemplated.
  with prior art approaches which provide hyperlinking and                      The method 900 advances from block 940 to block 950,
  which would not be able to achieve centralized control and                where transaction processing is perfbrmed. This may include
  management of the service experience of the client access                  retrieving data from a data repository, such as by using TMP
  device. Advantageously, in this way, the client access devices             or another protocol.
  service experience may be less like a visitor-center-type expe- so            A determination is made at decision block 960 whether
  rience, such as through yellow pages or a search engine, in                another node is involved in the service. As stated above, the
  which the client is informed ofa site and sent away to that site           determination may include queiying and receiving a response
  with loss of control over, and more like a supermarket-type                from the client and/or receiving an indication that another
  experience in which control over the service experience of the             node is involved based on the prior transaction processing at
  client has not been   lost, and  the service  control of the  client  65   block 950 and/or others. If yes is the determination 962 then
  may be managed, controlled, tracked, and otherwise                         processing loops through blocks 940-960 until no is the deter-
  improved.                                                                  mination. Routing to the other nodes may be done with con-
           Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 54 of 70



                                                     US    7,930,340      B2
                               13                                                                 14
 trol and while keeping the previous nodes involved in the              FIG, 11 conceptually iIIusttes a scheme 1100, according
transaction ifthey still have an interest in the transaction.       to one hierarchical tme-structure embodiment, to provide
     If no is the determination 964 then pmcessing advances         network addresses based on a unified numbering scheme for
 fmm decision block 960 to block 970 where transaction              objects or components, which may be used in virtual inlor-
results are provided. The method 900 terminatesatblock 980.         mation stores or DOLSIBs. A web server. which may be a
     FIG. 10 conceptually illustrates components 1000 of a          node. has an exemplary network or Internet address
 service network. acconlmg to one embodiment & web                   123 123 123 123 obj        i which may be a Java applet a
 browser access device 1010 accesses a web server 1020 that         COM object or another object, has a network address based
 Is functionally coupledwith an exchange 1030 The exchange
                                                                        the neiork address of the web server In this particular
 1030 may reside on web server 104 or on any separate corn- lo
                                                                    example, the object l's address is I 23.123.123.123.1 Like-
puter system that is at least connected with the Internet and
                                                                                                                            .

                                                                      .           .
                                                     ,
capable ofbeing accessedvia an Internet address. Exchange
              .              .                                      wise. an object 2 and object 3 have network addresses
1030 creates and allows for the management (or distributed           123.123.123.123.2 and 123.123.123.123.3, respectively.
control) ofa service network, operating within the boundaries       Similarly. network addresses may be provided for other
of an IP based facilities network ks shown in one embodi            obje.ts as desired Thus according to this exemplary
ment the exchange 1030 contams an operator agent 10.40              approach, objects may be addressed based on a hierarchical
which may perform service network processing including              tree structure according to the node that they correspond to.
interacting with a management manager such as those                 Other network addressing schemes are contemplated.
described elsewhere in the specification.                              The network or Internet address for each networked object
     Together, the web server 1020, the exchange 1030, and the 20 essentially establishes the networked object as an accessible
operator agent 1040 provide a web page 1050, one or more            or "IP-reachable" node on the network or Internet. These
point-of-service (POSvc) applications 1060. VAN switch              network addresses may be used to represent the objects in a
1070, and object router 1080. According to one embodiment.          DOLSIB.        For    example,     the    network       address
the exchange 1030 displays an web page 1050 in the web              123.123.123.123.1 may be used to represent object 1 in the
browser 1010 including the list of POSvc applications 1060 25 DOLSII3. f DOLSIB may also contain a along with a
that are accessible to the exchange 1030. A POSvc applica-          name, a syntax, and an encoding. The name is an administra-
tion is an application that can execute the type of service or      tively assigned object ID speciring an object type. The
transaction that the user may be interested in performing. By       object type together with the object instance serves to
way of example. the list of one or more P()Svc applications         uniquely identify a specific instantiation of the object. For
may be displayed in an HyperText Markup Language 30 example, if an object is information about models of cars,
(HTML) GUI, a Virtual Reality Markup Language (VRML)                then one instance of that object would provide a user with
GUI, a Java GUI, or another (JUl.                                   information about a specific model of the car while another
     Depending on the particular implementation, although           instance would provide information about a different model
they axe shown as separate entities, the VAN switch 1070 and        of the car. The syntax of an object type defines the abstract
the router 1080 maybe combined to form a router to provide 35 data structure corresponding to that object type. Encoding of
multi-protocol object muting. In one embodiment, this multi-        objects defines how the object is represented by the object
protocol object routing is provided via Trans Web'IM Manage-        type syntax while being transmitted over the network. Then.
ment Protocol (TMP), available from WebXchange Inc. of              TMP or another protocol may be used to uniquely identiIt
Scotts Valley Calif., which may incorporate traditional secu-       and access these objects from the web server node, based on
rity features (e.g., RSA, SETI, SET2, etc.). Alternatively, 40 the network addresses recorded in the IX)LSII3.
routing may be done using Simple Network Management                    FIG. 12 conceptually illustrates a service control center
Protocol (SNMP).                                                    1200, according to one embodiment, to provide verified ser-
    One embodiment of the present invention utilizes network        vices. A client access device 1205 accesses a hub 1210. The
accessible virtual information stores to perform routing. In        arrow 1206 conceptually represents the ordering and degree
one case, the virtual information stores are distributed on-line 45 of verified completion of a service transaction, In particular.
service information bases (DOLSIBS). Information entries            the arrow 1206 is unfilled representing that no stage of the
and attributes in a DOLSIB virtual information store are            service transaction has been verified completed as opposed to
associated with a networked object or component identity,           arrow 1246 which is filled and represents that all stages of the
The networked object identity identifies the information            service transaction have been verified completed. For pur-
entries and attributes in the DOLSIB as individual networked so poses of illustration, the arrow 1206 may conceptually rep-
objects, and each networked object is assigned a network            resent a message or communication sent from the client
reachable address (e.g., an Internet address). For example, the     access device 1205 to the hub 1210, although other back-and-
Internet address may be assigned based on the IP address of         forth and inter-party interactions between the shown client
the node at which the networked object resides. Routing may         access device 1205, hub 1210, and the nodes 1215,1225, and
be done using the DOLSIB and TMP or another protocol. In 55 1235 are contemplated for many other services.
one case, TMP and a DOLSIB may be combined with Secure                 To perform a service transaction that may be requested or
Sockets Layer (SSI) s H1TP Java, a compontnt model                  mdicated in a communication with the client access device
(e.g.. DCOM), the WinSock API, object request broker                1205, the hub 1210 controllably connects with service pro-
(ORB), or another objectnetwork layer to perform and man-           vider node 1215. In this example, service provider node 1215
age object muting.                                               60 is a supplier selling products over the service network. The
    The VAN switch 1070 and object muter 1080 will be               client access device 1205 indicates to purehase one model
described elsewhere in the specification. Thus, according to        rlOO at a cost ofSlOO. The supplier 1215 connects and corn-
one embodiment, the exchange 1030 and an operator agent             mumcates with data source 1220 to obtain inventory data and
1040, described in more detail elsewhere together perform           update the inventory to reflect the purchase of one model
the switching, object muting, application and service man- 65 RIOt) unit at a cost of $100. Arrow 1221 is partly filled to
agement functions according to one embodiment of the                indicate that the requested model lOUis in inventory and was
present invention.                                                  purchased. Status window 1222 indicates the purchase. A
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 55 of 70



                                                     US   7,930,340      B2
                               15                                                                16
verified degree of completion of the service transaction is           The application layer 1307 typically defines the language
indicated by the difference in shading between arrows 1211         and syntax that applications use to communicate. Application
and 1223.                                                          layer 1307 may provide a means for application programs to
   The hub 1210 determines that the purchasing portion of the      access the OSI environment. By way of example, an applica-
service transaction has been verified completed and control- 5 tion on one computer system in a network uses application-
lably connects with service provider node 1225. which in this      layer prescribed commands to access or request data from an
example is a Visa node to bill payment to a Visa credit card       application located on another computer system of the net-
account indicated by the client access device 1205. The Visa       work. Often the application layer 1307 is responsible for
node 1225 communicates with data source 1230 based on, for         functions such as file management (e.g.. opening, closing,
example. a credit card number, to pertbrm billing processing. 10 reading and writing files), transferring files, transferring mes-
Status window 1232 shows the billing. Completion of the            sages (e.g., email messages), executing jobs remotely, obtain-
billing portion of the service transaction is indicated by the     ing directory information about network computer systems.
difference in shading between arrows 1224 and 1233.                and other distributed computing applications. Application
   The hub 1210 detennines that the billing portion of the         layer 1307 may include services such as file transfer, access
service transaction has been verified completed and control- is and management services (FTAM), electronic mail and vir-
lably connects with service provider node 1235, which in this      tual terminal (VT) services.
example is a FedEx node 1235 to arrange delivery of the               According to one embodiment, the invention uses software
model RlO0. The Fedlix node 1235 interacts with a data             conforming to the application layer 1307 of the OSl model to
source 1240, based on delivery preference data supplied by         provide the service network by providing communication.
the client access device 1205, to arrange delivery. Completion 20 control, and management of distributed software. For
of the delivery portion of the service transaction is indicated    example, according to one embodiment, the muting switch is
by arrow 1243, which is entirely filled.                           implemented to function within the application layer 1307 of
   The hub 1210 determines that the purchasing, billing, and       the OSI model. Application layer routing may create an open
delivery portions of the service transaction are verified com-     channel for the management and the selective flow of data
pleted, as indicated in the status window 1245, and provides 25 from remote databases on a network.
conlinnation of the service transaction to the client access          FIG. 14 conceptually illustrates an exemplary layered
device 1205. as indicated in status window 1250. Advanta-          architecture of a value-added network     (N)     switch 1400,
geously, the transactional control provided by the hub 1210        according to one embodiment. VAN switch 1400 and other
has allowed a multi-service provider value-added service to        interconnected switches maybe used to create an application
be provided to the client access device 1205, including yen- 30 network, backbone to provide the service network. The VAN
fication of multiple transactional portions of the service.        switch 1400 includes a boundary service 1410, a switching
According to one embodiment, the hub 1210 is financially           service 1420, a management service 1430, and an application
compensated by the nodes 1215. 1225. and 1235 based on a           service 1440.
visit or hop to the node, a purchase, a purchase amount, and          Boundary service 1410 may provide the interline between
according to other desired criteria.                            35 VAN switch 1400 and a facilities network and client access
   FIG. 13 conceptually illustrates the Open System Intercon-      devices. Boundary service 1410 may also provide an interface
nection (OSI) reference model that is useful to understanding      to an on-line service provider. Using these interfaces, a client
embodiments of the present invention. The OSI model is a           may use a client access device to connect to a local applica-
networking framework for implementing communication                tion, namely one accessible via a local VAN switch, or be
protocols in seven layers including a physical layer 1301, a 40 routed or "switched" to an application accessible via a remote
data link layer 1302, a network layer 1303, a transport layer      VAN switch.
1304, a session layer 1305, a presentation layer 1306. and an         Switching service 1420 may perform a number of tasks
application layer 1307. Control is passed from the application     including routing user connections to remote VAN switches,
layer 1307 located at one point in the network layer-by-layer      how control, prioritization of requests, and multiplexing.
to the physical layer 1301 over a networkcommurncationlink 45 Switching service 1420 may also facilitate open systems'
to a second point in the network and back up the hierarchy         connectivity with both the Internet (a public switched net-
from the physical layer 1301 to the application layer 1307. In     work) and private networks including back office networks.
one case each layer may communicate with its peer layer in         such as banking networks. Often, the switching service rep-
another node through the use of a protocol.                        resents a core of the VAN switch 1400. According to one
   Physical layer 1301 may transmit unstructured bits across so embodiment, the switching service 1420 is implemented as
a link. Data link layer may transmit chunks across the link and    an OSI application layer switch.
may perform check-summing to detect data corruption,                  Management service 1430 may contain tools that are used.
orderly coordination of the use of shared media, and address-      such as by end users, to manage network resources including
ing when multiple systems are reachable. Network bridges           VAN switches like VAN switch 1400. For example, the tools
may operate within data link layer 1302. Network layer 1303 55 may include Information Management Services (IMS) and
may enables any pair of systems in the network to communi-         application Network Management Services (NMS). Manage-
cate with each other. Network layer 1303 may contain hard-         ment service 1430 may also provide Operations, Administra-
ware units such as routers to handle muting, packet fragmen-       tion. Maintenance & Provisioning (OAM&P) functions. For
tation, and reassembly of packets. Transport layer 1304 may        example, the functions may include security management,
establish a reliable communication stream between a pair of &o fault management, configuration management, performance
systems and deal with errors such as lost packets, duplicate       management and billing management for the service net-
packets, packet reordering and fragmentation. Session layer        work. Network management, such as provided by manage-
1305 may offer services above the simple communication             ment service 1430, is another significant aspect of certain
stream provided by transport layer 1304. These services may        embodiments of the invention and may be used to add quality
include dialog control and chaining. Presentation layer 1306 65 and value to the services provided.
may provide a means by which OSI compliant applications               Application service 1440 may contain application pro-
can agree on representations for data.                             grams that provide customer services. For example, applica-
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 56 of 70



                                                     US   7,930,340     B2
                              17                                                                  18
lion service 1440 may include POSvc applications such as          tenns, without limitation, that will be used in the discussion
those discussed in FIG. 10 and elsewhere. Other exemplary         below. These explanations are provided to facilitate under-
application programs that may be provided by application          standing of the following text, rather than to limit the inven-
service 1440 include multi-media messaging, archival/re-          tion. The term "abstract class" will be used to refer to a C++
trieval management, directory services, data staging, confer- S class that does not have all virtual functions defined. The term
encing, financial services, home banking, risk management         "class" will be used to refer to typically a C++/Java data
and a variety of other vertical services. The applications ser-   structure definition that defines both the data and the func-
vice 1440 may contain applications having design features         tions. The term "interface" is a Java term similar to the C++
that allow them to conform to standards related to perfor-        abstract class. A "meta-compiler" translates a higher-level
mance, reliability, maintenance and ability to handle 10 "meta-language" (e.g., WebX, available from WebXchange)
expected trafficvolume. l)epending on the type of service, the    from the "meta-file" into a lower-level language (e.g., C++)
characteristics of the network elements may differ. Typically,    output file for and before giving to a traditional compiler. The
application service 1440 will provide a number of functions       software may be compiled under a version of Windows NT
including communications services for both management             using a Microsoft Visual C++ version compiler based on the
and end users ofthe network and control for the user over the 5 wx.lib and the Rogue Wave libraries, available from Rogue
user's environment.                                               Wave of XXX, XXX, Tools++, Net++ and Threads++. Other
   FIG. 15 conceptually illustrates a VAN switch 1500,            software platforms are contemplated. The term "object" may
according to one embodiment. The exemplary VAN switch             be used to refer to a C++/Java data structure instance that is
 1500 contains an exchange 1520, and a management agent           defined by a class.
1560 that are potentially geographically distributed over the 20     FIG. 16 conceptually illustrates software layers of an
Internet 1510. The exchange 1520 and the management agent         object router 1600, according to one embodiment. The layers
1560 may take on different roles as desired, including peer-      include a transport layer 1610, a line protocol layer 1620. a
to-peer, client-server or master-slave roles. Management          marshalling/serialization layer 1630, a connection manage-
manager 1550 may reside on a separate computer system             ment layer 1640, an exception handling/thread rendezvous
either on the Internet 1510 or anywhere where the Internet 25 layer 1650, a class abstraction/stub & skeleton layer 1660.
1510 connects with another computer system or network.            and an distributed object model layer 1670.
Management manager 1550 may interact with an operator                A meta compiler 1680 may be provided for use with the
agent associated with the exchange 1520. In alternate             layers 1660 and 1680 The meta compiler 1680 will be used
embodiments, two or more of the components shown may              broadly to refer to an automated mechanism to code features
reside on the same computer system or location in the Internet 30 based on structured typically concise definitions. For
1510.                                                             example, the meta compiler 1680 may take a definition file
   An object router may be used to controllably route to          and substantially automatically create the object identity, data
networked entities such as computer systems, applications,        serialization, data marshaling, string execution, abstract base
objects, and data. The object router may allow for the trans-     class, and the stub/skeleton multiple inheritance. Advanta-
parent completion of service transactions involving distrib- 35 geously, such automated coding may improve the efficiency
uted applications and software components without the pro-        of the implementation and may reduce errors. Of course,
grammer needing to know whether networked entities are            coding may be performed manually without such a mets
local or remote. The router may be able to automatically          compiler, although such implementations are expected to be
determine this, such as based on looking up a network address     more laborious, expensive, and prone to error.
of a relevant entity and using correct operations compatible 40 The meta compiler 1680 may use a Tool Command Lan-
with the type of entity. An object router may include a library   guage (TCL) program or a similar program or encoding. TCL
to provide support for the application programming inter-         is an interpreted script language that may be used to develop
faces (APIs) to remotely access an object, its data, and its      applications such as GUls, prototypes, CGI scripts, and oth-
functions in an object network. This interface may provide a      ers. TCL may provide an interface into C, C++, and other
skeleton class to contain the functionality of the object and 45 compiled applications. The application is compiled with TCL
corresponding or counterpart stub class to allow remote           functions, which provide a bi-directional path between TCL
access ofthe object. A stub anda skeleton may be functionally     scripts and the executable programs. TCL provides a way to
coupled together. For example, a stub may be installed on a       "glue" program modules together. TCL may also come as
client computer system and a corresponding skeleton               TCL'TookKit (TCL/Tk), which provides a GUI toolkit to
installed on a server computer system and in combination so create GUls. Scheme, Pod, and Python have incorporated
they interoperate to allow a remote procedure or method call.     elements ofTCL/Tk. According to one embodiment, the meta
In one case the stub may declare itself and its parameters.       compiler 1680 is the rme2c meta compiler discussed else-
Arguments to the function may be specified in a meta file and     wherein the present application.
a type of the argument may be specified by value or by               In one embodiment, the mets compiler is run by the com-
reference. The object router may allow for new data types to ss mand rme2c<classname>. where the classname is the base
be constructed, using the basic data types of the programming     class (e.g., Account). The Account.rme file as well as other
language used in the particular embodiment: mt and String.        parent definitions should desirably be in the same directory.
Single simple inheritance classes may be constructed and          The object router TCL files are found under Wx/Util. These
then used as data members or pointer within another meta          files parse the description file and produce the six C++ output
class. Typically, the muter will be implemented ma program- 60 files. Often, the syntax of the mets compiler should be
ming environment and language that is object-oriented and         adhered to closely. Blank lines and lines beginning with a
allows for distributed computing, such as C++, Java, and a        pound sign "W' are considered comments. The following
component model. however other embodiments are also con-          words may be reserved:
templated.                                                           include [c*,h*,j*,*base,*skel,*stubl To add code or ver-
   Before continuing with the detailed explanation of the 65            bose code to one of six files: chase, hbase, cstub, bstub,
present invention and various exemplary embodiments of the              cskel or hskel. The programmer may also specify all "c"
present invention, it may be helpful to briefly explain some            files, "h" files, or "base", "skel" or "stub" files.
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 57 of 70



                                                       US   7,930,340      B2
                              19                                                                    20
  endincludeto end the verbose inclusion.                              the code to perform these functions will be generated by a
  header <class>to indicate that the compiler will wait for            mets compiler based on base classes.
      the header section to complete.                                     The object router may also perform data marshalling. Data
   beginclass <class>[<parenP'Jto indicate the class name              marshalling may include checking parameters that are passed
      and any parent.                                                S as arguments to methods to determine if any parameters are
   begindatato signals the begin of the data section                   missing or wrong, and may include throwing an exception or
   data [<penn>J<type>cname>to provide a data defini-                  otherwise signaling if a parameter is missing or wrong. This
      tion statement.                                                  may be provided by a meta compiler in the stub and skeleton.
   euddata to end the data section.                                       The object router may block a thread during network trans-
                                                                    10 mission and reception by using a different thread to perform
   beginmethodto begin the method section.
   method                         [<penn>l<returntype><namc>           the actual network activity and control the calling thread
                   Iconsti                                             status. Advantageously, this may allow a remote object to be
      [{<argljype><argl_name>}, . . .          lto       define a
                                                                       called similarly to a local object. In one case, a Rogue Wave
      method.                                                          RWCondition class in the WxRemotePDU class may perform
   endmethodto end the method section.                              15 this function.
   endclassto end the class definition: typically this is the             The object router may use string execution to allow an
      last statement in the file.                                      ASCII string representation to call a method. This may pro-
   With reference to FIG. 16. and portions of FIGS. 18 and             vide a useful, simple, and unique means of calling a class
21-22, an exemplary object muter will be described that pro-           method that may also be used directly by a programmer. A
vides distributed transactional services based on controlled 20 meta compiler in the base class may create this data marshal-
connection and communication between distributed software              ling.
objects. I)uring this discussion, details are given, including            The object muter may also perform reference counting on
the model represented by FIGS, iS and 21-22 and particular             local and/or remote objects. This may avoid time consuming
objects, methods, syntax. convention, and other particulars            malloc's, free's, and confusing details of which function is
that are useful to illustrate operation of certain embodiments 25 responsible for deleting which object. The object muter may
but which are not needed. Those having an oniinaiy level of            use such reference counting to deal with WxRemoteObject
skill in the art will appreciate that there are alternative iniple-    types. The programmer may also use reference counting.
mentations that take entirely different modeling approaches            Typically, a WxRemoteObject child should not be destroyed
compared with the models shown in FIGS. IS and 21-22.                  using delete, and an exception may be thrown if this is tried,
They will also appreciate that the syntax is dependent upon 30 but rather the WxRemoteObject child should be destroyed by
the elected programming convention and may change for                  using the member function ol_unreference( ). Also, if a user
non-C++, non-Java, and non-object oriented environments.               stores a copy ofa WxRemoteObject child, the method ol_ref-
Accordingly, while the particulars are useful for illustration,        erence( ) should be called to prevent the object from being
they should be viewed in that illustrative sense rather than in        destroyed by some other user or method. WxRemoteOb-
a limiting sense.                                                   35 jectlnt may provide this interface.
   A detailed discussion of an exemplary object muter is                  i'he object router may use an abstract base class and mul-
provided without limitation to further illustrate operation of         tiple inheritance according to certain embodiments. Advan-
an object muter according to certain embodiments. In the               tageously, the abstract base class may allow interaction with
following discussion, the reader is respectfully directed to           a local or remote object without knowing its location. This
FIGS. 18 and 21-22 and associated text for further illustration 40 base class maybe the parent of both the stub and the skeleton,
and discussion of the characteristics and structure of the             which may be inherited from the abstract base class and from
classes and objects used by the exemplary object router.               their respective object layer classes. This allows them to
   The object router typically includes functionality to deter-        inherit the functionality ofthe base class as well as the object
mine an object identity for a networked object in order to             layer routines. Often, the inheritance will be provided by the
communicate with the object. The identity may be deter- 45 mets compiler.
mined from a library that stores identities for many such                 The object router may also include at least an interface to a
networked objects. In one case, the object identity may be             user-defined data model to provide a basis of the object layer
determined by using a WxObject in a wx.lib library. In such a          to the next level up the software layers. The user-defined data
case each new class "XYZ" may add a XYZ_ClasslD,                       model may include a set of user-created classes built around
XYZStub_ClasslD and XYZSkeI_Classjl) to the so and on top of the object muter APIs. This foundation appears
Wx/ClasslD.h file. Based on the object identity, the object            local to the programmers using the object layereven though it
muter may transparently detennine whether the object is                may be remote.
local (e.g., a skeleton on a server) or remote (e.g., a stub on a         FIG. 17 conceptually illustrates data model integration
client or an object on another server). The object router may          1700 for an object router of one embodiment. The object
also determine the argument parameters and object serialize- 55 model 1700 represents one breakdown of base classes into
tion.                                                                  inherited or derived classes, although other embodiments are
   The object router typically uses some protocol to commu-            contemplated. For convenience, the components will be
nicate with remote computer systems and software. Commu-               referred to by name (e.g., WxObject) rather than by number.
nicating may include transferring objects, parameters, and                The object model 1700 comprises base classes WxObject
data. Often a network line pmtocol/TCP will be used. The so and WxRemoteObjectlnt from which other classes and
WxRemotePDU shown in FIG. 22 includes a plurality of                   objects derive. The derived components arc either object
parameters and methods to provide a protocol data unit                 layer objects 1720 (e.g., Object, WxRemoteObject, WxRef-
(PDIJ) that conforms to the protocol. The objects, parameters          erence, WxRemoteSkel, WxRemoteStub) or data model
and data may be serialized onto a network stream that is sent          objects 1740 (e.g., WxName, WxNameStub. and
to the remote computer system. The persistence nature of 65 WxNameSkel).
RWCOLLECTABLE shown in FIG. 21 may provide the data                       A programmer that is creating transactional objects is
serialization to transmit the data. Often, at least a portion of       likely to work closely with the base class WxRemotcObect
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 58 of 70



                                                       US    7,930,340      B2
                                 21                                                                   22
andlor WxkemoteObjectlnt. WxRemoteObjectlnt is an                        To indicate if a data member is passed by reference, an
abstract base class that may contain all of the member meth-                asterisk (i.e., *) may be appended to the data type in the
ods and data access components as well as support functions                 "data" declaration section of the object router meta file.
to provide a uniform interface to behave as a WxkemoteOb-                   Similarly, this may be done for return types in the
ject. For example, this may include (a) WxStringExecution to 5              "method" section and for arguments to methods.
execute any method using a simple ASCII string and object                When data is passed by value into a function, it will be
type data, (b) WxLock to provide a thread synchronization                   proceeded with "const" to signifr that the object is not to
mechanism. (c) WxFlags to provide a simple and consistent                   be changed.
Boolean flag variable, (d) reference counts to allow sharing
                                                                         The header file Wx/ClassID.h may contain all ClassIDs for
and manage ownership concerns, (e) conversions between
                                                                            the base classes and their stubs and skeletons. Object Ids
OBJECT. WxRemoteReference, WxRemoteStub and WxRe-
moteSkel types, and others as desired. As shown, both the                   may be placed in this (e.g., by the programmer) before
object layer objects 1720 and the data model objects 1740                   running the object muter meta compiler.
inherit an interface specification WxRemoteObjectlnt.                    The CC and HH files may be included from the object
   WxName is a new data model object 1740 that contains one 15              router meta file to add additional functionality to the
data member "name" which is a string. The meta compiler                     base, stub or skeleton. For example, if a function void
may automaticallycreate two access components for this data                 xyz( ) is added to the XYZ skeleton class it may then be
member, namely Get_Name and Set_Name. The meta com-                         added to the XYZ.rrne file:
piler may also create the server and client versions ofthis data            include hskel
object.                                                            20       void xyzO:
   Typically the skeleton is used to represent the server side of           endinclude
the object muter. For example, WxNameSkel is a class that is                include cskel
derived off the abstract base class WxName and WxRe-                        #include "XYZSkeI.cc"
moteSkel. Often the programmer defInes or customizes the                    endinclude
methods, except for the data access components, for the skel- 25         This will then include the simple declaration "void xyz( )"
eton, since this is the actual object embodying the business or             into the header for the skeleton and also include the
transactional methods. Real instances of the class may be                   definition for xyz( ) from the XYZSkeI.cc file.
created with the suffix "skel".                                          The suffixes "cc" and "hh" may be used rather than "cpp"
   The stub represents the client or remote side ofan object for            and "h" since the object routermeta compiler uses those
the object router. As with the skeleton, the stub too is derived 3u         suffixes for the final XYZ files.
off the abstract base class WxName and an object layer class             The CPP and H files are automatically generated by the
WxRemoteStub. Typically, the meta compiler will generate                    object muter meta compiler for the base, skeleton and
all methods for the stub.                                                   stub. l)esirably, the programmer should not edit the cpp
   Without limitation, the use of certain conventions and                   or h files directly. Rather, the programmer should
codes (e.g., prefixes, suffixes, etc.) may be used to improve 35            modiIj the rme file and recompile.
certain implementations. A partial list of exemplary conven-             Strings used in the object layer may be passed either by
tions and codes is provided below. Those having an ordinary                 value using RwcString and "const char*" orby reference
level of skill in the art will appreciate that the exemplary                using the RwCollectableString (also known as "string").
conventions and codes are not needed to implement the inven-                In some cases, the programmer knows which version is
tion. l'hey will also appreciate that numerous other conven- 40             most desirable: pointer or static object. Based on pro-
tions and codes may be conceived to improve certain other                   grammer need, the programmer can choose either the
aspects.                                                                    function foo( ) which returns the string by value or
   The StringExecutionlnt class may prepend all of its mem-                 foo_ptrQ, which calls the same function but returns a
      ber functions with "se_".                                             copy of the string on the heap as a pointer.
   The object layer classes may prepend their member func- 45            Two data access components may be automatically created
      tions with "ol_" to avoid name-bashing with derived                   for each data member, namely "get" and "set". There
      classes that are built using the base classes created by the          may be different operation for different types of data
      meta compiler.                                                        such as integer, string, and others. The integer case is the
   Member data in the skeleton may be prefixed with "_" as a                simplest and creates member functions ml getxyz(
      reminder and indicator that the data is local to the object so        const and void set_xyz(int). The string case has been
      and usually protected.                                                mentioned elsewhere, and creates three methods: Rwc-
   To deal with synchronization issues, any modification of                 String get_xyz( ) const, String *get_xyz_ptr( ) and set_
      local member data within a skeleton should be guarded                 xyz(const char*). The case WxRemoteObject by value
      by ReadLockGuard or WriteLockGuard when accessed                      creates two functions: XYZ get_xyz_val() const and
      since other threads may be sharing this data.                55       void set_xyz(const XYZ). The case WxRemoteObject
   Skeletons may be suffixed with "skel" and stubs may be                  by reference also creates two functions, XYZ get_x-
      appended with "stub".                                                 yz_mf( ) const and void set_xyz(XYZ*). This also
   WxRemoteObject derived data may be passed with a                        assumes that the "set" function will retain a copy of the
      pointer.                                                             object.
   To indicate who has ownership of the data, the suffixes so            FIG. 18 conceptually illustrates a banking service transac-
      "_ref" and "_val" may be added by the meta compiler to          tion 1800 involving a single bank service provider, according
      indicate if the data is passed by value or by reference. If     to one embodiment. The banking transaction 1800 includes a
      it is passed by reference, the function may then return a       client HTML browser 1805 accessing a web server file sys-
      pointer that has had the reference count incremented. If        tem 1810 associated with the bank. The web server file system
      it is passed by value, the data may be copied from the 65 1810 returns a bank introductory web page 1815 that is dis-
      original source and the receiver may unreference this           played via the browser 1805. The web page 1815 may include
      using DeleteObject.                                             any desired content as well as a transactional request mecha-
           Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 59 of 70



                                                    US 7,930,340 B2
                             23                                                                 24
nism I 816 (in this case [Access Account]). The user selects          beginmethod
the request mechanism 1816 indicating a desire to perform             #PUT MEMBER METHODS HERE
the banking transaction.                                              method void deposit {int x3}
    In response to the selection, the web server 1810 starts an       method void withdraw {int x}
apples 1820 that runs in the web browser 1805. The applet s           endmethod
1820 registers with the object router. The object router may          endclass
determine the identification and network location of one or           This class may contain methods and data. In this case, the
more objects associated with the transaction. The object           data maybe an integer describing the amount of money the
router may assist with creating stub 1830 on a computer
                                                                   account holds. Deposit and withdraw methods may increment
system 1825, which may be the computer system running the 10
                                                                   or decrement the integer amount as follows:
browser 1805 or another computer system. According to one
embodiment, the computer system 1825 may be a hub.
   Via the stub 1830 a connection is made to a server 1835
containing a skeleton object 1840 associated with the bank                      void WxBankAccountSke1::depoit(int x) {
transaction. Thus, once the stub is received, the user can then 15                WritcLockGuard Iock(wxlock( ));
look up bank accounts as if local to the skeleton on the server                 _balance + x:
side. The skeleton object 1840 presents transactional data                      void WxBankAcountSket::withdtaw( jot x)
1850 to the user. Often, the transactional data 1850 will                         WriteLockGuaxd 1ock(wIock( )):
include a field for data entry, such as the ID and Pin fields                     .batncc--x
shown. The user may enter data into these data fields and 23
return the entries to the skeleton 1840 via the stub 1830.
Based on these entries the skeleton 1840 may perform trans..          Notice that the programmer should provide thread locking.
action processing. Transaction processing may include con-         For example, by adding the statement, WriteLockGuard lock
fleeting with other local objects such as a user-specific Bob's    (wxlock( )) to each desired method. Note that when the
account object 1845 and non-user specific Joe's account 25 method is locked, no other locked methods that include any
object 1846. In this case, user-specific data may be obtained      object-layer defined data access components may be called.
from Bob's account object 1845 and returned to the browser         Theabove file(WxBankAccountSkel.cc) defines the skeleton
1805 via the skeleton 1840 and stub 1830 as transaction data       methods. The stub methods are typically definedby the rme2c
1860 including deposit interaction field 1862 and withdraw         meta compilcr.
field 1864.                                                     30    The Bank.rme file may be represented by the following
   A stub object 1865 associated with the transaction data         code:
1860 may be established at the computer system 1825 to                #INCLUI)E ANY ADDITIONAL C CODE FOR THE
perform transactions associated with the interactions 1862               SKELETON
and 1864. The user may then enter an amount into deposit              include cskel
interaction 1862, which then activates a deposit of said 35           #include "WxBankSkel.cc"
amount into Bob's account object 1845 via object 1865. Of             endinclude
course. in other implementations this could be handled dif-           #INCLUDE ALL II FILES FOR DATA TYPES USED IN
ferently. For example, such operations could be performed by             ALL C FILES
a stub 1830, which also includes the functionality described          include c
for stub 1865.                                                  40    #include "WxBankAccountSkel.h"
   Advantageously, the user was able to receive controlled            #include "WxBankAccountStub.h"
banking transaction processing. Other embodiments are con-            endinclude
templated, including more complicated and interactive single          beginclass WxBank
service provider transactions (e.g., in which more arrows are         #PUT MEMBER DAIA HERE
bi-directional) and involving multiple service providers. The 45      begindata
later case of multiple service providers will be shown and           enddata
described for FIG. 20. However, first it may be useful to             #PLJ F MF'MBI'R MFI MOOS HI'Rl
provide further implementation details that may be used to           beginmethod
implement the banking transaction 1800. Other details and             method coast WxBankAccount* getAccount {int id} {int
corresponding details for the other embodiments discussed 50            pin}
herein will be apparent to those having an ordinary level of          endmethod
skill in the art based on the present disclosure.                    endclass
    A programmer may begin by creating a definition file             This file, when processed by nne2c will create six files:
describing the WxBank and WxBankAcount objects. Typi-              WxBank.h, WxBank.cpp, WxBankStub,h WxBankStub.cpp.
cally this will be written in a simple language, such as TCL, ss WxBankSkel.h and WxBankSkel.cpp. These six files
which may be parsed by the nne2v mets compiler. For                describe the operation and remote execution of the WxBank
example, the WxBankAccount file may be written as:                 object. Since there is no data, no data access components will
   include cskel                                                   be generated. The method "getaccounf' is defined as follows:
   #INCLUDE ANY ADDITIONAL C CODE FOR THE                          method coast WxBankAcvount5 getaccount {int id} {mint
      SKELETON                                                  60 pin}. The keyword "cons!" identifies that this method will not
   #include "WxBankAccountSkel.cc"                                 change the object data. The next keyword is the returned
   endiuclude                                                      object "WxBankAccount*". The asterisk indicates that the
   beginclass WxBankAccount                                        object will be passed by reference. The "getaccount" is the
   begindata                                                       actual method name. Two parameters of the method are pm-
   PUT MEMBER DATA HERE                                         63 vided next in braces. Each parameter is provided in braces
   data hit balance                                                with a data type followed by a parameter name. In this case
   end data                                                        there are two integer parameters with name id and pin.
                Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 60 of 70



                                                                    US        7,930,340    B2
                            25                                                                                     26
   Theprogiummermaydescribeany additional functionality                                  The hub 1904 includes a greeter 1915, which may be
for the operation of this object and the definitions of the                           software or a dedicated server. In this case, the greeter 1906
skeleton methods in the WxBankSkeLcc file. The WxBank-                                contains a web page 1908 containing HTML code and an
SkcLcc file may contain:                                                              applet 1910. The web page 1908 presents a window 1912 in
  WxBankAccount* bojcj
  WxBankAccount* WxBankSkel::getAccoun.tref(int id,                                   the browser client 1902 including text 1914 and a selection
     mt pin) const {if(bob) bobe.ol_referenceQ;                                       mechanism 1916 to indicate a particular transaction (e.g., in
  return bob;                                                                         this case to purchase product 1).
   }
                                                                                         in response toa selection of the mechanism 1916 the applet
   This is a simple example in which getAccount returns                               1910 starts running in the client 1902 to present a transaction
Bob's account. Note that the actual method name is "getAc-                            window 1918 and a VAN switch (not shown) may switch to a
counUef" with "ref' appended since this method will return                            particular transactional application associated with the
an object by reference. Also, notice that before simply return-                       mechanism 1916. This may include registering with an object
ing the global variable Bob, the reference count is incre-                            router 1920. The muter 1920 may then route to a first node
mented since getaccount is passing a new reference.                                   1922 including a supplier object 1924 and a product object
   Typically the skeletons are created in the server side, Then
the skeletons may be registered in the name server, as indi-                          1926 which may then return window 1928 including a cost
cated by the following exemplary code:                                                $100 for product I and payment options including a mecha-
                                                                                      nism 1930 to allow payment from a particular bank's bank
                                                                                      account.
                                                                                 20      In response to selection of the mechanism 1930 the router
extent WxBankAccount' bob; //global used by Bank::getAccount()                        1920 mutes to a second node 1940 including a bank object
void main(int argc, char argv)
      RWWinSocklnfo winsock, I/initialize the socket library                          1942 associated with the bank. The bank object 1942 returns
      WaRemoteConnectionServer 5; /1 create the socket server                         a window 1946 including an ID ently mechanism 1948 and a
      WxBank bofa //create a bank                                                     Personal Identification Number (PIN) entry mechanism
      WxBankAccountjoe; //create joe's account                                   25   1950.
     joe.set_balance(0); //with a $0 balance
     bob - new WxBankAccount( ); If create bob's account                               In response to submission of a corresponding II) and PIN
     bob->seLbalance(10000): II willis $100 balance                                 the object router 1920 routes to the bank object 1942 and an
     bob-)'deposit(20000); i/then, deposit $200.                                    account object 1944 corresponding to the ID and PIN. The
      I register bofa with a global name -.- after everything else is donal
                                                                                    account object 1944 returns a window 1960 including
      hofaset_ol_name(new String("BofA"));
      istart the connection server receiver                                      30 account corresponding to the client of the II) and PIN includ-
     RWlhread server                                                                ing a balance of $4000 and an electronic payment option
           rwMakeThreadFunction(                                                    mechanism 1962.
           s.&WxRemoteConnectionServer:run,(RWBarrier)0);                              An account stub 1964 may also be activated or transferred
     server.start();
     server. join(   ;
                                                                                    to the hub 1904 to correspond and interface to functions
                                                                                 35 associated with the account object 1944. In response to selec-
                                                                                    tion of the payment option mechanism 1962 the account stub
                                                                                    1964, the account object 1944 and the supplier object 1924
   The client may have the following exemplary code:
                                                                                    may interact and process so that thepurchase price of$ 100 for
                                                                                    the product I is paid from an account of the client to an
                                                                                 40 account of the supplier.
// crcate a global ilinction which is called from a RogueWave thread. Numerous variations and alternative embodiments are also
void async(){                                                      contemplated for a multi-service provider transaction. For
      WxkemoteCo,usectionMonitor monitor;                          example, several single-directional arrows have been shown
      WxRemoteCljent local monitor.client(localhost");
                     -
      WxBank bofa LOOKUP(WxBank,"IlofA",locafl;                    for purposes of clarity, however any or all of these arrows
                                                                45 could represent bi-directional communication. Mditionally,
      WxBsnkAccount4 bob bo!k->getS,ccount(10,20); /1 axsjmtestta are
      dummy                                                        certain objects (e.g., supplier object 1924 and product object
      cout <<"bob's account balance is (should be 30000):"          1926) could be combined, or further subdivided into addi-
       <<bob->getjtalaace( I << end!;
      bob->wjthdraw(5000); //withdraw $50.                         tional objects. Accordingly, the example is tobe viewed in an
      rout << "bob's new balance is "<<bob->get_balance( ) << endl;illustrative rather than a restrictive sense.
                                                                so    FIG. 20 conceptually illustrates a banking transaction
void main(int arr, char argv) {
                                                                   2000, according to another embodiment. As shown, stub
     WxRemoteOt,ject::initializeStringExecutionTables();
      WxBankSkel:wxClassHieraxvhyQ;                                components 2005. 2010 may be located on a first computer
     WxBankStub:.'wxClassHieraschyl;                               system 2015 and corresponding skeleton components 2050,
     WxBankAccountSkel:wxClassHierarehy;                           2055, 2060 may be located on a second computer system
     WxBankAccountStub:wxClasaHiexarchyQ;                       ss 2065. These components may behave as described elsewhere
     RWWinSockinfo winsock
     //start the RogueWave thread - and wait until it exits        in the present application.
     RWThread thread twMakeThreadFunction(async);                     The first computer system 2015 may have a WXREMO-
     thre&Lstatt;                                                  TECLIENT object 2020 to request access into the service
     thread.joinO;                                                 network. The second computer system 2065 may have a
                                                                00 WxRemoteConnectionServer object to receive the request
                                                                   and serve as the entry point into the service network. This is
   Advantageously, in this way the programmer does not have        an object of the main class of the server side of the object
to know, nor care, whether the object "bob" is local or remote.    router. The WxRemoteConnectionServer then connects the
   FIG. 19 conceptually illustrates a multi-service provider       WxRemoteClient with the WxRemoteServer. Then, the
transaction 1900, according to one embodiment, In this par- 65 WxRemoteClient and WxRemoteServer may communicate
ticular example, a web browser client 1902 accesses a remote       by a TCP socket 2040. By way of analogy, this is similar to a
hub 1904 that serves as a network entry point.                     person (WxRernoteClient) dialing up a telephone operator
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 61 of 70



                                                      US    7,930,340      B2
                                27                                                                  28
(WxRemoteconnectionServer) and the operator directing the             WxRemoteStub
call to the correct person (WxRemoteServer).                          All stubs are derived from this object and the abstract base
    FIGS. 21 and 22 conceptually illustrate a class diagram           object for the class. This object provides some interfaces to
showing the classes and functions of an object router of one          the object router libray that is used by the meta compiler.
embodiment. The schematic 2100 shows the relationship 5 WxRemotePDU*_ol_execute(WxRemotePDU* pdu) coast
between FIGS. 21 and 22. A brief discussion of the classes            This will block until ol execution is finished. It will take the
and functions will be provided to further illustrate operation        pre-formatted PDU.
of an object muter. Those having an ordinaiy level of skill in        WxMarshalldolsend(WxRemotePDTJ* pdu) const
the art will appreciate that other object routers, classes, class     This is a non-blocking remote execution, which returns a
                                                                   to WxMarshalld that may be used to receive the result.
models, and functions are contemplated.
                                                                      WxRemotePi)tJ*_ol...peek(WxMarshalld id) const
WXREMOTEOBJECTINT
                                                                      This checks if the PDU id is returned from execution.
    This is an interface typically included in all remote objects.
                                                                      WxRemotePDUt_oljeceive(WxMarshalld id) coast
The interface usually contains several abstract class defini-         This blocks until the PDU is returned.
tions, including WxStringExecutionlnt, WxLock and 15 WxRemoteClient*_ol_connect( coast
                                                                                                         )
WxFlags. It may also define methods that are used by all or           This ensures the connection to the other side is established.
multiple remote objects.                                              WxRemoteSkel
RWBoolean ol_isValid( ) coast                                         All skeletons may be derived off this object and the abstract
This may be tested if the programmer does not know if this            base for the class. This object provides the interface
object is local or if the connection is established. This will 20 ol_methodPDU( ) for the meta compiler to the object muter.
return TRUE if the object is local or it has a connection to the      WxRemotePDU
remote object.                                                        This is the actual data packet sent across the network. The
unsigned get_oljeferencecnt( ) coast                                  data in this are:
This returns the number of pointers outstanding for this              WxMarshalld id
object. Typically, if garbage collection is enabled, this object 25 This is the PDU packet number, typically a monotonically
will automatically be destroyed when the referenceCnt                 increasing integer to uniquely identify the packet.
reaches zero.                                                         Unsigned Flags
WxReferenceld get_ol_referencelD( ) coast                             These are option flags to modify the execution of this proto-
This is the remote referenceld for this object. This WxRefer-         col. The flags may include:
enceld uniquely tags an object instance on the server for the 30 Synthis will perform synchronous execution of the packet
established connection. This is not a well-known name in the          at the server (no threads).
sense that it is not guaranteed to be the same with a difference
                                                                      NoMarshalthis is an unconfirmed execution similar to
                                                                      Ul)P.
connection.
                                                                      Log--this will log this request
unsigned ol_rcference( ) const                                     35 Responsethis indicates that the PDU is a response
This increments the number of references outstanding. Typi-           Valthis indicates that the result should be a value rather
cally this will be performed whenever a new copy of the
                                                                      than a reference.
pointer is stored.                                                    Unsigned Type
void ol_unreference( ) coast                                          This is one of several known protocol operations:
This decrements the reference count and should be called 40 Disconnectclose the connection between WxRemoteCli-
instead of delete.                                                    ent and WxRemoteServer
Objcct* ol_Object( ) const                                            Erroran error occurred in processing the request
This type casts this instance to an RWCollectable pointer.            Resulta packet containing the result of a request
WxRemoteStub* ol_Stub( ) coast                                        Lookup---a request to find a WxRemoteReference based on a
This will return a stub for this object. If the object is local it 45 well-known name in the WxRemoteNameServer
will create a stub, otherwise if this is already a stub it will       Pinga request for the server to send a Pong back.
increment the reference count.                                        Ponga response from the server to the client to a Ping
WxRemoteSkel* ol_Skel( ) coast                                        Methoda request to execute the command on the server
This will return a skeleton for this object. If this is a skeleton    Unreferencea request to decrement a reference count.
it simply increments the reference count. Ifthis is a stub it will so Referencea request to increment a reference count.
create a new skeleton, copy the data, and return it.                  RWCString cmd
WxRemoteReference* ol_remoteReference( ) const                        This is an ASCII string command to execute on the remote
This will create a WxRemoteReference object that is used lbr          server. This is the "name" in a Name-Value pair.
serialization.                                                        WxReferenceld referenceld
WxRemoteObject                                                     55 This is the object WxReferenceld on the server to uniquely
This is the actual first level imnlementation of the above            identify the object of this PDU.
interface and adds SIting Execution to the above functions.           Vector* data
Typically all ofthe router objects are derived from this object.      This is the data for a method execution. This is the "value" in
WxRemoteReference                                                     a Name-Value pain
This is a type of network "pointer" which indicates where the so WxRemoteConnectionServer
actual skeleton object resides. It contains the following data:       This is the main class on the server side of the object router
RWlnetHost host; mt port; RWClassID classlD; and WxRef-               that may serve as an entry point into the system for a WxRe-
erenceld referenceld. The port and host uniquely specify the          moteClient requesting access. It may connect the client with
socket for the WxRemoteConnectionServer. The referenceld              the correct objects to perform the transaction.
uniquely specifies which object on the WxRemoteConnec- 65 WxRemoteConnectionMonitor
tionServer is pointed to. The classiD is used to construct a          This is the main class onthe client side ofthe object routerthat
local stub object.                                                    may serve as an entry point into the system for a connection
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 62 of 70



                                                       US   7,930,340       B2
                                                                                                         30
and to create a WxRemoteClient for a particular destination.         receiving an event. The term "event" will be used to refer to
By way of analogy, this is similar to a phone operator who           the inbound trigger that causes the machine to perform some
directs outbound calls to the correct person. That person, in        transition. The term"action" will be used to referto the output
this analogy, is the WxRemoteConnectionServer.                       ofthe machine as a result of a transition. The term "diagram"
WxRemoteServer                                                       will be used to refer to a complete finite state machine
This is a component on the server side of the client-server          description containing states and transitions.
communication channel to process each inbound request. The              The architecture of a business object may at least concep-
WxRemoteServer will spawn a new thread for each WxRe-                tually comprise four parts, including: (1) the Extended Finite
motePDU method packet. There is one WxRemoteServer for               State Machine (EFSM) DOLSIB in the CoreBusinessObject
a WxRemoteClient.                                                    or Management Object (C++), (2) the ob;ect router interface
WxRemoteClient                                                       for the business or management obect to the DOLSIB.
This is a component on the client side of the client-server          (C++), (3) the enterprise interface protocol (specification),
communication channel to send each outbound request and              and (4) the DOLSIB instructions for the business or manage-
rendezvous with the inbound response. There is one WxRe-             ment object (EISM). The first part (DOLSIB and CoreBusi-
moteClient for a WxRemoteServer.                                     nessObject or management object) may be built only once
WxRemoteErmr                                                         and may be part of the object router library. The second part
This is the class that is thrown by both the client and server       may be built as a common business object and should be
side when an error is detected. These may be fatal and non-          generic enough to be configurable for different merchants.
recoverable.                                                         The third part is a specification that may be written by the
WxRemoteException                                                 20 merchant for his own enterprise interface. The fourth part
This is a class that is thrown by both the client and server side    may be configurable during nintime for different business or
when an exception is detected. These may not be fatal and the        management objects.
programmer may provide recovery code, as desired.                       The following sections further discuss the DOLSIB, the
   FIG. 23 conceptually illustrates a timing diagram for an          language and grammar of the DOLSIB. and the CoreBusi-
object router, according to one embodiment. The timing dia- 25 nessObject or management object. Specific examples, in this
gram represents the startup of the object-layer on both the          case banking examples, illustrate different service provider
client and server sides and shows the operation and timing of        enterprise interfaces.
objects and threads. It also demonstrates alookup("root") call          FIG. 24 conceptually illustrates a simple Finite State
from the client and a later getname( ) method call on the root       Machine (FSM) 2400 that is useful for understanding con-
object. The vertical lines represent the objects, data, and 30 cepts of a DOLSIB and an Extended FSM (EFSM). The FSM
functions used in the client and server sides. The horizontal        2400 includes the two states S={A, B} and the two transitions
lines represent the threads in the operating system. Different       T {tI, t2}. A transition t consists of an initial statets, an event
threads have different line patterns. There are two threads          e that triggers an action a, and a final state if. The transitions
shown on the client side (left) and there are three on the server    can be described as tl=(A, X,Y, B) and t2-(B, U, V, A). The
side (right). Also, the dotted "write" line represents TCP 35 transition ti from state A to state B is triggered by an event X
traffic between the two machines (client and server).                and causes an action Y. Likewise, the transition t2 from state
Distributed Online Service Information Bases                         B to stateA is triggered by an event U and causes anactionV.
   Certain embodiments of the present invention may use a            If the FSM 2400 is in state A and receives any event besides
virtual information store suitable fora network. Without limi-       X, it will remain in state A. In this way. the FSM 2400
tation, a specific type of virtual information store, referred to 40 responds to valid events having predetermined transitions by
as a Dynamic Distributed Online Service Information Base             changing its state.
(dynamic DOLSIB), will be discussed in greater detail. Other            Typically a FSM has a finite set of states.An extendedFSM
virtual information stores are contemplated.                         does not have this limitation and may be used to provide a
   The object router may use the dynamic DOLSIB to per-              dynamic DOLSIB. Here the states are not finite, per Se: there
form muting. For example, the object muter may access the 45 exists a number of finite state "blocks" on the diagram, but
dynamic DOLSIB to obtain information about distributed               there are also global variables that may store values that take
software objects that has been recorded in the DOLSIB. Typi-         on an infinite number of possibilities. l'his adds another
cally, the enterprise will be customized for each merchant.          dimension to the FSM and makes the whole system have an
The following sections cover an overview of the architecture         infinite number of "states".
for the DOLSIB and a uniform interface that allows the ser- so          FIG. 25 conceptually illustrates a counter implemented
vice provider to provide a customized interface for the busi-        with an EFSM. The counter can count to any desired number
ness objects using a simple Extended Finite State Machine            using a single idle or initial state. The counter simply outputs
(EFSM) orDOLSIB language.A library is also described that            the count value and increments this value. Such a counter may
provides the core parser and interpreter for the DOLSIB. This        be expressed in a DOLSIB language that will be further
library may also serve as the base class for business and 55 discussed elsewhere in the application. For example the
management objects that will interface with the enterprise           counter may be represented by the following code:
interface.
   Before continuing with the detailed explanation of the
present invention and various exemplary embodiments ofthe
                                                                                         .t,,f.. TAt,.
present invention, it may be helpful to briefly explain some 60                          event count:
terms, without limitation, that will be used in the discussion                           var vatue0:
below. These explanations are provided to facilitate under-                             var str.-'":
standing of the following text, rather than to limit the inven-                         diagram   Counter:
                                                                                         Counter (Idle)
tion. The term "state" will be used to refer to the set of values                             Idle count? value++ -> Idle:
describing the current position of the machine if it has 65
memory. The term "transition" will be used to refer to the
action and state change performed by the machine after
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 63 of 70



                                                      US    7,930,340             B2
                                31                                                                             32
The code describes the counter beginning in the idle state.                                               TABLE       1

Given the count event. the counter will increment the variable
value and output this as an action. The arrow ".fwdarw."                       Symbol Type       Evaluation

signifies that idle is the new state. Such code provides a                     diagram           current state id
simple way for a programmer to describe the events and                         action            value of the action; default is zero
                                                                               event             value of the event ifciurent evenO zero otherwise
actions of the machine.                                                        state             non-zero if this is the current state.
   According to one embodiment, the Enterprise Interface                       var               an integer or string variable
State Machine (EISM) DOLS1B language may be a C-style
DOLSIB EFSM language similar to ISO's Estelle. DOLSII3
                                                                         Table 2 shows assignment actions of symbols of different
EISM is based on C style conventions, while Estelle is a
                                                                         types when entered into the DOLSIB BISM. The action may
Pascal language extension. The ISO Estelle language is                   be different from the action of the symbols within a program.
defined as a superset of the Pascal language and fits nicely
with the language. The DOLSII3 EISM language is similar in                                                TABLE 2
that it conforms to the syntax of C. The DOLSIB EISM
language may provide for more than one state machine dia-                Symbol Type     Assignment Action
gram (and thus, more than one state machine) to be described             diagram         changes the current state of this diagjam to the assigned
and operated by the same script. The state machine may be                                staxe
interpreted allowing for bytecode compilation into a stack               action          sets the action value
                                                                         event           sets the event value
machine opcode. The stack-based machine allows for a                20   state           ignored
simple implementation and compilation of the parsed state                var             sets the variable
machines. This also allows for other languages in the future.
For example, a language other than C may be interfaced. The
                                                                         The above assignments within the DOLSIB EISM program
programming language includes a simple ASCII English lan-                are valid with the possible exception ofstate. The state may be
guage equivalent of the C-style convention.                         25
                                                                         a read-only condition of the current system. In which case the
   FIG. 26 conceptually illustrates a scheme, files and pro-             programmer may change the state of the diagram within
grams for a state machine 2600 to create an intermediate                 1)OLSIB EISM using the diagram assignment.
bytecode that is interpreted by the stack machine, according                Each declared symbol may have an associated integer ID.
to one embodiment. An ASCII input file 2610 is written in a              The integer ID may begin with zero (for the variable "nil").
DOLSIB FISM languageand passed offto a parser 2620. The             30   This variable is usually declared and may be used as an event
parser 2620 converts the input file 2610 into byte code 2630,            to trigger transitions. Other symbols may be assigned begin-
2640. The byte code 2630 can then be used to run the stack
                                                                         ning with one and incremented according to the order they are
                                                                         declared in the program. An integer may be assigned to each
machine 2650 as a state machine or the byte code 2640 may                clement of a vector. Table 3 illustrates IDs for the previous
inputadump program 2660 that creates an ASCII output 2670                example;
object file dump of the instructions and the symbol table.
   The parser 2620 may take the input ASCII 2610, parse it for                                            TABLE 3
syntax and syntactical errors, and then create a stack machine
instruction set 2630 for the resulting state machine 2650. The                               Name                         i)pefl)
conversion of the state machine diagram into a stack machine        o                        Nil                          intO
saves time for the run time interpreter and does the prepro-                                 xyz)0l                       state 1
                                                                                             xyz[tl                       state 2
cessing of the symbol table.                                                                  tyz[2]                      state 3
   The interpreter 2650 may be a simple stack machine that                                   xyz[3)                       stste4
receives input events and sends out actions. The stack                                       test                         event 5
machine 2650 contains a very limited set of instructions to         45                       x                            varh
                                                                                             y                            var
perform the basic arithmetic and conditional chores at run                                   z                            vart
time.                                                                                        s                            var9
   The dump program 2660 is a debugging tool. The program                                    b                            varlu
2660 may prints out the symbol table and the instructions for
each stack op code.                                                         An exemplary program is presented below to further illus-
   Symbols maybe used. The symbols may have names that                   trate possible statements in a DOt SIB EISM related pro-
include an alphanumeric string ([AZa.zJ[AZaztag1*) and                   gram. The symbols in the program maybe declared as one of
the name typically should not that match that of a keyword.              the five types followed by at least one diagram. Consider the
Depending on the implementation the names may be case                    simple state diagram that counts the number of incoming
sensitive. Symbols may be declared before they are used and              count events and dumps the count upon receiving the event
                                                                         dump. This state diagram could be written in DOLSIB EISM
before the first diagram body. Symbols of the same type may              as:
be declared within the same command. Symbols may be
scalar or vector and the length of a vector may be declared
with the symbol type. For example, valid declarations may                                        state Idle;
                                                                    60
                                                                                                 event countdwnp;
be: (a) state xyz[4]; (b) event test; (c)varx=0,y=l ,z=4; (d) var                                var n-.O:
a="apple",b="banana". There may be different types of sym-                                       diagram Counter
bols. For example, there may be the following five types:                                        Counter ttdle)
                                                                                                 Idle: count ? n++ -> Idle
diagram, action, event, state, var. Symbols may have a value                                       dump 3 n( ), n-a -> Idle:
when evaluated and have a particular function used as an            65
input to the DOLSIB EISM. Table I shows evaluations based
on type of symbol.
                Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 64 of 70



                                                                        US         7,930,340   B2
                                                                                                                           34
All the symbols are declared. The state diagram is named                                                               -continued
'Counter", and the line Counter (Idle) {begins the diagram
                                                                                              logop       AND bR
definition. The state Idle is placed in parentheses to show that                              axthop      :+l 5t1:%..
it is the initial state. In this case if no state is declared as the                          asgo        :lvalue ASSiGN expr
default, the first state in the state diagram is considered the                       5                   I Ivalue ++
                                                                                                            ++ lvalue
default.                                                                                                    Ivalue --
    The state transition may be described in many different                                                 -- Ivalue
formats. The one shown above would have the following                                         coflst      :"."     [0-9][Q-9l
meaning: If in state idle and event count is seen, then incre-                                ivalue          symbol symbol [expe]
ment n and go back to state Idle else ii event dump is seen,                          10

then output n and n to zero, then go back to state Idle. This                              Core Business Object or Management Obiect
state transition may also be written in DOLSIB EISM as:                                       The core business or management object that is used to
    if Idle and count then n++ enter Idle                                                  derive other objects may have embedded in it the FSM to be
    else dump then no,           n(
                                ), m=O enter Idle;
                                                                                      15   able to parse the EISM DOLSIB with diagrams. Business and
This form may be more understandable. In either case, the
                                                                                           management objects may interface with a hack-end channel
keyword "ii" is optional. Table 4 shows keywords and sym-
                                                                                           to communicate with enterprise computer systems. The core
bols that are interchangeable,according to one embodiment.
                                                                                           business or management object may he remotely accessible
                                                                                           and may be integrated with the object routet Furtheç it may
                                     TABLE 4
                                                                                      20   have interfaces to the enterprise computer systems and to the
    Symbol                 Meaning                                                         FSM. FIG. 27 shows code describing a CoreBusinessObject
      with and             introduces lust are
                                                                                           object muter, according to one embodiment.
      then                 follows art conditional expression                              Example Bank Application (BankAccount)
    - >begin cuter         signifIes which state to enter if conditional is true              A service provider may customize the back end communi-
     else elsewitli        introduces next arc                                        25   cation channel for their intended application and service
                                                                                           offerings. In one case the invention is implemented in a way
A variation on the command structure is the ability to specify                             that allows for these different capabilities and customizable
outputs without the parentheses. The normal meaning of n                                   features. Consider a simple bank account class that has a
would be to output an action that has an ID of n and a value                               balance query and withdraw and deposit methods to change
                                                                                      30
equal ton. For example, one could specify n(5) to set the value                            the account balance:
of n to five and then output a. One may also explicitly output
a symbol as: Idle with dump then enter Idle output n: instead
of the first arc. Notice, that the two proceeding statements
may be interchangeable.                                                                                        class l3ankAccount
                                                                                                                    tat balancc( ) conat;
   According to one embodiment, the grammar may be speci-                                                           void witbdraw(int amount);
fled similar to BNF form. For example, brackets "[ ]" may                                                           void dcposit(int amount);
surround optional items, a vertical bar may be used to show
alternatives, andbold symbols may be actual keywords. Con-
sider the following exemplary form:                                                       Given this object, a programmer may query the account bal-
                                                                                      40
                                                                                          ance from within the object-oriented C++ environment. How-
                                                                                          ever, the actual mechanics oftalldngto the back end may vary
     progsam          :decl diagrams                                                      from merchant to merchant. This may be handled using an
     decls             dccl decfs dccl                                                    intermediate machine to connect with the back-end to corn-
     dccl              type defs;
     type             :diagramlalate event lint lactlon                                   municateusinga name-value pair protocol that is modifiable.
     deli             :def defs, def                                                      Consider two banks BI and B2. B! may query the back-end
     def                                 -
                       :lvalue Ivalue conat                                               for a balance of an account by sending the account number
     diagrams         :drsgram diagrams diagram
     diagram          :diagrain_init {lines}                                              and then the word "balance:queiy". More specifically, this
     diagram_mit :diagram_symbol (slate_symbol)I diagramsymbol                            may be done as follows: (1) send("account,juumber"), (2)
     lines            :line lines line                                                 50 send(<eid>),       (3) send("balance:query"), (4) expect
     line             :111] states wIth cmds;
      with                withandI:                                                       ("amount"), (5) expect(amount), and (6) return amount.
      states              state_symbol states, state_symbol                                  B2 may need confirmation that the account number is set
      cmds            :cmdlcmdselaecmd                                                    and then send the "balance" quet-y More specifically: (1)
     else             :elsewtth else
                      :expra then acts begin state_symbol [output outsj
                                                                                          send("account-number"), (2) send(<account number>), (3)
      cmd                                                                              ss
      then            :theni?                                                             expect(status), (4) send("balance"), (5) expect(amount), and
      acts            :actiacts,act                                                        (6) return amount. Bank B2 has more operations and may
      act             :tvalue ([expr})                                                    have more eemr conditions.
                          expr
     begin            :beglnlenterl->                                                         FIG. 28 conceptually illustrates an exemplary DOLSIB
     outs             :lvalue outs, lvalue
                                 I                                                        FSM diagram for balance for bank Bi, according to one
     exprs            :const atatesymbol         I   & symbol   lvalue asgn               embodiment. These may be used to configure the BankAc-
                        (expr)
                      I cape cmpop cape
                                                                                           count class. 'flue diagram shows Bi being more complicated
                      I   cape logop expr                                                  due to added error transitions. The state diagram may be
                          cxpr asthop expr                                                viewed as an expect script fora modemthatsends out requests
                          NOT expr
                          - expr
                                                                                          and expects back responses matching a particular string.
     empop            :LTILEIEQNElGTIGE                                                   DOLSIB EISM language conesponding to the diagram may
                                                                                           be as follows:
                  Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 65 of 70



                                                                       US   7,930,340      B2
                                                                                                                         36
                                                                                      variables may be used to store the other dimension of state.
                                                                                      This is shown with the second bank example using the vari-
fe the following are automatically declared by DOLSIB Interface:
                      State Idle; ii default initial state
                                                                                      able "step".
      state Expect; //waiting on receive         expect yalue                            FIG. 30 conceptually illustrates an exemplary DOLSIB
       state Found; //default state after receiving expect_value                5     FSM diagram for balance for bank B2, according to one
       state Errori 1/ default error state                                            embodiment. The diagram produces a different "name-value"
       event receive; it indicates the enterprise interface baa data
       event timeout //indicates the timer baa expired                                pair protocol. DOLSIB EISM language corresponding to the
       event method; //indicates a method call has started                            diagram may be as follows:
       action return: //returns from the method call
       action send; //sends data to the enterprise interface                   ill'
       action throw; 1/ returns from the method call with a throw
       var max_wait-bOO; It the default timer value
                                                                                             diagram Balance;
       var eid-.0: lithe enterprise id                                                       II two steps:
       var expected, value"; Ii waited value
  8/                                                                                         Ill) wait for status.
                                                                                             ;/ 2) wait for "balance".
  diagram Balance;                                                             15            varstep-1;
  Balance)Idle)
                                                                                             Balance(Idle) {
     Error : txlte ? -> Idle
                                                                                                  Error : true'? step 1 -> Idle;
     Idle
                                                                                                  Idle
           mSthod         "balance"?
                                                                                                       method      "balance"?
                 )imeout(max ,wait),
                                                                                                        timeout(max_wait),
                  sencl(eid),
                                                                               20                       send("account_number")
                 sendl"balance:quely")
                                                                                                       seud(id),
                expected_value "amount"
                                                                                                      expected_value       0
            -> Expect;
                                                                                                    -> Expect;
       Expect
                                                                                                  Found
            receive     expected_value?
                timeout(max_wait)
                                                                               25                      expected., value "balance".
               -> Found
                                                                                                       step
               receive espected_value?
                                                                                                         Expect
                   throw("expected" ..expected,value
                                                                                                      step    2 && receive?
               'but received"
                                                                                                       returnireceive),
                     receive)
                > Error
                                                                                                       Step1
                                                                                                     ->Idle
               timeout?                                                        30
                                                                                                      timeout?
                   throwC'timeout while waiting for" expected_value)
                                                                                                            throw("timeout while waiting balance"),
               -> Error:
       Found
                                                                                                     -'Error;
               receive?
                  return(receive)
               ->ldle
               timeout?                                              Accordingly, the two bank examples illustrate how different
                                                                               35

                 throw("timeout while waiting value")                service providers having different back-ends enterprise inter-
               - Idle;                                               actions may use the same business or management object.
                                                                        The bank object class structure has been shown and
                                                                     described elsewhere. However, since this maybe derived off
                                                                  4°
  FIG. 29 conceptually illustrates a diagram including               of the CoreBusinessObject or Management Object the
expect, found, and error states. As discussed, the service           BankAccount object may need an object router definition. An
provider may interact with and expect something from the             exemplary definition assuming balance, withdraw and
enterprise interface. Rather than creating a new state for each      deposit methods is as follows:
such "expect" string, a      predeflned   set of states "Expect", 4S    beginclass BankAccount CoreBusinessObject
"Found" and "Error" may be used. The state transitions                  begindata
defined are for the    "Expect"   state. A programmer    may pro-       enddata
vide the arcs for the Error and Found states. The defined ares          beginmethod
of the Expect state may have a program similar to the one               method coast mt balance
shown in the example for bank B!:                                       method void deposit {int amount}
                                                                        method void withdraw {int amount}
                                                                        endmethod
                                                                        endclass
Expect                                                               hooks may be added to provide method connections to the
     receive - expected_value?
              timeout(max,, wait)                                    F'SM for Ibis business object:
            -> Found
        receive l,. expected_value?
                 throw("expected" .. expected_value
            .."but received"                                                                         mt BankAccouutSkel::balance( ) coost {
                     receive)                                                                             dsn_event("balauce","");
            -> Error                                                            60                        RWCStrutg result fren_resulit);
        timeout?                                                                                          return atoitresult);
                  throw("timeout while waiting for"., expected_value)
            -> Eor,

                                                                                      The balance method calls the FSM event "balance" which
Using the expect state for more thanone string (more than one                   65    startsthediagramtransitionfIomldleto Expect (see FIG. 29).
expected response) may include making use of the                                      Typically, since results in the FSM are performed using
"extended" nature of the DOLSIB EFSM. Namely, global                                  strings, the string return type will be converted to an integer.
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 66 of 70



                                                        US 7,930.340 B2
                                37                                                                      38
                                                                          Exemplary Computer Architecture
                                                                             As discussed herein, a "system" or "computer system".
          void BankAccountSkel::withdraw(int amount>                      such as certain client access devices and a system to control a
               char 51201:
                  ntf(a,"%d",amount):                                     transaction involving multiple service providers, may be an
               fsm_event("withdraw".a);                                   apparatus including hardware and/or software for processing
               fsm.reautt();                                              data. The system may include, but is not limited to, a com-
                                                                          puter (e.g., portable, laptop, desktop, server, mainframe, etc.),
          void BankAccotmtSkel::deposit(int amount) {
               char 4201;                                                 hard copy equipment (e.g., optical disk burner, printer, plot-
               spnntf(a,"%d".amount);                                     ter, fax machine. etc.), and the like.
              fsmevent('deposit".a);                                 10      A computersystem 3300 representing an exemplary work-
              fsnLjesuhi);                                                station, host, or server in which features of the present inven-
                                                                          tion may be implemented will now be described with refer-
                                                                          ence to FIG. 33. The computer system 3300 represents one
    These examples show that the method fsm_result( ) is                  possible computer system for implementing embodiments of
called even when not expecting a result. The reason for this is      15   the present invention, however other computer systems and
twofold: (I) the thread will block until result is actually called        variations of the computer system 3300 are also possible. The
inside of the FSM, and (2) an error result will throw an                  computer system 3300 comprises a bus or other communica-
exception within this fsm_result.                                         tion means 3301 for communicating information, and a pro-
    FIG. 31 conceptually illustrates operation of a system 3100           cessing means such as processor 3302 coupled with the bus
including a thin client, a hub, and node, according to one           20   3301 for processing information. The computer system 3300
embodiment. A thin client 3102 (e.g., a client access device)             further comprises a random access memory (AM) or other
accesses a hub 3110. Thehub3llO includes a userconnection                 dynamic storage device 3304 (referred to as main memory),
                                                                          coupled to the bus 3301 for storing information and instruc-
server 3112 that connects with a user name server 3114. The
                                                                          tions to be executed by the processor 3302. The main memory
user name server 3114 connects with a specified node, in this
                                                                          3304 also may be used for storing temporary variables or
case node 3150 corresponding to "Alpine" bank. In particular.             other intermediate information during execution of instruc-
the connection may include the hub 3110 communicating                     tions by the processor 3302. In one embodiment, the main
qualilring identifiers (e.g., <host>, <port>) to the node 3150.           memory 3304 may be used for storing the operating system,
    The node 3150 includes a name server 3152 that after                  softwareobjects, data structures, coded instructions, rule sets.
connection accesses a business object 3156, The business                  and other types of data. The computer system 3300 also
object 3156 includes an EFSM 3158 to access a DOLSIB                      comprises a read only memory (ROM) and other static stor-
3162 via a program 3160. The DOLSIB 3162 allows identi-                   age devices 3306 coupled to the bus 3301 for storing static
fication of an object 3164. The program 3160 then is able to              information and instructions for the processor 3302, such as
determine an appropriate "abc" account skeleton object 3166.              the BIOS.A data storage device 3307 such asamagnetic disk,
Based on the qualifiers an object router server 3168 commit-         35   zip, or optical disc and its corresponding drive may also be
nicates via an object router layer 3170 with a remote client              coupled to the computer system 3300 for storing infonnation
3116 that uses a bank stub object 3118 to perform remote                  and instructions.
method execution of bank methods of the node 3150. In                         The computer system 3300 may also be coupled via the bus
particular, an "abc" account stub 3120 may allow detennina-               3301 to a display device 3321, such as a cathode ray tube
 tion of an account balance including using a channel server         40   (CRT) or Liquid Crystal Display (LCD), fordisplaying infor-
3172 to interface with a buck office 3174. A service manage-              mation to an end user. Typically, a data input device 3322,
ment station 3122 and a merchant management station 3124                  such as a keyboard or otheraiphanumeric input device includ-
may perform Events, Configuration, Accounting, Perfor-                    ing alphanumeric and other keys, may be coupled to the bus
                                                                          3301 for communicating information and command selec-
mance, and Security (ECAPS) processing for the hub and the
                                                                          tions to the processor 3302. Another type of user input device
 node, respectively.
                                                                          is a cursor control device 3323, such as a mouse, a trackball,
    FIG. 32 conceptually illustrdtes architecture 3200, accord-
                                                                          or cursor direction keys for communicating direction infor-
 ing to one embodiment to provide management services, such
                                                                          mation and command selections to the processor 3302 and for
 as ECAPS services, to hub and a node. A client access device             controlling cursor movement on the display 3321.
 3205 accesses a hub 3210 via a connection 3215 that may                      A communication device 3325 is also coupled to the bus
 support a name-value pair. As shown, the hub 3210 may                    3301. Depending upon the particular implementation, the
 include a number of modules including an object router 3215              communication device 3325 may include a modem, a net-
 and an object protocol interface 3220 to perform object rout-            work interface card, or other well-known interface devices,
 ing, and a merchant management agent 3225 and a service                  such as those used for coupling to Ethernet, token ring, or
 management agent 3230 to respectively correspond with a             ss   other types of physical attachment for purposes of providing
 merchant management station 3240 and a service manage-                   a communication link to support a local or wide area network,
 ment station 3260.                                                        for example. In any event, in this manner, the computer sys-
    A node 3270 may also comprise a number of components                  tem 3300 may be coupled to a number of clients or servers via
 as shown, and as discussed elsewhere in the detailed discus-              a conventional network infrastructure, such as a company's
 sion, including an object protocol interface 3275 to assist with    61    intranet, an extranet, or the Internet, for example.
 object routing, and a merchant management agent 3280 and a                   Embodiments of the invention are not limited to any par-
 service management agent 3285 to respectively interface with              ticular computer system or environment. Rather, embodi-
 the merchant management station 3240 and the serviceman-                  ments may be used on any stand alone, distributed, net-
 agement station 3260. Another node 3290 may be similarly                  worked, or other type of computer system. For example.
 connected with the stations 3240 and 3260 to support man-           o     embodiments may be used on one or more computers com-
 agement that is desired for the intended application (e.g.,               patible with N1' Linux. Windows, Windows NT. Macintosh.
 ECAPS).                                                                   any variation of Unix, or others. Embodiments may support
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 67 of 70



                                                      US    7,930,340      B2
                              39                                                                    40
 ActiveX Controls. Java. web browsers such as Internet                   2.Thesystemnofclaim 1, wherein the switching component
 Explorer, and standard Web server suites such as Netscapes'          in the Web application switches the user back from the second
 SuiteSpot, FasiTrack, Microsoft's Normandy, Microsoft's              server to the first server when the account is settled.
Commercial Internet System. and others.                                  3. The system of claim 1, wherein the context manager also
    The present invention includes various operations, as s provides web advertising.
described above. The operations of the present invention may             4. The system of claim 1, further comprising a routine in
 be performed by hardware components or may be embodied               the Web application that redirects a user to a web page sup-
in machine-executable instructions, which may be used to              ported by a Web merchant running ona third server that offers
cause a general-purpose or special-purpose processor or logic         additional possible Web transactions not visible on a web
                                                                   10 page on the first server.
circuits programmed with the instructions to perform the
operations. The present invention may be provided as a com-              5. The system of claim 1, further comprising a component
                                                                      in the Web application that monitors statistics and provides
puter-program product that may include a machine-readable
                                                                      information about a Web merchant based on past Web trans-
medium having stored thereon instructions that may be used
                                                                      actions from at least one Web application by that Web mer-
to program a computer (or other electronic devices) to per-
                                                                   15 chant.
form a process according to the present invention. The                   6. The system of claim 1, further comprising a component
machine-readable medium may include, but is not limited to,           in the Web application that monitors statistics and provides
floppy diskettes, optical disks, CD-ROMs, and magneto-op-             information about a user based on past Web transactions from
tical disks, ROMs, RAMs. EPROMs, EEPROMs, magnet or                   at least one Web application by that user.
optical cards, flash memory, or other type of media or 20                7. The system of claim 1, wherein the user transaction
machine-readable medium suitable for storing electronic               manager allows the user to enter into a second Web transac-
instructions. Moreover, the present invention may also be             tion from at least one Web application on a third web page,
downloaded as a computer program product, wherein the                 and wherein the user simultaneously settles the account for
program may be transferred from a remote computer to a                both the first and second Web transactions from at least one
requesting computer by way of data signals embodied in a 25 Web application.
carrier wave or other propagation medium via a communica-                S. The system ofclaim 1, furthercomprising a merchandise
tion link (e.g., a modem or network connection). Alterna-             manager in a Web application tracking a particular category
tivelv, the operations may be performed by a combination of           of merchandise for a particular Web user, the merchandise
hardware and software.                                                manager sending a message to a Web user when the particular
   In conclusion, the present invention provides an approach 30 category of merchandise is available.
for controlling a network transaction involving multiple ser-            9. The system of claim 1, wherein the second web page
vice providers.                                                       contains a link to at least one other web page.
   In the foregoing specification, the invention has been                10. A computer implemented method of permitting a real-
described with reference to specific embodiments thereof. It          time, online transaction by a user with at least one computing
will, however, be evident that various modifications and 35 device on the World Wide Web, the method comprising:
changes may be made thereto without departing from the                   presenting a first web page from a first server allowing a
broader spirit and scope of the invention. The specification                user to choose a Web transaction from a plurality of
and drawings are, accordingly, to be regarded man illustrative              possible Web transactions;
rather than a restrictive sense.                                         presenting a second web page allowing the user to display
                                                                   40       the second web page on the computing device and to
   What is claimed is:                                                      interactively enter into the Web transaction with a par-
    1. A real-time on-line two-way transaction system, the                  ticular Web merchant;
system comprising:                                                       switching the user transacting from a Web application on
   a first server comprising memory and a processor;                        the first server to a payment server remote from the fIrst
   a context manager executing on the first server supporting 45            server allowing the user to interactively settle the Web
      a first web page on the Worki Wide Web, the context                   transaction in real-time, wherein the user directly com-
      manager allowing access by a user from a multi-media                  municates from a user device to the payment server; and
      device through a Web application to a plurality of pos-            allowing the user to perform the Web transaction from the
      sible Web transactions from a plurality of Web mer-                   Web application via an object router with the Web mer-
      chants;                                                      so       chant, while providing interaction and management
   a usertransaction manager in the Web application allowing                between the first server and the payment server.
      the user to enter into a first transaction using a second          11. The method of claim 10, further comprising switching
      web page:                                                       the user from a Web application hack from the payment server
   an account settling manager in the Web application allow-          to the first server when the Web transaction is settled.
      ing the user to communicate with a payment program 55              12. The method of claim 10, liuther comprising presenting
      running on a second server remote from the first server,        a second web page allowing the user to interactively enter into
      wherein the user can settle an account relating to the first    a second Web transaction with a different particular Web
      transaction;                                                    merchant, and wherein the user interactively and simulta-
   a switching component in the Web application that tempo-           neously settles both Web transactions from at least one Web
      rarily switches the user from the first server to the second 60 application.
      server to allow settling of the account, wherein the user          13. The method of claim 10. further comprising notiIing a
      directlycommunicateswith the payment program on the             Web user performing a Web transaction from a Web applica-
      second server via an object muter, the object router            tion when a particular item of merchandise is available.
      allowing the user to perform a real -time transaction from         14. The method of claim 10, wherein the second web page
      the Web application with at least one of the Web mer- 65 contains a link to at least one other web page.
      chants while providing interaction and management                  15. The method of claim 10, wherein the first web page
      between the first and second servers.                           contains a link to at least one other web page.
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 68 of 70



                                                       Us 7,930,340 B2
                              41                                                                     42
  16. A system for purchasing a vehicle on the World Wide                  user directly communicates from a user device to the
Web.   the  system  comprising:                                            transaction settlement service; and
  a first server comprising memory and a processor;                     an object router modu'e that allows the user to perform the
   a transaction manager system inaWeb application running                 maltimeWeb transaction fromtheWeb application with
      on the first server presenting a first web page on the               the Web merchant, while providing inteiction and man-
      World Wide Web allowing a buyer to choose a category                 ageiiient between the first server and the second server.
      of vehicle;                                                       23. The system ofclaim 22, further comprising a module in
                                                                     the Web application providing information concerning the
   a merchandise presentation system in the Web application
                                                                     Web merchant to the Web user.
      for presenting a plurality of vehicles for sale in the
                                                                   u
                                                                   1    24 The system of claim 22 lurther compnsing amodule in
      category on a second eb page                                   the Web application providing information concerning the
   a switching component in the Web application providing            Web user to the Web merchant.
      content to the buyerfmm a financing service, the content          25. The system of claim 22. wherein an advertisement is
      being located on a server remote from the first sewer, the     placed on the first web page.
       switching component in the Web application routing a             26 The system of claim 22 wherein an advertisement is
      quote from the financing service to the buyer in               placed on the Web merchant web page.
      time, the buyer directly communicating from a user                27. The system of claim 22, wherein the transaction man-
      device to the financing service;                               ager switches the Web user from a Web transaction from a
   a sales component in the Web application allowing the             Web application ona web page fora single product to the Web
       buyer to purchase the particular vehicle from the seller 20 merchant web page.
       and obtain financing from the financing service in a             28. The system of claim 22, wherein the first web page
       real-time transaction; and                                    contains a link to the Web merchant web page.
   a communications component that includes an object                   29. The system of claim 22, wherein the content manager
       router allowing the buyer to perform the real-time trans-     allows the user to select a second category of merchandise
       action from the Web application, while providing inter- 25 and the transaction manager allows the user to enter into a
       action and managementbetween the first server and the         real-time Web transaction from a Web application for a sec-
       remote server.                                                ond particular piece of merchandise different from the first
   17. The system of claim 16, wherein the financing service         particular piece of merchandise. and wherein the settlement
from a Web application provides real-time online approval             serviceaflows the user to simultaneously settle an account for
over a service network atop the Web for the financing.            30 both the first and second particular piece of merchandise.

   1$. The system of claim 16, wherein the switching com-                30. The system of claim22, further comprisinga merchan-
ponent in a Web application provides the financing service            dise manager in a Web application for tracking a particular
with information concerning the buyer.                                category of merchandise for a particular Web user, the mer-
   19. The system of claim 16, further comprising a compo-            chandise manager sending a message to a Web user when the
nent in the Web application that monitors statistics and pro- 35 particular category of merchandise is available.
vides information about a Web merchant based on past Web                 31. A real-time online, two-way transaction system, oper-
transactions from at least one Web application by that Web            ating on the World Wide Web, the system comprising:
merchant.                                                                a first server comprising memory and a pmcessor
    20. The system of claim 16, further comprising a compo-              a content manager executing on the first server supporting
neat in a Web application that monitors statistics and provides 40          a first web page on the World Wide Web, the content
information about a userbased on past Web transactions from                 manager in a Web application on a web page allowing
at least one Web application by that user.                                  access by a user to a plurality of possible Web transac-
    21. The system of claim 16, wherein the third web page                  tions from a plurality of Web merchants;
contains a link to at least one other web page.                          a user transaction manager allowing the user to enter into a
    22. A system for creating an online Web merchant, the 45                first teal-time Web transaction using a second web page.
system comprising:                                                           the user transaction manager in the Web application also
    a first server comprising memory and a processor;                        allowing the user to enter into a second real-time Web
    a content manager running on the first web server present-              transaction using a third web page;
        ing a web page on the World Wide Web and allowing a              an account settling manager in the Web application allow-
        user to choose a category of services in a Web applica- so           ing the user to communicate with a payment program
        tion on the web page from a plurality of categories, the             running on a second server remote hum the first server.
        content manager also allowing a Web merchant to                     wherein the user can settle an account relating to the first
        present a plurality of merchandise selections on a Web               Web transaction and the second Web transaction simul-
        merchant web page, wherein the merchandise selections               taneously;
        belong to at least one of said categories, the content 55        a switching component in the Web application that tempo-
        manager also allowing a user to select one of the catego-            rarily switches the user from the first server to the second
        ties and switching the user to the merchant web page                 server to allow settling of the account in real-time,
        upon selection of a particular category from the Web                 wherein the user communicates directly from a user
        application;                                                         device to the payment program; and
    a transaction manager in the Web application allowing the 60 an object router module allowing the user to perform the
        user to enter into a real time Web transaction with the              real time Web transactions from the Web application
        Web merchant with respect to a first particular piece of             with at least one of the Web merchants while providing
        merchandise, wherein the transaction manager switches                interaction and management between the first server and
        the user to content from a web page provided by a                    the second sewer.
        transaction settlement service running on a second 65             32. The system of claim 31, wherein the switching corn-
        sewer remote from the first server, wherein the user can      ponent in the Web application switches the user back from the
        settle the Web transaction in real-time, and wherein the       second server to the first server when the account is settled.
            Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 69 of 70



                                                     US 7,930,340 B2
                             43                                                                 44
   33. The system of claim 31. wherein the content manager in       37. The system ofelaim 31, fiirthercomprisingamodulein
the Web application also provides web advertising.                the Web application allowing the Web user to receive infor-
   34. The system of claim 31, further comprising a routine in    mation concerning the Web merchant.
the Web application that redirects a user to a web page sup-        38. The system ofclaim 31, further comprising a module in
ported bya Web merchant running ona third serverthat offers       the Web application allowing the Web merchant to receive
additional possible Web transactions not visible on a web         information concerning the Web user.
page on the first server.                                           39. The systemof claim 31, further comprising a merchan-
    35. The system of claim 31, further comprising a compo-       dise manager in a Web application tracking a particular cat-
nent in a Web application that monitors statistics andpmvides     egory of merchandise for a particular Web user, the merchan-
information about a Web merchant based on past Web trans-         dise manager sending a message to a Web user when the
actions from at least one Web application by that Web mer-        particular categoly of merchandise is available.
chant.                                                               40. The system of claim 31, wherein either the second or
    36. The system of claim 31, further comprising a compo-
                                                                  third web page contains a link to some other web page.
nent in a Web application that monitors statistics and provides
information about a Web user based on past Web transactions
                                                                                                *        *
 from at least one Web application by that Web user.                                    *   *        *
                                           Case 6:19-cv-00172-ADA Document 1 Filed 02/26/19 Page 70 of 70
JS44 (Rev.02/l9)                                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose 01 initIating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PA GE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                                DEFENDANTS
                  .     a-sL
                                                                                                                                                                    McL4r,rl.J1
     (b)        County of Residence of First Listed Plaintiff                              t\(ktCc)                   A          County of Residence of First Listed Defendant
                                       (EXCEPTIN U.S. PLAINTIFF CASES)                                                                                   (IN US. PLAINTIFF CASES ONLY)                              Ma                       I   --'
                                                                                                                                 NOTE:       IN LAM) CONDEMNATION CASES, USE THE LOCATiON OF
                                                                                                                                             THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Finn Name, Address, and Telephone Number) ¶c'Ci                         S                                     Attorneys (IfKnown)
              1)-c                                            ye...CL\ c'v'.
                      '2.                  ç?
                                                         .     A'i-'                              cr)c Ct
     D                 0b90
IL BASIS OF JURISDICTION                                     'Placean 'x"In One Box Only)'                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "I" In One BoxJbr Plaintiff
                                                                                                                            (For Diversity Cases Only)                                                     and One Boxfor Defendan 1)
11   1        U.S. Government                   3   Federal Question                                                                                 PTF                  DEF                                                7FF         DEF
                Plaintiff                             (LAS. Government Not a Party)                                    Citizen of This State         0 1                   11     1    Incorporated or Principal Place         [14       04
                                                                                                                                                                                         of Business In This State

11   2        U.S. Government                04         Diversity                                                      Citizen of Another State                0    2      [1    2     Incorporated and Principal Place        Cl 5      0   5
                 Defendant                                (Indicate Citizenship ofParties in Item HI)                                                                                     of Business In Another State

                                                                                                                       Citizen or Subject of a                 Cl 3        [1    3     Foreign Nation                          0     6   0   6
                                                                                                                         Foreign Country
                                                                                                                                                                           Click here for Nature of Suit Code Descriptions.
lv.
          -
              NATURE OF SUIT (Place an "I" in One Box Only)
                                                                             TOri3                                                                                                    ttRtTt'                                            (


O 110 Insurance                                 PERSONAL INJURY                        PERSONAL INJURY                 11625 Drug Related Seizure                   0 422 Appeal 28 USC          158       0  375 False Claims Act
[1120 Marine                               [1310 Airplane                        [1365 Personal Injury        -              of Property 21 USC 881                 0 423 Withdrawal                       0  376 Qui Tam (31 USC
0  130 MillerAct                           [1315 Airplane Product                         ProductLiability             [1690 Other                                              28 USC 157                         3729(a))
                                                                                                                                                                                                           [1400 State Reapportionment
Ci 140 Negotiable Instrument


      & Enforcement of Judgment
                                        Liability
[1150 Recovesy of Overpayment 0320 Assault, Libel &
                                        Slander
                                                                                 11367 Health Care!
                                                                                       Pharmaceutical
                                                                                       Personal Injwy
                                                                                                                                                                         PR(YA
                                                                                                                                                                    [1820 Copyrights
                                                                                                                                                                                                           11410 Antitsust
                                                                                                                                                                                                           0430 Banks and Banking
0151 Medicare Act                [1330 Federal Employers'                              Product Liability                                                                1830 Patent                        [1450 Commerce
O 152 Recovery of Defaulted             Liability                                0368 Asbestos Personal                                                             0835 Patent- Abbreviated               [1460 Deportation
      Student Loans              0 340 Marine                                           lnjuty Product                                                                    New Drug Application             11 470 Racketeer Influenced and
      (Excludes Veterans)        0345 Marine Product                                    Liability                                                                   11840 Trademark                               Corrupt Organizations
0 153 Recovery of Overpayment           Liability                                  PERSONAL PROPERTY                              .   LAUR                      .          (AA                  kIi        iJ480 Consumer Credit
      of Veteran's Benefits      0 350 Motor Vehicle                             [1370 Other Fraud                     0 710 Fair Labor Standards                   0861 lilA (1395ft)                     0 485 Telephone Consumer
O 160 Stockholders' Suits        0355 Motor Vehicle                              [1371 Truth in Lending                      Act                                    [1862 Black Lung (923)                          Protection Act
0190 Other Contract                    Product Liability                         [1380 Other Personal                  [1720 Labor/Management                       11863 DIWC/DIWW (405(g))               0490 Cable/Sat TV
[1195 Contract Product Liability 0360 Other Personal                                      Property Damage                    Relations                              0864 SSII) Title XVI                   0850 Secunuies/Commoditiea/
0196 Franchise                         lnjuiy                                    0 385 Property Damage                 [1740 Railway Labor Act                      [1865 RSI (405(g))                              Exchange
                                 [1362 Pemonsl lnjuiy -                                   Product Liability            [1751 Family and Medical                                                            0 890 Other Statutosy Actions
                                       Medical Malpractice                                                                    Leave Act                                                                    0891 Agricultural Acts
                                       -                                                                                 790 Other Labor Litigation
                                                                                                                          1                                                                                 1   893 Environmental Matters
0210 LandCondemnation                       0 4400therCivilRights                      HabeasCorpus:                   0791 Employee Retirement                     [1870 Taxes(U.S. Plaintiff             O895Freedomoflnlbnnation
11   220 Foreclosure                        0441    Voting                       0463 Alien Detainee                         Income Security Act                                or Defendant)                       Act
0 230 Rent Lease & Ejeclment                [1442 Employment                     0510 Motions to Vacate                                                             0 871 IRSThird Party                   0 896 Asbitration
0 24oTortstoLand                            0 443l-tousing/                   Sentence                                                                                          26USC7609                  O899AdministiativeProcedure
[1245 Tort Product Liability                     Accommodations         0 530 General                                                                                                                               Act/Review or Appeal of
0290 All Other Real Property                0445 Amer. w!Dissbilities - 0 535 Death Penalty                                     Th481R4                   -.                                                        Agency Decision
                                                 Employment                Other:                                      0 462 Naturalization Application                                                    0    950 Constitutionality of
                                            0446 Amer. w/Dissbilities - [1540 Mandamus & Other                         [1465 Other Immigration                                                                      State Statutes
                                                 Other                  0550 Civil Rights                                       Actions
                                            1 448 Education             0 555 Prison Condition
                                                                                  11   S60CivilDetainee-
                                                                                          Conditions of
                                                                                          Confinement

V. ORIGIN                   (Place an 'X" in One Box Only)
              Original           112 Removed from                       11   3   Remanded from                    04   Reinstated or         05 Transferred from                        11   6 Multidistnct
                                                                                                                                                                                               Litigation -
                                                                                                                                                                                                                      11 8   Multidistrict
                                                                                                                                                                                                                             Litigation -
              Proceeding               State Court                               Appellate Court                       Reopened                     Another District
                                                                                                                                                    (speqfy)                                   Transfer                      Direct File
                                                 Cite the U.S. Civil Statute under which you are filing (Do not citejwisdictlonal statutes unless diversity):
                                                                                          5          '   S    'C.
VI. CAUSE OF ACTION Brief description of cause:     .               .   .
                                                                                                                  .




V II. REQUESTED IN                                       CHECK IF THIS IS A CLASS ACTION                                      DEMAND $%.,.           \it.ei,r                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                          UNDER RULE 23, F.LCv.P.                                                      D4."    Jdr               t'Ci,w3t2.ttA&Y DEMAND:                           4Yes         ONo
 VIIL RELATED CASE(S)
                                                               instn,ciions.i:
      IF ANY                                                                      JUDGE          _________________________DOCKET NUMBER
 DATE                       ,
                                                                                                         F ATFORNEY OF RECORD                    %' 'c-   0    S-

 FOR OFFICE USE ONLY

         RECEIPT8                       AMOUNT                                            APPLYING lIP                                           JUDGE                                          MAG. JUDGE
